Exhibit 10.1
EXECUTION VERSION


--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


November 6, 2013


among


HUNTINGTON INGALLS INDUSTRIES, INC.,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender,


and


WELLS FARGO BANK, N.A.,
as Swingline Lender
___________________________


J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
RBS SECURITIES INC. and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arrangers and Joint Bookrunners


WELLS FARGO SECURITIES, LLC,
THE ROYAL BANK OF SCOTLAND PLC and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Syndication Agent


SUMITOMO MITSUI BANKING CORPORATION,
U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA,
TD BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
FIFTH THIRD BANK,
PNC BANK, NATIONAL ASSOCIATION,
CREDIT SUISSE AG,
BANK OF AMERICA, N.A. and
SIEMENS FINANCIAL SERVICES, INC.,
as Documentation Agents

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
PAGE
ARTICLE 1 

DEFINITIONS
 
 
 
Section 1.01. Defined Terms
 
1
Section 1.02. Classification of Loans and Borrowings
 
34
Section 1.03. Terms Generally
 
35
Section 1.04. Accounting Terms; GAAP
 
35
Section 1.05. Currency Translation
 
35
Section 1.06.  Pro Forma Calculations
 
35
 
 
 
ARTICLE 2 

THE CREDITS
 
 
 
Section 2.01. Commitments
 
36
Section 2.02. Loans and Borrowings
 
36
Section 2.03. Requests for Borrowings
 
37
Section 2.04. Swingline Loans
 
37
Section 2.05. Letters of Credit
 
39
Section 2.06. Funding of Borrowings
 
45
Section 2.07. Interest Elections
 
46
Section 2.08. Termination and Reduction of Commitments
 
46
Section 2.09. Repayment of Loans; Evidence of Debt
 
47
Section 2.10. Amortization of Term Loans
 
48
Section 2.11. Voluntary Prepayments
 
48
Section 2.12. Mandatory Prepayments
 
49
Section 2.13. Fees
 
51
Section 2.14. Interest
 
52
Section 2.15. Alternate Rate of Interest
 
52
Section 2.16. Increased Costs
 
53
Section 2.17. Break Funding Payments
 
54
Section 2.18. Taxes
 
55
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set Offs
 
58
Section 2.20. Mitigation Obligations; Replacement of Lenders
 
60
Section 2.21. Defaulting Lenders
 
61
 
 
 
ARTICLE 3 

REPRESENTATIONS AND WARRANTIES
 
 
 
Section 3.01. Organization; Powers
 
62
Section 3.02. Authorization; Enforceability
 
63
Section 3.03. Governmental Approvals; No Conflicts
 
63
 
 
 
 
 
 


i



--------------------------------------------------------------------------------



Section 3.04. Financial Condition; No Material Adverse Change    
 
63
Section 3.05. Properties    
 
64
Section 3.06. Litigation and Environmental Matters    
 
65
Section 3.07. Compliance with Laws and Agreements    
 
65
Section 3.08. Investment Company Status    
 
66
Section 3.09. Taxes    
 
66
Section 3.10. ERISA    
 
66
Section 3.11. Disclosure    
 
66
Section 3.12. Use of Proceeds    
 
66
Section 3.13. Margin Regulations    
 
67
Section 3.14. Subsidiaries    
 
67
Section 3.15. Collateral Documents    
 
67
Section 3.16. Labor Matters    
 
67
Section 3.17. Solvency    
 
67
Section 3.18. Transaction Documents    
 
68
Section 3.19. Insurance    
 
68
Section 3.20.  OFAC    
 
68
Section 3.21.  Patriot Act    
 
68
 
 
 
ARTICLE 4 

CONDITIONS
 
 
 
Section 4.01. Effective Date
 
69
Section 4.02. Funding Date    
 
69
Section 4.03. Each Credit Event    
 
69
Section 4.04.  Conditions Precedent to the Effectiveness of this Agreement    
 
69
 
 
 
ARTICLE 5
AFFIRMATIVE COVENANTS
 
 
 
Section 5.01. Financial Statements; Ratings Change and Other Information    
 
69
Section 5.02. Notices of Material Events    
 
71
Section 5.03. Existence; Conduct of Business    
 
72
Section 5.04. Payment of Obligations    
 
72
Section 5.05. Maintenance of Properties; Insurance.    
 
72
Section 5.06. Books and Records; Inspection Rights; Maintenance of Ratings    
 
74
Section 5.07. Compliance with Laws    
 
74
Section 5.08. Use of Proceeds and Letters of Credit    
 
74
Section 5.09. Employee Benefits    
 
74
Section 5.10. Compliance with Environmental Laws    
 
74
Section 5.11.  Further Assurances.    
 
74
Section 5.12. Designation of Subsidiaries    
 
75
Section 5.13. Maintenance of Separate Existence    
 
76
 
 
 
 
 
 
 
 
 


ii



--------------------------------------------------------------------------------



ARTICLE 6 

NEGATIVE COVENANTS
 
 
 
Section 6.01. Indebtedness    
 
76
Section 6.02. Liens    
 
78
Section 6.03. Sale and Lease-Back Transactions    
 
81
Section 6.04. Investments, Loans and Advances    
 
81
Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions    
 
83
Section 6.06. Restricted Payments; Restrictive Agreements    
 
84
Section 6.07. Transactions with Affiliates    
 
86
Section 6.08. Business of Borrower and Restricted Subsidiaries and Titan II    
 
87
Section 6.09. Certain Other Indebtedness    
 
87
Section 6.10. Capital Expenditures    
 
88
Section 6.11. Interest Coverage Ratio    
 
89
Section 6.12. Maximum Net Leverage Ratio    
 
90
Section 6.13. Fiscal Year    
 
90
Section 6.14.  Transactions    
 
90
 
 
 
ARTICLE 7
EVENTS OF DEFAULT
 
 
 
ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
 
 
ARTICLE 9 

MISCELLANEOUS
 
 
 
Section 9.01. Notices    
 
95
Section 9.02. Waivers; Amendments    
 
96
Section 9.03. Expenses; Indemnity; Damage Waiver    
 
98
Section 9.04. Successors and Assigns    
 
99
Section 9.05. Survival    
 
103
Section 9.06. Counterparts; Integration; Effectiveness    
 
103
Section 9.07. Severability    
 
104
Section 9.08. Right of Setoff    
 
104
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process    
 
104
Section 9.10. WAIVER OF JURY TRIAL    
 
105
Section 9.11. Headings    
 
105
Section 9.12. Confidentiality    
 
105
Section 9.13. Interest Rate Limitation    
 
106
Section 9.14. Conversion of Currencies    
 
107
Section 9.15. USA PATRIOT Act    
 
107
Section 9.16. Collateral Release and Recapture    
 
107
Section 9.17. Collateral and Guaranty Release    
 
108
Section 9.18. Security Clearance    
 
109
Section 9.19. No Fiduciary Relationship    
 
109
Section 9.20. No Novation    
 
110


iii



--------------------------------------------------------------------------------



SCHEDULES:


Schedule 1.01A – Spin-off Transactions
Schedule 1.01B – Mortgaged Real Properties
Schedule 2.01 – Commitments
Schedule 2.05A – LC Commitments
Schedule 2.05B – Existing Letters of Credit
Schedule 3.05(f) – Owned Real Property
Schedule 3.05(g) – Leased Real Property
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.06 – Existing Agreements
Schedule 6.07 – Permitted Transactions with Affiliates
EXHIBITS:
Exhibit A    Form of Assignment and Assumption
Exhibit B    Form of Borrowing Request
Exhibit C    Form of LC Continuing Agreement
Exhibit D    [Reserved]
Exhibit E    Form of Global Intercompany Note
Exhibit F    Form of Mortgages
Exhibit G    Form of Compliance Certificate
Exhibit H    Form of Confidentiality Agreement
Exhibit I    Form of U.S. Tax Certificate









iv



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 6, 2013 (originally
dated as of March 11, 2011 and amended as of March 23, 2011 and as of February
16, 2012 respectively) among HUNTINGTON INGALLS INDUSTRIES, INC., the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing
Bank and a Swingline Lender, and WELLS FARGO BANK, N.A., as a Swingline Lender.
Pursuant to the credit agreement dated as of March 11, 2011, among Huntington
Ingalls Industries, Inc., the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Original
Credit Agreement”), the lenders under the Original Credit Agreement extended
credit in the form of a term loan facility comprising term loans extended on the
Funding Date, in an aggregate principal amount of $575,000,000, and a revolving
credit facility comprising revolving loans extended at any time and from time to
time after the Spin-off, in an aggregate principal amount at any time
outstanding not in excess of $650,000,000; and, as sub-facilities of such
revolving credit facility, (x) the swingline lenders under the Original Credit
Agreement agreed to extend credit, at any time after the Spin-off, in the form
of swingline loans, in an aggregate principal amount at any time outstanding not
in excess of $100,000,000, and (y) the issuing banks agreed to issue letters of
credit, at any time and from time to time on or after the Funding Date, in an
aggregate face amount at any time outstanding not in excess of $350,000,000.
Immediately prior to the Restatement Effective Date, Term Loans (as defined in
the Original Credit Agreement) in the aggregate principal amount of $488,750,000
(the “Original Term Loans”) and no Revolving Loans or Swingline Loans (each as
defined in the Original Credit Agreement) were outstanding under the Original
Credit Agreement.
The Borrower desires to amend and restate the Original Credit Agreement in its
entirety to, among other things, provide for new senior secured term loans in an
aggregate principal amount of $488,750,000 and a new senior secured revolving
credit facility in an aggregate principal amount at any time outstanding not in
excess of $650,000,000 with a swingline subfacility and a letter of credit
subfacility. The proceeds of the terms loans drawn on the Restatement Effective
Date shall be used to repay in full the Original Term Loans.
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower and
its Restricted Subsidiaries, in each case on the terms and subject to the
conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

1

--------------------------------------------------------------------------------



“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means the shipbuilding business of Northrop Grumman
(including without limitation, the shipbuilding business conducted by the Main
Shipbuilding Subsidiary and its subsidiaries) that was transferred to the
Borrower pursuant to the Distribution Agreement.
“Acquired Entity” has the meaning assigned to such term in Section 6.04(g).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person as of any date of
determination, another Person that as of such date directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.
“Agents” has the meaning assigned to such term in Article 8.
“Agreement” means this Amended and Restated Credit Agreement dated as of the
date hereof.
“Agreement Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO

2



--------------------------------------------------------------------------------



Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Amendment Agreement” means the Amendment Agreement in respect of the Original
Credit Agreement dated as of the date hereof.
“Amendment Transactions” means (a) the entering into of the Amendment Agreement,
the effectiveness of this Agreement and the borrowings hereunder on the
Restatement Effective Date and (b) the payment of fees and expenses in
connection with the foregoing.
“Applicable ECF Percentage” means, with respect to any fiscal year, (i) 50%, if
the Leverage Ratio at the end of such fiscal year is greater than 3.50 to 1.00,
(ii) 25%, if the Leverage Ratio at the end of such fiscal year is greater than
2.50 to 1.00 but less than or equal to 3.50 to 1.00, and (iii) 0%, if the
Leverage Ratio at the end of such fiscal year is equal to or less than 2.50 to
1.00.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the Leverage Ratio (determined as of the last day of the
previous fiscal quarter); provided that until the delivery to the Administrative
Agent pursuant to Section 5.01(a) of the Borrower’s consolidated financial
information for the Borrower’s fiscal year ending December 31, 2013, the
“Applicable Margin” shall be the applicable rate per annum set forth below in
Category 3:
Leverage Ratio:
ABR Spread
Eurodollar Spread
Commitment
Fee Rate
Category 1 
 ≥ 4.0 to 1.0
1.50%
2.50%
0.45%
Category 2 
 < 4.0 to 1.0 but
≥ 3.5 to 1.0
1.25%
2.25%
0.40%
Category 3 
< 3.5 to 1.0 but
≥ 2.5 to 1.0
1.00%
2.00%
0.35%
Category 4 
< 2.5 to 1.0 but
≥ 2.0 to 1.0
0.75%
1.75%
0.30%
Category 5 
 < 2.0 to 1.0
0.50%
1.50%
0.25%



For purposes of the foregoing, (a) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the Borrower based upon the Borrower’s
annual or quarterly consolidated financial statements and certificates delivered
pursuant to Section 5.01 (a) – (c) and (b) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be

3



--------------------------------------------------------------------------------



effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements and
certificates indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Leverage Ratio
shall be deemed to be in Category 1 (A) at any time that an Event of Default has
occurred and is continuing or (B) if the Borrower fails to deliver the annual or
quarterly consolidated financial statements and certificates required to be
delivered by it pursuant to Section 5.01 (a) – (c), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.
In the event that any financial statement or compliance certificate delivered
pursuant to Section 5.01 (a) – (c) is inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
(a) if such inaccuracy, if corrected, would have led to the application of a
higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) promptly after
the discovery of any such inaccuracy by a Financial Officer, the Borrower shall
deliver to the Administrative Agent a corrected financial statement and a
corrected compliance certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined based on the corrected compliance certificate for
such Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent (for the account of the Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest owing as
a result of such increased Applicable Margin for such Applicable Period; and (b)
if such inaccuracy, if corrected, would have led to the application of a lower
Applicable Margin for any Applicable Period than the Applicable Margin applied
for such Applicable Period, the applicable Lenders shall have no obligation to
repay any interest or fees to the Borrower, provided that if, as a result of any
restatement or other event a proper calculation of the Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Borrower
pursuant to clause (a) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods. This
paragraph shall not limit the rights of the Administrative Agent or the Lenders
with respect to Section 2.14(c) and Article 7 hereof, and shall survive the
termination of this Agreement.
“Applicable Revolving Percentage” means, with respect to any Revolving Credit
Lender, the percentage of the total Revolving Credit Commitments represented by
such Lender’s Revolving Credit Commitment; provided that in the case of Section
2.21 when a Defaulting Lender shall exist, “Applicable Revolving Percentage”
shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Revolving Percentages
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Revolving Credit Lender’s
status as a Defaulting Lender at the time of determination.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

4



--------------------------------------------------------------------------------



ordinary course of its business and that is administered or managed by a Lender,
an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages a Lender.
“Ascension” means Ascension Holding Company, LLC, a Delaware limited liability
company and majority-owned joint venture of the Main Shipbuilding Subsidiary.
“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise, but not including by way of lease or
license (except a “lease to own” or a sale leaseback transaction)) by the
Borrower or any of the Restricted Subsidiaries to any Person other than (x) the
Borrower or any Subsidiary Guarantor, or (y) any other Restricted Subsidiary if
the transferor is not the Borrower or a Subsidiary Guarantor, of (a) any Equity
Interests of any of the Subsidiaries (other than directors’ qualifying shares)
or (b) any other assets of the Borrower or any of the Restricted Subsidiaries
(other than (i) dispositions of inventory, damaged, obsolete, surplus or worn
out assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business (provided that dispositions of surplus assets and
scrap in connection with the closing of the shipyard in Avondale, Louisiana or
the facilities in Waggaman, Louisiana, or Tallulah, Louisiana shall not be so
required to be in the ordinary course of business), (ii) dispositions between or
among Foreign Restricted Subsidiaries, (iii) any sale, transfer or other
disposition or series of related sales, transfers or other dispositions having a
value not in excess of $5,000,000 and (iv) dispositions made pursuant to the
Transaction Documents (other than the Loan Documents and the Senior Note
Documents)).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Retained Basket Amount” means, at any time, the sum of:
(a)    $27,400,000, which represents the amount of “Available Retained Basket
Amount” under and as defined in the Original Credit Agreement immediately prior
to the Restatement Effective Date; plus
(b)    the cumulative amount of Excess Cash Flow (x) plus any Unused Withheld
Amount from the prior fiscal years, which amount shall be added only after the
Applicable ECF Percentage of such amount has been paid to the Term Lenders in
accordance with Section 2.12(e) and (y) plus any amount by which the Excess Cash
Withheld Amount is reduced in accordance with Section 2.12(d), which amount
shall be added only after the Applicable ECF Percentage of such amount has been
paid to the Term Lenders in accordance with Section 2.12(d) of the Borrower and
its Restricted Subsidiaries for each fiscal year commencing with the fiscal year
ending December 31, 2014 minus the portion of such Excess Cash Flow that has
been (or is required to be) applied to the prepayment of Term Loans in
accordance with Sections 2.12(c), 2.12(d) and 2.12(e); plus
(c)    the cumulative amount of cash returned to the Borrower or a Restricted
Subsidiary in respect of, or on account of, Investments made under Section
6.04(n) with the Available Retained Basket Amount; plus

5



--------------------------------------------------------------------------------



(d)    the cumulative amount of Net Cash Proceeds from the issue from time to
time of Qualified Capital Stock of the Borrower after the Restatement Effective
Date, other than issuances to any Restricted Subsidiary, minus
(e)    the cumulative aggregate, for each reduction in the Gross ECF Overpayment
Amount pursuant to Section 2.12(c) at or prior to such time, of the product of
(x) the associated Underestimated Amount giving rise to the portion of the
Excess Cash Adjustment Amount so reduced, and (y) 1.00 less the applicable
Applicable ECF Percentage,
minus
(f)    the Available Retained Basket Usage Amount at such time.
“Available Retained Basket Usage Amount” means, at any time, the aggregate
amount of (1) any investments made on or after the Restatement Effective Date
but prior to such time pursuant to Section 6.04(n), (2) any Restricted Payments
made on or after the Restatement Effective Date but prior to such time pursuant
to Section 6.06(a)(iii), (vi) or (vii), (3) any payment made on or after the
Restatement Effective Date but prior to such time pursuant to Section
6.09(b)(iii) or (iv), and (4) any amount of Capital Expenditures made on or
after the Restatement Effective Date but prior to such time pursuant to Section
6.10(i).
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Credit Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Huntington Ingalls Industries, Inc., a Delaware corporation.
“Borrower Notice” has the meaning assigned to such term in the definition of
“Real Estate Documentation Requirements”.

6



--------------------------------------------------------------------------------



“Borrowing” means (a) Loans of the same Class and Type made, (or converted or
continued) on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower in accordance with Section
2.03 and substantially in the form of Exhibit B or such other form as shall be
approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.
“CapEx Pull Forward Amount” has the meaning assigned to such term in Section
6.10.
“CapEx Rollover Amount” has the meaning assigned to such term in Section 6.10.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures that are (or should be) set
forth in a consolidated statement of cash flows of the Borrower and the
Restricted Subsidiaries for such period prepared in accordance with GAAP and (b)
Capital Lease Obligations incurred by the Borrower and its consolidated
Restricted Subsidiaries during such period, but excluding in each case any such
expenditure made to restore, replace or rebuild property to the condition of
such property (or its reasonable equivalent) immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by, or whose
nomination was approved by, the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) any “change of control” (or any
comparable term) shall occur under the Senior Notes or any other Material
Indebtedness to the extent resulting in a put right for the holders thereof.

7



--------------------------------------------------------------------------------



“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the Restatement Effective Date, (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Restatement Effective Date or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of Section 2.16(b), by any
lending office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Restatement Effective Date; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or a Term Loan Commitment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall also include the Mortgaged Properties.
“Collateral Agent” means JPMCB, in its capacity as collateral agent under the
Loan Documents.
“Collateral Documents” means the Mortgages, the Guarantee and Security Agreement
and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.11.
“Collateral Reversion Date” has the meaning assigned to such term in Section
9.16(b).
“Collateral Suspension Date” has the meaning assigned to such term in Section
9.16(a).
“Collateral Suspension Period” has the meaning assigned to such term in Section
9.16(b).
“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which (i) the Borrower’s senior unsecured non-credit enhanced long-term
indebtedness is rated at least Baa3 (with a stable or better outlook) by Moody’s
and at least BBB- (with a stable or better outlook) by S&P and (ii) the Borrower
obtains and maintains a corporate credit rating of at least Baa3 (with a stable
or better outlook) by Moody’s and a corporate family rating of at least BBB-
(with a stable or better outlook) by S&P.

8



--------------------------------------------------------------------------------



“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment. The initial aggregate amount of the
Commitments of the Lenders on the Restatement Effective Date is $1,138,750,000.
“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit G.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated January 2011 relating to the Borrower and the Transactions.
“Confidentiality Agreement” means a binding confidentiality agreement
substantially in the form of Exhibit H, which may be an electronic
“click-through” agreement.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) letters of credit fees (to the extent not included in
Consolidated Interest Expense) for such period, (iii) consolidated income tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization for such period, (v) any non-cash charges (other than the
write-down of current assets, except for work in progress), (vi) any
extraordinary charges for such period, (vii) any Incremental Spin-off Related
Expenses for such period, not to exceed $40,000,000 in the aggregate over the
term of the Original Credit Agreement and this Agreement or $20,000,000 in any
fiscal year, (viii) any financing fees, financial and other advisory fees,
accounting and consulting fees and legal fees and related costs and expenses
incurred during such period in connection with acquisitions, investments and
asset sales permitted by this Agreement, (ix) any cash or non-cash charges or
losses relating to the closing of the shipyard in Avondale, Louisiana or the
facilities in Waggaman, Louisiana, or Tallulah, Louisiana, the construction of
the LPD-23 Anchorage, the construction of the LPD-25 Somerset or any
restructuring or reorganization of the Borrower or any of its Subsidiaries
(including severance costs), up to an aggregate amount for all such charges and
losses of (A) for the 2011 fiscal year, $50,000,000, (B) for the 2012 fiscal
year, $35,000,000 and (C) for any fiscal year thereafter, $25,000,000 and (x)
Transaction Expenses, minus (b) without duplication (i) all cash payments made,
or any other cash impact reflected, during such period on account of reserves,
restructuring charges and other non-cash charges added to Consolidated Net
Income pursuant to clause (a)(v) above in a previous period and (ii) to the
extent included in determining such Consolidated Net Income, any extraordinary
gains and all non-cash items of income for such period, and plus/minus (c)
unrealized losses/gains in respect of Swap Contracts, all determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating (x) the Net Leverage Ratio in connection with determining compliance
with Section 6.12 for any period, (y) the Leverage Ratio in connection with
determining the Applicable Margin for any period and (z) the Interest Coverage
Ratio in connection with determining compliance with Section 6.11 for any period
(A) the Consolidated EBITDA of any Acquired Entity acquired by the Borrower or
any Restricted Subsidiary pursuant to a Permitted Acquisition during such period
shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of by the Borrower or any Restricted Subsidiary during
such period shall be excluded

9



--------------------------------------------------------------------------------



for such period (assuming the consummation of such sale or other disposition and
the repayment of any Indebtedness in connection therewith occurred as of the
first day of such period).
“Consolidated Interest Expense” means, for any period, (a) the interest expense
(including without limitation imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, minus (c) the interest income with respect to unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries earned
during such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary with respect to
interest rate Swap Contracts.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by the Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, (b) the income
or loss of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Restricted Subsidiary, (c) the income of any Person in which any other
Person (other than the Borrower or a Wholly Owned Restricted Subsidiary or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly Owned Restricted
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.
“Consolidated Net Tangible Assets” means, at any time, (a) the total assets
appearing on the most recently prepared consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower and the Restricted Subsidiaries for which such balance
sheet is available, prepared in accordance with GAAP, minus (b) all intangible
assets, including without limitation, goodwill, patents, trademarks, copyrights,
franchises and research and development costs.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Contribution” has the meaning assigned to such term in Schedule 1.01A.
“Current Assets” means, at any time, the consolidated current assets (other than
cash and Permitted Investments) of the Borrower and the Restricted Subsidiaries.

10



--------------------------------------------------------------------------------



“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and the Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.
“Current NGC Parent” means Northrop Grumman Corporation, a Delaware corporation,
to be renamed as Titan II Inc. after the consummation of the Holding Company
Merger.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Credit Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Revolving Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Revolving
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Borrower, the Administrative
Agent or any Issuing Bank or Swingline Lender, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the receipt of such certification by the Borrower, the Administrative Agent, any
Issuing Bank or Swingline Lender in form and substance satisfactory to it and
the Administrative Agent, or (d) has become the subject of a Bankruptcy Event,
or is the subsidiary of a Lender Parent that has become the subject of a
Bankruptcy Event.
“Designated Foreign Currency” means, with respect to any applicable Letter of
Credit, any foreign currency that is (a) freely traded and exchangeable into US
Dollars and (b) approved by the applicable Issuing Bank.
“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of

11



--------------------------------------------------------------------------------



any event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Term Loan
Maturity Date, or (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Term Loan Maturity Date.
“Distribution Agreement” means the Separation and Distribution Agreement dated
as of March 29, 2011, among the Borrower, the Current NGC Parent, New NGC, the
Main Shipbuilding Subsidiary and Northrop Grumman Systems Corporation, a
Delaware corporation, substantially in the form of the draft provided to the
Administrative Agent prior to the Effective Date.
“Documentation Agents” means Sumitomo Mitsui Banking Corporation, U.S. Bank
National Association, The Bank of Nova Scotia, TD Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, PNC Bank, National Association,
Credit Suisse AG, Bank of America, N.A. and Siemens Financial Services, Inc.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means March 11, 2011, the date on which the Original Credit
Agreement became effective.
“Environmental Laws” means all laws (statutory, common or otherwise), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) release or
threatened release of any Hazardous Materials into the environment or (e)
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (including through convertible securities); provided

12



--------------------------------------------------------------------------------



that any Indebtedness convertible or exchangeable for Equity Interests shall not
be deemed to be Equity Interests, unless and until any such Indebtedness is so
converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a determination that a
Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA); (c) the failure to timely make a contribution required to
be made with respect to any Plan or any Multiemployer Plan; (d) a determination
that a Multiemployer Plan is, or is expected to be, in “endangered status” or
“critical status” (each as defined in Section 305(b) of ERISA); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of, or withdrawal or partial
withdrawal from, any Plan or Multiemployer Plan; (f) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (h) the
occurrence of a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code which would reasonably be expected to result in
liability to the Borrower or any of its ERISA Affiliates.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excess Cash Adjustment Amount” shall mean, as of any date,
(a)    the sum, for all fiscal years of the Borrower (starting with the fiscal
year ended December 31, 2015) for which annual financial statements have been
delivered pursuant to Section 5.01(a) on or prior to such date, of the Excess
Cash Flow Overpayment Amount for each such year (the “Gross ECF Overpayment
Amount”), minus
(b)    the sum of all amounts by which the Gross ECF Overpayment Amount is
reduced pursuant to Section 2.12(c).

13



--------------------------------------------------------------------------------



“Excess Cash Flow” means, for any fiscal year of the Borrower (starting with the
fiscal year ended December 31, 2014), the excess of (a) the sum, without
duplication, of (i) Consolidated Net Income for such fiscal year, (ii)
reductions to noncash working capital of the Borrower and the Restricted
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
(iii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iv) an
amount equal to the aggregate net non-cash loss on the disposition of property
by the Borrower and the Restricted Subsidiaries during such fiscal year, to the
extent deducted in arriving at such Consolidated Net Income, (v) the amount of
income tax expense deducted in determining Consolidated Net Income for such
period, and (vi) Consolidated Interest Expense for such period, over (b) the
sum, without duplication, of (i) the amount of any incomes taxes payable in cash
by the Borrower and the Restricted Subsidiaries with respect to such fiscal
year, (ii) Consolidated Interest Expense for such fiscal year paid in cash plus,
to the extent deducted from the calculation thereof, cash interest income during
such fiscal year, (iii) Capital Expenditures and Permitted Acquisitions made in
cash in accordance with Section 6.10 and Section 6.04(g), respectively, during
such fiscal year, in each case to the extent financed with internally generated
funds and not by utilizing the Available Retained Basket Amount, (iv) cash or
in-kind investments made during such fiscal year pursuant to Section 6.04(p) or
Section 6.04(q), and cash fees and expenses paid during such fiscal year in
connection with any Investment permitted under Section 6.04, in each case to the
extent financed with internally generated funds (other than in the case of any
in-kind investment) and not by utilizing the Available Retained Basket Amount,
(v) permanent repayments of Indebtedness (other than mandatory prepayments of
Term Loans under Section 2.12 and voluntary prepayments of Term Loans under
Section 2.11) made in cash by the Borrower and the Restricted Subsidiaries
during such fiscal year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn, such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness and
such prepayments are not financed with the Available Retained Basket Amount,
(vi) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year), (vii) an amount equal to the aggregate net
non-cash gain on the disposition of property by the Borrower and the Restricted
Subsidiaries during such fiscal year, to the extent included in arriving at such
Consolidated Net Income, (viii) cash payments during such fiscal year in respect
of long-term liabilities other than Indebtedness and that were made with
internally generated funds and were not deducted or excluded in calculating
Consolidated Net Income and (ix) the Excess Cash Withheld Amount for such fiscal
year.
“Excess Cash Flow Overpayment Amount” means, with respect to any fiscal year
(starting with the fiscal year ended December 31, 2015) for which annual
financial statements have been delivered pursuant to Section 5.01(a), the lesser
of (x) the amount of outstanding Term Loans, if any, that have been prepaid in
accordance with Section 2.12(c) based on the Excess Cash Flow calculated for the
year preceding such fiscal year, and (y) the product of (A) the positive excess,
if any, of the amount of Capital Expenditures and other expenditures for working
capital requirements made by the Borrower and its Restricted Subsidiaries during
such fiscal year over the Excess Cash Withheld Amount planned (as of the end of
the preceding fiscal year) to be used during such fiscal year to make Capital
Expenditures or for other working capital

14



--------------------------------------------------------------------------------



requirements (the “Underestimated Amount”), and (B) the Applicable ECF
Percentage (calculated as of the end of the preceding fiscal year).
“Excess Cash Withheld Amount” means, as of the end of any fiscal year (starting
with the fiscal year ended December 31, 2014), an amount equal to the sum of (x)
the amount of Capital Expenditures committed to be made in the following fiscal
year by the Borrower and the Restricted Subsidiaries and (y) the amount of other
working capital requirements of the Borrower and the Restricted Subsidiaries for
the following fiscal year, in each case as certified in reasonable detail in a
certificate signed by a Financial Officer and delivered to the Administrative
Agent contemporaneously with the delivery of the Compliance Certificate for such
fiscal year; provided that to the extent such Excess Cash Withheld Amount (as
reduced in accordance with Section 2.12(d)) is not used for the purposes
described in such officer’s certificate by the end of the following fiscal year
(the “Unused Withheld Amount”), the Applicable ECF Percentage (applicable to the
original fiscal year) of such Unused Withheld Amount shall be applied to
mandatorily prepay Term Loans to the extent set forth in Section 2.12(e).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder, (a) income
or franchise Taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.20), any withholding Tax that either (i) is imposed on amounts
payable to such Foreign Lender on the Restatement Effective Date or such later
date as such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(f), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.18(a) and (d) any U.S.
federal withholding Tax imposed under FATCA.
“Existing Letters of Credit” means the “Letters of Credit” as defined in the
Original Credit Agreement that are outstanding under the Original Credit
Agreement immediately prior to the Restatement Effective Date and listed on
Schedule 2.05B.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any changes thereto after the Restatement Effective Date that
are substantially comparable and not materially more onerous to comply with) and
any regulations or official interpretations thereof and any agreements entered
into pursuant to Section 1471(b)(i) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as

15



--------------------------------------------------------------------------------



published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means (i) the letter agreement, dated as of January 22, 2011,
among the Borrower, the Current NGC Parent, the Lead Arrangers (as defined under
the Original Credit Agreement) and the Administrative Agent and (ii) the letter
agreement, dated as of October 16, 2013, among the Borrower, the Administrative
Agent and J.P. Morgan Securities LLC.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A.
“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve Systems), as amended from time to time.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.
“Foreign Subsidiary” means any (i) Subsidiary that is treated as a corporation
for U.S. federal income tax purposes that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, (ii) Subsidiary substantially all of the assets of which
consist, directly or indirectly, of Subsidiaries described in clause (i) of this
definition, (iii) entity treated as disregarded for U.S. federal income tax
purposes that owns more than 65% of the voting stock of a Subsidiary described
in clauses (i) or (ii) of this definition, and (iv) Subsidiary of an entity
described in clauses (i), (ii), or (iii) of this definition.
“Funding Date” means March 30, 2011, the date on which the initial funding of
loans took place under the Original Credit Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Global Intercompany Note” means a global intercompany note in the form of
Exhibit E pursuant to which intercompany obligations and advances owed by any
Loan Party are subordinated to the Secured Obligations (as defined in the
Guarantee and Security Agreement).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency,

16



--------------------------------------------------------------------------------



authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“GO Zone Bonds” means the 4.55% Gulf Opportunity Zone Industrial Revenue Bonds
(Northrop Grumman Ship Systems, Inc. Project) Series 2006 due 2028 issued by the
MBFC.
“Gross ECF Overpayment Amount” has the meaning assigned to such term in the
definition of Excess Cash Adjustment Amount.
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit in the ordinary course of business or (y) any
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations related to
Indebtedness).
“Guarantee and Security Agreement” means the Guarantee and Security Agreement,
dated as of March 30, 2011, among the Borrower, the Guarantors party thereto and
the Collateral Agent for the benefit of the Secured Parties, as amended by the
Omnibus Amendment dated as of February 16, 2012 and by the Amendment Agreement.
“Guarantors” means each of the Borrower’s direct and indirect Wholly Owned
Domestic Restricted Subsidiaries.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.
“HII Risk Management” means Huntington Ingalls Industries Risk Management LLC, a
Vermont limited liability company.
“Holding Company Merger” means the merger of Titan Merger Sub Inc., a Delaware
corporation and a wholly owned indirect subsidiary of New NGC with and into the
Current NGC Parent in a merger pursuant to Section 251(g) of the Delaware
General Corporation Law, with

17



--------------------------------------------------------------------------------



the Current NGC Parent as the surviving entity and renamed “Titan II Inc.” and
with New NGC renamed “Northrop Grumman Corporation.”
“Incremental Spin-off Related Expenses” means incremental costs for procurement
of material and/or services resulting from renegotiation of pre-existing
Intercompany Work Orders (IWOs) on an arm’s length basis with Northrop Grumman
and its subsidiaries.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade and other current accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (but to the extent such Lien does not extend to any other property
of such Person and is otherwise non-recourse against such Person, limited to the
fair market value of such property), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
net obligations of such Person under any Swap Contracts, valued at the Agreement
Value thereof, (i) all obligations of such Person in respect of Disqualified
Stock, (j) all obligations of such Person as an account party in respect of
letters of credit and (k) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, unless such
Indebtedness is expressly made non-recourse to such Person.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or, if agreed by all Revolving Credit Lenders, twelve months
thereafter, as the Borrower may elect; provided that (i) if any

18



--------------------------------------------------------------------------------



Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Internal Reorganization” has the meaning assigned to such term in Schedule
1.01A.
“Interpolated Screen Rate” means, in relation to the LIBO Rate for any Loan, the
rate (rounded upwards to four decimal places) which results from interpolating
on a linear basis between:
(a) the applicable LIBOR for the longest period (for which that LIBOR is
available) which is less than the Interest Period of that Loan, and
(b) the applicable LIBOR for the shortest period (for which that LIBOR is
available) which exceeds the Interest Period of that Loan,
each as of 11:00 a.m., London time, two Business Days prior to the commencement
of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means JPMCB and each other Person that shall have become an
Issuing Bank hereunder as provided in Section 2.05(i), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(j). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates (provided that the identity and creditworthiness of the Affiliate is
reasonably

19



--------------------------------------------------------------------------------



acceptable to the Borrower), in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Agreement” has the meaning assigned to such term in Section
2.05(i).
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
“Joint Bookrunners” means J.P. Morgan Securities LLC, Credit Suisse Securities
(USA) LLC, Wells Fargo Securities, LLC and RBS Securities Inc., in their
capacity as joint bookrunners under the Original Credit Agreement and J.P.
Morgan Securities LLC, Wells Fargo Securities, LLC, RBS Securities Inc. and
SunTrust Robinson Humphrey, Inc., in their capacity as joint bookrunners under
this Agreement.
“Judgment Currency” has the meaning assigned to such term in Section 9.14.
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The amount of
each Issuing Bank’s LC Commitment as of the Restatement Effective Date is set
forth on Schedule 2.05A, or in such Issuing Bank’s Issuing Bank Agreement.
“LC Continuing Agreement Form” has the meaning assigned to such term in Section
2.05(a).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page. In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent, at or about 11:00 a.m., London time, on such date for
the purchase of such Designated Foreign Currency with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.05 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been

20



--------------------------------------------------------------------------------



converted to US Dollar amounts in accordance with such Section). The LC Exposure
of any Revolving Credit Lender at any time shall be its Applicable Revolving
Percentage of the total LC Exposure at such time.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not advise the Administrative Agent that it made such a purchase, the
date on which such LC Disbursement is made.
“Lead Arrangers” means J.P. Morgan Securities LLC and Credit Suisse Securities
(USA) LLC, in their capacity as lead arrangers under the Original Credit
Agreement and J.P. Morgan Securities LLC, Wells Fargo Securities, LLC, RBS
Securities Inc. and SunTrust Robinson Humphrey, Inc., in their capacity as lead
arrangers under this Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).
“Leverage Ratio” means, on any date, the ratio of Total Debt on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate (“LIBOR”) administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for a period equal in length to such Interest Period as displayed on
(x) Telerate Successor Page 3750, as published by Reuters at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period or (y) in the event such rate does not appear on such Reuters page, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided that if any LIBOR shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. In the event
that such rate for such Interest Period is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the Interpolated Screen Rate for that Eurodollar Loan.
If LIBOR is not available for the Interest Period of that Eurodollar Loan and it
is not possible to calculate the Interpolated Screen Rate for that Eurodollar
Loan, it shall be deemed that no adequate and reasonable means exist for
delivering the LIBO Rate for purposes of Section 2.15.

21



--------------------------------------------------------------------------------



“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Amendment Agreement, the Letters of
Credit, the Collateral Documents, any promissory note issued under Section
2.09(e) and any other document executed in connection with the foregoing.
“Loan Parties” means the Borrower and the Guarantors (but, in the case of any
Guarantor, only for so long as that Guarantor has not been released from its
Guarantee under the Guarantee and Security Agreement in accordance with its
terms).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Main Shipbuilding Subsidiary” means Northrop Grumman Shipbuilding, Inc., a
Virginia corporation.
“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or financial position of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under this Agreement and the other Loan Documents or
(c) the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under this Agreement and the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Agreement
Value thereof.
“Material Real Property” means a fee interest in (i) any real property owned by
the Borrower or any Wholly Owned Domestic Restricted Subsidiary on the Effective
Date or the Funding Date that is listed on Schedule 1.01B and (ii) any
after-acquired real property owned by a Loan Party having gross purchase price
exceeding $10,000,000 at the time of acquisition; provided that for purposes of
this definition, individual parcels of land in the same general geographic area
acquired as part of a single acquisition will be considered as a single
property.
“MBFC” means the Mississippi Business Finance Corporation.

22



--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means, (i) initially, the properties specified on
Schedule 1.01B, and (ii) any other Material Real Properties owned by any Loan
Party with respect to which a Mortgage is granted pursuant to Section 5.11.
“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt,
assignments of leases and rents, modifications and other Collateral Documents
delivered pursuant to Section 5.14 of the Original Credit Agreement or Section
5.11 hereof (each substantially in the form being attached hereto as Exhibit F).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means (a) with respect to any Asset Sale, the cash proceeds
(including (i) cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received and (ii) casualty insurance
settlements and condemnation awards, but only as and when received), net of (i)
selling expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes, title and survey expenses if customarily paid by a
seller in the jurisdiction where the asset is located and the Borrower’s good
faith estimate of income taxes paid or payable in connection with such sale),
(ii) amounts provided as a reserve, in accordance with GAAP, or amounts placed
in escrow, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve or such
escrow, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset and the Obligations) and
(iv) refunds contractually or legally due to customers that are Governmental
Authorities, or contractors or sub-contractors of Governmental Authorities, in
respect of such cash proceeds; provided, however, that, if (A) the Borrower
shall deliver a certificate of a Financial Officer to the Administrative Agent
at the time of receipt thereof setting forth the Borrower’s intent to reinvest
such proceeds in productive assets of a kind then used or usable in the business
of the Borrower and the Restricted Subsidiaries (or, in the case of proceeds
from the disposition of any Investment in a joint venture or Unrestricted
Subsidiary, to reinvest such proceeds in any Investment permitted by Section
6.04), and (B) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used (1) within 365 days following the
receipt of such proceeds, at which time such remaining proceeds shall be deemed
to be Net Cash Proceeds or (2) if the Borrower or the relevant Subsidiary enters
into a legally binding commitment to reinvest such Net Cash Proceeds within 365
days following the receipt thereof, within 180 days following the date of such
legally binding commitment; and (b) with respect to any issuance or incurrence
of Indebtedness or any Equity Issuance, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.

23



--------------------------------------------------------------------------------



“Net Leverage Ratio” means, on any date, the ratio of Total Net Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
“New NGC” means New P, Inc., a Delaware corporation, which was renamed as
Northrop Grumman Corporation after the consummation of the Holding Company
Merger.
“NFIP” has the meaning assigned to such term in the definition of “Real Estate
Documentation Requirements”.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Northrop Grumman” means, collectively, the Current NGC Parent, New NGC and
their respective subsidiaries.
“Northrop Grumman Retained Subsidiaries” means LLC Holdco, LP Holdco, any direct
or indirect subsidiary of LLC Holdco or LP Holdco from time to time (so long as
it is a subsidiary of LLC Holdco and/or LP Holdco), and each other Northrop
Grumman entity that is not engaged in the shipbuilding business of Northrop
Grumman, is not part of the Acquired Business and is not intended to be a
Subsidiary of the Borrower following the Spin-off. For the avoidance of doubt,
Northrop Grumman Systems Corporation, a Delaware corporation, and its
subsidiaries after giving effect to the Internal Reorganization shall be
Northrop Grumman Retained Subsidiaries.
“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.
“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
“Original Term Loans” has the meaning assigned to such term in the preamble
hereto.
“Other Taxes” means any and all present or future recording, filing, stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(c).

24



--------------------------------------------------------------------------------



“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” has the meaning assigned to such term in the Guarantee
and Security Agreement.
“Permitted Acquisition” has the meaning assigned to such term in Section
6.04(g).
“Permitted Business” means (a) any business conducted by the Borrower and the
Restricted Subsidiaries on the Effective Date, (b) any defense-related business
with the Navy, the Coast Guard or other governmental agency that is
substantially related, ancillary or complementary to the businesses described in
clause (a) above and (c) any other business substantially related, ancillary or
complementary to the businesses described in clause (a) above to the extent such
other business is within the core competency of the Borrower and the Restricted
Subsidiaries.
“Permitted Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of issuance thereof;

(b)
investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (c) above; and

(e)
money market funds that (i) comply with the criteria set forth in Rule 2a-7 of
the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension (collectively, “Refinancing”) of
any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof

25



--------------------------------------------------------------------------------



does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended
(collectively, “Refinanced”) except by an amount equal to unpaid accrued
interest and premium thereon, (b) such Refinancing has a final maturity date
equal to or later than the final maturity date of, and has a weighted average
life to maturity equal to or greater than the weighted average life to maturity
of, the Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced
is subordinated in right of payment to the Obligations, such Refinancing is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole, (d) the terms and conditions
(including, if applicable, as to collateral) of any such Refinanced Indebtedness
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being Refinanced, taken as a whole, (e)
such Refinancing is incurred by the Person who is the obligor on the
Indebtedness being Refinanced, (f) at the time thereof, no Default or Event of
Default shall have occurred and be continuing and (g) the Borrower and its
Restricted Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such Refinancing, with the financial covenants set forth in
Sections 6.11 and 6.12.
“Permitted Senior Indebtedness” means unsecured senior Indebtedness issued or
incurred by the Borrower, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption (except in exchange for common stock
of the Borrower) or sinking fund obligation prior to the date that is six months
after the Term Loan Maturity Date, (ii) have mandatory prepayment, repurchase or
redemption provisions no more onerous or expansive in scope, taken as a whole,
than those contained in this Agreement and (iii) provide for covenants and
events of default customary for Indebtedness of a similar nature as such
Permitted Senior Indebtedness and (b) in respect of which no Restricted
Subsidiary that is not an obligor under the Loan Documents is an obligor;
provided that immediately prior to and after giving effect on a pro forma basis
to any incurrence of Permitted Senior Indebtedness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
“Permitted Subordinated Indebtedness” means unsecured subordinated Indebtedness
issued or incurred by the Borrower, (a) the terms of which (i) do not provide
for any scheduled repayment, mandatory redemption (except in exchange for common
stock of the Borrower) or sinking fund obligation prior to the date that is six
months after the Term Loan Maturity Date, (ii) have mandatory prepayment,
repurchase or redemption provisions no more onerous or expansive in scope, taken
as a whole, than those contained in this Agreement, (iii) provide for covenants
and events of default customary for Indebtedness of a similar nature as such
Permitted Subordinated Indebtedness and (iv) provide for subordination of
payments in respect of such Indebtedness to the Obligations and guarantees
thereof under the Loan Documents customary for high yield securities and (b) in
respect of which no Restricted Subsidiary that is not an obligor under the Loan
Documents is an obligor; provided that immediately prior to and after giving
effect on a pro forma basis to any incurrence of Permitted Subordinated
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

26



--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pre-Contribution Internal Reorganization” has the meaning assigned to such term
in Schedule 1.01A.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“Qualified Capital Stock” of any Person means any Equity Interest of such Person
that is not Disqualified Stock.
“Real Estate Documentation Requirements” means, collectively, each of the
following:
(a)
the applicable Loan Party shall execute and deliver to the Collateral Agent or
cause to be executed and delivered to the Collateral Agent each of the
Collateral Documents, in form and substance satisfactory to the Collateral
Agent, relating to each of the Mortgaged Properties to be mortgaged;

(b)
the applicable Loan Party shall cause each of such Collateral Documents to be
filed and recorded in the appropriate recording office and, in connection
therewith, provide to the Collateral Agent evidence satisfactory to it of each
such filing and recordation (or a lender's title insurance policy, in form and
substance consistent with clause (d) below and covering the "gap" of time
between the delivery of the applicable Collateral Document and the recordation
of such Collateral Document);

(c)
the applicable Loan Party shall cause the Collateral Agent to receive, in order
to comply with the Flood Laws, the following documents relating to Mortgaged
Properties: (i) a completed standard flood hazard determination form; (ii) if
any improvement(s) comprising part of the Mortgaged Properties are located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP; (iii) documentation evidencing the
Borrower’s receipt of the Borrower Notice; and (iv) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the applicable property is located, a copy of one of the following: the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been


27



--------------------------------------------------------------------------------



issued, or such other evidence of flood insurance satisfactory to the Collateral
Agent; and
(d)
the applicable Loan Party shall cause to be delivered to the Collateral Agent
such other documents, including a policy or policies of title insurance issued
by a nationally recognized title insurance company selected by the Borrower and
reasonably acceptable to the Collateral Agent, insuring such Collateral Document
as a first lien on such Mortgaged Property, subject to no Liens other than the
Liens permitted by Section 6.02, together with such endorsements, coinsurance
and reinsurance as may be available in the applicable jurisdiction and
reasonably requested by the Collateral Agent and the Lenders, with insurance
amounts of not more than 105% of the actual value (as reasonably estimated by
the Borrower based on real estate tax assessment information) of the applicable
Mortgaged Property at the time such Collateral Document is recorded, together
with such surveys, abstracts, appraisals and reasonable and customary legal
opinions reasonably requested by the Collateral Agent.

“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Term Loans, Revolving
Credit Exposures and unused Revolving Credit Commitments representing more than
50% of the sum of total Term Loans, Revolving Credit Exposures and unused
Revolving Credit Commitments at such time; provided that the Revolving Credit
Exposure and unused Revolving Credit Commitments of any Defaulting Lender shall
be disregarded in the determination of the Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the sum of total Revolving Credit Exposures and
unused Revolving Credit Commitments at such time; provided that the Revolving
Credit Exposure and unused Revolving Credit Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Revolving Credit
Lenders at any time.
“Responsible Officer” means any Financial Officer, chief executive officer,
general counsel, chief compliance officer or chief administrative officer of the
Borrower.
“Restatement Effective Date” means the date on which this Agreement becomes
effective, which shall be the date on which the conditions specified in Section
8 of the Amendment Agreement are satisfied or waived in accordance with Section
9.02 of the Original Credit Agreement and Section 9.02 hereof, as applicable.
“Restricted Companies” means the Borrower and the Restricted Subsidiaries.

28



--------------------------------------------------------------------------------



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary.
“Restricted Prepayment” has the meaning assigned to such term in Section
6.09(b).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.
“Revaluation Date” means, with respect to any Letter of Credit denominated in a
Designated Foreign Currency, each of the following: (a) each date of issuance of
a Letter of Credit denominated in a Designated Foreign Currency, (b) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by an Issuing Bank under any Letter of Credit denominated in a
Designated Foreign Currency and (d) such additional dates as the Administrative
Agent or the applicable Issuing Bank shall determine or the Required Lenders
shall require.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
pursuant to Section 2.01, expressed as a US Dollar amount representing the
maximum aggregate permitted amount of such Revolving Credit Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04. The initial
amount of each Revolving Credit Lender’s Revolving Credit Commitment as of the
Restatement Effective Date is set forth on Schedule 2.01 under the heading
“Revolving Credit Commitment”, or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender shall have assumed its Revolving Credit
Commitment, as applicable. The aggregate amount of the Revolving Credit
Commitments on the date hereof is $650,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made hereunder by the Revolving Credit Lenders.
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Credit Exposure.

29



--------------------------------------------------------------------------------



“Revolving Credit Maturity Date” means the date (or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day) that is
the fifth anniversary of the Funding Date.
“Revolving Credit Party” means the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Revolving Credit Lender.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings System.
“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Security Agreement.
“Secured Parties” has the meaning assigned to such term in the Guarantee and
Security Agreement.
“Secured Swap Agreement” has the meaning assigned to such term in the Guarantee
and Security Agreement.
“Senior Credit Facilities” means the revolving credit, swingline, letters of
credit and the term loan facility provided for by this Agreement.
“Senior Note Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee or other right in
respect thereof.
“Senior Notes” means, collectively, (i) the Borrower’s 6.875% Senior Notes due
2018 in an initial aggregate principal amount of $600,000,000 and (ii) the
Borrower’s 7.125% Senior Notes due 2021 in an initial aggregate principal amount
of $600,000,000.
“Senior Notes Escrow” has the meaning assigned to such term in Schedule 1.01A.
“Significant Subsidiary” means (i) each Restricted Subsidiary other than
Restricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X and (ii) for purposes of Section 5.01(k) only,
“Significant Subsidiary” shall include each Unrestricted Subsidiary other than
Unrestricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X.
“Specified Permitted CapEx Amount” has the meaning assigned to such term in
Section 6.10.
“Spin-off” means the distribution by New NGC of all of the issued and
outstanding shares of the Borrower’s common stock on a pro rata basis to holders
of New NGC common stock (after giving effect to the Internal Reorganization) in
accordance with the Distribution

30



--------------------------------------------------------------------------------



Agreement, as more fully described in Schedule 1.01A. The Spin-off occurred on
March 31, 2011.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held by the parent or one or
more of the other subsidiaries of the parent or by the parent and one or more of
the other subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps or options, bond or bond index
swaps or options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
other master agreement or related schedules, including any such obligations or
liabilities arising therefrom.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Applicable Revolving Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
N.A., in each such Lender’s capacity as a lender of Swingline Loans hereunder.

31



--------------------------------------------------------------------------------



“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndication Agent” means Credit Suisse Securities (USA) LLC in its capacity as
syndication agent under the Original Credit Agreement and Wells Fargo
Securities, LLC, The Royal Bank of Scotland plc and SunTrust Robinson Humphrey,
Inc. in their capacity as syndication agent under this Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Borrowing” means a Borrowing comprised of Term Loans.
“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.
“Term Loan Commitment” means with respect to each Term Lender as of the
Restatement Effective Date, the amount set forth on Schedule 2.01 under the
heading “Term Loan Commitment”. The aggregate amount of the Term Loan
Commitments on the Restatement Effective Date is $488,750,000. (The aggregate
amount of the “Term Loan Commitments” under and as defined in the Original
Credit Agreement on the Effective Date was $575,000,000.)
“Term Loans” means the term loans made by the Lenders to the Borrower on the
Restatement Effective Date pursuant to the Amendment Agreement and Section
2.01(a) hereof.
“Term Maturity Date” means the date (or if such date is not a Business Day, the
next succeeding Business Day, unless such Business Day is in the next calendar
month, in which case the next preceding Business Day) that is the fifth
anniversary of the Funding Date.
“Titan II” means (i) prior to the consummation of the Spin-off, the Current NGC
Parent after (A) it becomes a Wholly Owned Subsidiary of the Borrower and (B)
the Main Shipbuilding Subsidiary becomes a Wholly Owned Subsidiary of the
Borrower and (ii) after the consummation of the Spin-off, Titan II Inc., a
Delaware corporation and a Wholly Owned Subsidiary of the Borrower.
“Titan II Guarantees” means (i) (A) the performance guaranty dated as of April
11, 2002, by Current NGC Parent, as guarantor, to the United States of America,
Naval Sea Systems Command (the “Navy”), as beneficiary, (B) the performance
guaranty dated as of May 30, 2006, by Current NGC Parent, as guarantor, to the
Navy, as beneficiary, (C) the performance guaranty dated as of April 24, 2007,
by Current NGC Parent, as guarantor, to the Navy, as beneficiary, and (D) any
other similar guarantee pursuant to which Current NGC Parent has guaranteed the
performance of the Main Shipbuilding Subsidiary, or any affiliate of the Main
Shipbuilding Subsidiary, under shipbuilding construction contracts with the Navy
or a command or other division thereof and (ii) the guaranty agreement dated as
of December 1, 2006, between Current NGC Parent, as guarantor, and The Bank of
New York Mellon Trust Company, N.A. (formerly known as The Bank of New York
Trust Company, N.A.), as trustee, pursuant to which Current NGC Parent has
guaranteed the payment of the GO Zone Bonds.

32



--------------------------------------------------------------------------------



“Total Debt” means, at any time, the total Indebtedness of the Borrower and the
Restricted Subsidiaries on a consolidated basis at such time (excluding
Indebtedness of the type described in clause (h), clause (i), clause (j) and
clause (k) of the definition of such term, except, in the case of such clauses
(j) and (k), to the extent of any unreimbursed drawings thereunder, it being
understood for the avoidance of doubt that guarantee obligations in respect of
Secured Swap Agreements shall not be included in the calculation of Total Debt).
“Total Net Debt” means, at any time, Total Debt minus up to $250,000,000 of
unrestricted cash and Permitted Investments of the Borrower and the Restricted
Subsidiaries at such time to the extent (x) free of Liens (other than Liens
securing the Obligations) and (y) the use thereof for the application to the
payment of Indebtedness is not prohibited by law or any contract to which the
Borrower or any Subsidiary is a party.
“Transaction Documents” means, collectively, (i) the Distribution Agreement, the
Ancillary Agreements (as defined in the Distribution Agreement) and any other
contribution and separation agreements and other documents relating to the
Internal Reorganization (including the Contribution) and the Spin-off (including
as to the allocation of liabilities), (ii) the documentation relating to the
establishment of the Borrower, (iii) the Senior Note Documents and (iv) all
other documents, instruments and documents relating to the Transactions (other
than the Loan Documents).
“Transaction Expenses” means all legal fees, auditors fees and other fees or
expenses incurred by the Borrower and the Restricted Subsidiaries in connection
with the Transactions (including, without limitation, the Amendment
Transactions) (including without limitation, financing fees, financial and other
advisory fees, accounting and consulting fees and legal fees and related costs
and expenses).
“Transactions” means, collectively, (a) the Internal Reorganization (including
the Contribution), the establishment of the Borrower, and other transactions
expressly contemplated by the Transaction Documents specified in clause (i) of
the definition thereof, (b) the Spin-off, (c) the execution, delivery and
performance by each Loan Party of the Loan Documents (including the Amendment
Agreement) to which it is or is to be a party, the borrowing or issuance of
Loans, the use of any proceeds thereof and the issuance of Letters of Credit
hereunder, (d) the execution, delivery and performance of each Loan Party of the
Senior Note Documents to which it is or is to be a party and the issuance of the
Senior Notes and (e) the payment of the Transaction Expenses.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, as published by the International Chamber of
Commerce in 2007 (the “UCP600”).
“Underestimated Amount” has the meaning assigned to such term in the definition
of Excess Cash Flow Overpayment Amount.

33



--------------------------------------------------------------------------------



“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower (or, in the case of Titan II and Ascension
designated by operation of the last sentence of Section 5.12) as an Unrestricted
Subsidiary pursuant to Section 5.12 (and continuing until such time that such
designation may be thereafter revoked by the Borrower). As of the Restatement
Effective Date, the only Unrestricted Subsidiaries of the Borrower are Titan II,
Ascension and HII Risk Management.
“Unused Withheld Amount” has the meaning assigned to such term in the definition
of Excess Cash Withheld Amount.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.
“US Dollars” or “$” means the lawful money of the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.18(f)(ii)(D).
“Wholly Owned Domestic Restricted Subsidiary” means a Wholly Owned Restricted
Subsidiary that is a Domestic Subsidiary.
“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

34



--------------------------------------------------------------------------------



SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or the rules promulgated with respect
thereto or in the application thereof on the operation of such provision or on
the method of calculation of financial covenants, standards or terms of this
Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in a Designated Foreign
Currency as of any Revaluation Date, in each case using the LC Exchange Rate for
the applicable currency in effect on the date of determination, and each such
amount shall be the US Dollar Equivalent of such Letter of Credit until the next
Revaluation Date. The Administrative Agent shall in addition determine the US
Dollar Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.05. The Administrative Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.
SECTION 1.06. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Restricted Subsidiary pursuant to
this Agreement shall include only those adjustments that would be (a) permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions and

35



--------------------------------------------------------------------------------



(iii) required by the definition of Consolidated EBITDA.
ARTICLE 2
THE CREDITS
SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make Term Loans to the Borrower on
the Restatement Effective Date in US Dollars in an aggregate principal amount
that will not result in the aggregate amount of such Lender’s Term Loans
exceeding such Lender’s Term Loan Commitment. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
(b)    Subject to the terms and conditions set forth herein, each Revolving
Credit Lender severally agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in US Dollars in an aggregate principal
amount that will not result in such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment; it being understood and agreed for
the avoidance of doubt that no Revolving Loans shall be made on the Restatement
Effective Date. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Loan of any Class (other than
Swingline Loans) shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments of such
Class. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.15, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.

36



--------------------------------------------------------------------------------



(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date or the Term Maturity Date, as applicable.
SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Term Borrowing or a Revolving
Borrowing, and whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lenders agree to make Swingline Loans to the Borrower from
time to time during the Availability Period in US Dollars in amounts that will
not result in (v) the aggregate principal amount of outstanding Swingline Loans
exceeding $100,000,000 or (vi) the total Revolving Credit Exposures exceeding
the total Revolving Credit Commitments; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow Swingline Loans. Unless
otherwise agreed between the Swingline Lenders, each Swingline Lender shall make
50% of each Swingline Loan.

37



--------------------------------------------------------------------------------



(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. The Swingline Lenders shall make each Swingline Loan
available to the Borrower by means of a credit (or remittance) to the general
deposit account of the Borrower with the Administrative Agent (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lenders (acting together) may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the outstanding Swingline Loans. Such
notice shall specify the aggregate amount of Swingline Loans in which the
Revolving Credit Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Credit
Lender, specifying in such notice such Lender’s Applicable Revolving Percentage
of such Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lenders, such
Lender’s Applicable Revolving Percentage of such Swingline Loan or Loans. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lenders their pro rata
share of the amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lenders. Any amounts received by the Swingline Lenders from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lenders of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Credit Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lenders, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lenders or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

38



--------------------------------------------------------------------------------



SECTION 2.05. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
commercial, standby and direct pay Letters of Credit denominated in US Dollars
or any Designated Foreign Currency approved by the applicable Issuing Bank (and
in the case of any such Designated Foreign Currency, (A) subject to any cap
imposed by such applicable Issuing Bank in respect of such Designated Foreign
Currency and (B) provided that the LC Exposure of Letters of Credit denominated
in Designated Foreign Currencies shall not exceed $70,000,000 at any time), (x)
for its own account or (y) for its own account and, jointly, for the account of
any of its Restricted Subsidiaries (and in each case under this clause (y), the
Borrower shall be considered the sole obligor under such Letter of Credit for
purposes of this Agreement notwithstanding any listing of any Restricted
Subsidiary as an account party or applicant with respect to such Letter of
Credit), pursuant to an agreement (1) in the case of commercial and standby
Letters of Credit issued by JPMCB as the Issuing Bank, substantially in the form
of Exhibit C (the “LC Continuing Agreement Form”) with such changes as may be
agreed to by the Borrower, such Issuing Bank and the Administrative Agent, (2)
in the case of direct pay Letters of Credit issued by JPMCB as the Issuing Bank,
in a form reasonably satisfactory to the Borrower, such Issuing Bank and the
Administrative Agent and (3) in the case of Letters of Credit issued by any
other Issuing Bank, substantially in the form of the LC Continuing Agreement
Form with such changes as may be agreed to by the Borrower, the applicable
Issuing Bank and the Administrative Agent, at any time and from time to time
during the Availability Period (including, for the avoidance of doubt, on the
Restatement Effective Date). Except as to matters covered by agreements
contained herein or otherwise expressly agreed by the relevant Issuing Bank and
the Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby and direct pay Letter of Credit, and the rules of the UCP shall
apply to each commercial Letter of Credit. JPMCB and each other Lender which has
been designated as an Issuing Bank hereunder, agrees, subject to the terms and
conditions set forth herein (including, without limitation, Section 4.03), that
it shall issue Letters of Credit complying with the terms of this Agreement upon
the request of the Borrower in the manner contemplated by this Section. It is
understood and agreed that the Borrower shall be deemed to be a primary account
party under, and obligated in respect of, each Letter of Credit issued at the
request of the Borrower hereunder, notwithstanding the fact that a Restricted
Subsidiary may be listed as the account party in the Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit referred to in clause (y)
of the first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of participation fees and other fees due hereunder to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Restricted Subsidiary
that shall be a joint account party in respect of any such Letter of Credit).
(ii)    The parties hereto acknowledge and agree that, as of the Restatement
Effective Date, all Existing Letters of Credit shall constitute Letters of
Credit hereunder for all purposes as fully as if such Existing Letters of Credit
had been issued as Letters of

39



--------------------------------------------------------------------------------



Credit hereunder. The Borrower shall be deemed to have requested the issuance of
each Existing Letter of Credit for purposes hereof.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the currency and amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In connection with any request for a Letter of Credit and if
requested by the applicable Issuing Bank, the Borrower also shall submit (i) in
the case of such request from JPMCB as the Issuing Bank with respect to a
standby or commercial Letter of Credit, a letter of credit application
substantially in the form attached as an annex to the LC Continuing Agreement
Form with such changes as may be agreed between the Borrower and such Issuing
Bank, (ii) in the case of such request from JPMCB as the Issuing Bank with
respect to a direct pay Letter of Credit, a letter of credit application in a
form reasonably satisfactory to the Borrower and such Issuing Bank or (iii) in
the case of such request from any other Issuing Bank, a letter of credit
application substantially in the form attached as an annex to the LC Continuing
Agreement with such changes as shall be agreed between the Borrower and such
Issuing Bank. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the total
Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments, (ii) the total LC Exposure shall not exceed $350,000,000, (iii) the
portion of the LC Exposure attributable to Letters of Credit issued by the
applicable Issuing Bank will not exceed the LC Commitment of such Issuing Bank
and (iv) if such Letter of Credit is denominated in a Designated Foreign
Currency, the US Dollar Equivalent of the portion of the LC Exposure
attributable to Letters of Credit denominated in such Designated Foreign
Currency and issued by the applicable Issuing Bank shall not exceed the cap (if
any) imposed by such Applicable Bank with respect to such Designated Foreign
Currency.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for renewal thereof under
procedures reasonably satisfactory to the applicable Issuing Bank for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Credit Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each such
Revolving Credit Lender hereby acquires from

40



--------------------------------------------------------------------------------



such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Revolving Percentage (determined as of
the time or times at which the Revolving Credit Lenders are required to make
payments in respect of unreimbursed LC Disbursements under such Letter of Credit
pursuant to paragraph (e) below) of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason (or, if the currency of the applicable LC
Disbursement or reimbursement payment shall be a Designated Foreign Currency, an
amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate in
effect on the applicable LC Participation Calculation Date). Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments or any fluctuation in currency values, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    Reimbursement. If the applicable Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Sections 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to reimburse any LC Disbursement when due, (i) if
such payment relates to a Letter of Credit denominated in a Designated Foreign
Currency, automatically and with no further action required, the obligation of
the Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (ii) in the case of each LC Disbursement, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Lender’s Applicable Revolving Percentage thereof. Promptly following
receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Revolving Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.06 with respect
to Revolving Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Credit Lenders.

41



--------------------------------------------------------------------------------



Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Revolving Credit
Lenders or a Swingline Lender have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in respect of any Letter of Credit denominated in a currency other
than US Dollars would subject the Administrative Agent, the applicable Issuing
Bank or any Lender to any stamp duty, ad valorem charge or other tax, expense or
loss (including any loss resulting from changes in currency exchange rates
between the date of any LC Disbursement and the date of any reimbursement
payment in respect thereof), the Borrower shall pay the amount of any such tax,
expense or loss requested by the Administrative Agent or the relevant Issuing
Bank or Lender, as applicable.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Credit Lenders nor
any Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an

42



--------------------------------------------------------------------------------



Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, (i)
in the case of any LC Disbursement denominated in US Dollars and at all times
following the conversion to US Dollars of an LC Disbursement made in a
Designated Foreign Currency pursuant to paragraph (e) of this Section, at the
rate per annum then applicable to ABR Revolving Loans, and (ii) if such LC
Disbursement is made in a Designated Foreign Currency, at all times prior to its
conversion to US Dollars pursuant to paragraph (e) of this Section, at a rate
per annum reasonably determined by the applicable Issuing Bank to represent the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Margin applicable to Eurodollar Revolving Loans at such time; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Designation of Additional Issuing Banks. From time to time, the Borrower
may by notice to the Administrative Agent and the Revolving Credit Lenders
designate as additional Issuing Banks one or more Revolving Credit Lenders that
agree to serve in such capacity as provided below. The acceptance by a Revolving
Credit Lender of any appointment as an Issuing Bank hereunder shall be evidenced
by an agreement (an “Issuing Bank Agreement”), which shall be in a form
reasonably satisfactory to the Borrower and the Administrative Agent, shall set
forth the LC Commitment of such Revolving Credit Lender and shall be executed by
such Revolving Credit Lender, the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, (i) such Revolving Credit
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Credit Lender in its capacity as an Issuing Bank.
(j)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent (whose
consent will not be unreasonably withheld or delayed) and the successor Issuing
Bank. Any Issuing Bank so

43



--------------------------------------------------------------------------------



replaced shall continue to have the benefit of this Agreement in respect of any
Letters of Credit of that Issuing Bank which remain outstanding. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13(b).
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Credit Loans has been accelerated, the Required Revolving Credit
Lenders or any Issuing Bank with any outstanding Letter of Credit) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders, an
amount in cash equal to 102% of the LC Exposure with respect to the applicable
Letters of Credit as of such date plus any accrued and unpaid interest thereon;
provided that (i) amounts payable in respect of any Letter of Credit or LC
Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement an (ii) the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article 7. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made in Permitted Investments at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of the
Required Revolving Credit Lenders and each Issuing Bank with any outstanding
Letter of Credit), be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
(l)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(who shall promptly provide notice to the Revolving Credit Lenders of the
contents thereof) (y) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and aggregate face
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof shall have changed), it being
understood that such Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate amount of the
Letters of Credit

44



--------------------------------------------------------------------------------



issued by it without first obtaining written confirmation from the
Administrative Agent that such increase is then permitted under this Agreement,
(z) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, currency and amount of such LC Disbursement, (aa) on any Business Day
on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (bb) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Designated Payment Account; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (c) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (d) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

45



--------------------------------------------------------------------------------



(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Credit Commitment of each Revolving Credit Lender
shall terminate

46



--------------------------------------------------------------------------------



on the Revolving Credit Maturity Date. Unless previously terminated, the Term
Loan Commitment of each Term Lender shall automatically terminate upon the
funding of Term Loans to be made by it on the Restatement Effective Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Sections 2.11 and 2.12, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt or equity issuances, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders of such Class in accordance with their respective
Commitments of such Class. The Borrower shall pay to the Administrative Agent
for the account of the Lenders of the applicable Class, on the date of each
termination or reduction under paragraph (b) of this Section, any applicable
commitment fees on the amount of the Commitments of such Class so terminated or
reduced accrued to but excluding the date of such termination or reduction.
SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Credit Maturity Date, (ii) to the Administrative
Agent for the account of each Term Lender the then unpaid principal amount of
each Term Loan on the Term Loan Maturity Date and (iii) to the Swingline Lenders
the then unpaid principal amount of each Swingline Loan on the earlier of (A)
the Revolving Credit Maturity Date and (B) the first date after such Swingline
Loan is made that is five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any)

47



--------------------------------------------------------------------------------



applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
Sections 2.11(b) and 2.12(g), the Borrower shall repay to the Administrative
Agent for the account of the Term Lenders, on the dates set forth below, or if
any such date is not a Business Day, on the immediately succeeding Business Day
a principal amount of the Term Loans in an amount equal to the amount set forth
below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment:
Repayment Date
 
Amount
December 30, 2013
 
$14,375,000
March 30, 2014
 
$14,375,000
June 30, 2014
 
$21,562,500
September 30, 2014
 
$21,562,500
December 30, 2014
 
$21,562,500
March 30, 2015
 
$21,562,500
June 30, 2015
 
$28,750,000
September 30, 2015
 
$28,750,000
December 30, 2015
 
$28,750,000
Term Maturity Date
 
Remaining outstanding principal amount



(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.
SECTION 2.11. Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided, however, that each partial

48



--------------------------------------------------------------------------------



prepayment shall be in an aggregate principal amount that is an integral
multiple of $500,000 and not less than $1,000,000 or, if less, the amount
outstanding.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other debt or equity issuances, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied; provided
further that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the Lenders of such Class of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Voluntary prepayments of outstanding Term
Loans under this Section 2.11 shall be applied to future scheduled amortization
payments pursuant to Section 2.10(a) as directed by the Borrower. Prepayments
under this Section 2.11 shall be accompanied by accrued interest to the extent
required by Section 2.14 and shall be subject to Section 2.17, but otherwise
without premium or penalty.
SECTION 2.12. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swingline Loans and replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and each applicable
Issuing Bank with respect to) all outstanding Letters of Credit. If, after
giving effect to any partial reduction of the Revolving Credit Commitments or at
any other time, the total Revolving Credit Exposures would exceed the total
Revolving Credit Commitments, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Loans or Swingline
Loans (or a combination thereof) and, after the Revolving Loans and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and each
applicable Issuing Bank with respect to) Letters of Credit in an amount
sufficient to eliminate such excess.
(b)    Not later than the fifth Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.12(g).
(c)    No later than 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending on December 31, 2014, the Borrower shall
prepay outstanding Term Loans in accordance with Section 2.12(g) in an aggregate
principal amount

49



--------------------------------------------------------------------------------



equal to (x) the Applicable ECF Percentage of Excess Cash Flow minus (y)
voluntary prepayments of Term Loans under Section 2.11 during such fiscal year
but only to the extent that such prepayments do not occur in connection with a
refinancing of all or any portion of Term Loans; provided, that the amount of
Term Loans required to be repaid on any date pursuant to this Section 2.12(c)
shall be reduced, to the extent thereof, by an amount equal to the Excess Cash
Adjustment Amount as of such date (before giving effect to the reduction in the
succeeding clause of this sentence), and the Gross ECF Overpayment Amount shall
in such case also be reduced on a dollar-for-dollar basis on such date.
(d)    If any Excess Cash Withheld Amount has been determined (as of the end of
the preceding fiscal year) in respect of a fiscal year, and certified in
accordance with the definition of “Excess Cash Withheld Amount”, then at any
time and from time to time during such fiscal year the Borrower may by written
notice to the Administrative Agent reduce such Excess Cash Withheld Amount (to
the extent thereof), and if such notice is given then (x) the Borrower shall
promptly prepay outstanding Term Loans in accordance with Section 2.12(g) in an
aggregate amount equal to the Applicable ECF Percentage (calculated as of the
end of the prior fiscal year) of the amount by which such Excess Cash Withheld
Amount is to be reduced, as specified in such notice, and (y) the Excess Cash
Withheld Amount in respect of such fiscal year shall be deemed reduced by the
amount of such reduction as so specified, and any calculation of Unused Withheld
Amount and Excess Cash Flow Overpayment Amount with respect to such fiscal year
shall refer to the amount of Excess Cash Withheld Amount as so reduced.
(e)    Not later than 60 days after the end of each fiscal year, commencing with
the fiscal year ending on December 31, 2015, the Borrower shall prepay
outstanding Term Loans in accordance with Section 2.12(g) in an aggregate amount
equal to the Applicable ECF Percentage (calculated as of the end of the prior
fiscal year) of the Unused Withheld Amount, if any (after giving effect to
Section 2.12(d)), from the prior fiscal year.
(f)    In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness (other than
the issuance or incurrence of Indebtedness permitted pursuant to Section 6.01),
the Borrower shall, substantially simultaneously with (and in any event not
later than the third Business Day next following) the receipt of such Net Cash
Proceeds by the Borrower or such Restricted Subsidiary, apply an amount equal to
100% of such Net Cash Proceeds to prepay outstanding Term Loans in accordance
with Section 2.12(g).
(g)    Mandatory prepayments of outstanding Term Loans under this Section 2.12
shall be applied to reduce scheduled amortization payments pursuant to Section
2.10(a) (i) in forward order of maturity to payments coming due within 12 months
of the date of such prepayment and (ii) to the extent of any excess, ratably by
amount to the remaining scheduled payments.
(h)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Class and Type of each Loan being prepaid and
the principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of

50



--------------------------------------------------------------------------------



Borrowings under this Section 2.12 shall be subject to Section 2.17, but shall
otherwise be without premium or penalty, and shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender a commitment fee equal to the
Applicable Margin of the average daily unutilized amount of the Revolving Credit
Commitments during the period from and including the Restatement Effective Date
to but excluding the date on which the Revolving Credit Commitments terminate.
For purposes of calculation of the commitment fee, Swingline Loans shall not,
but LC Exposure shall, be deemed to be a utilization of the Revolving Credit
Commitments. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Credit Commitments terminate, commencing on the first such date to
occur after the Restatement Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender a participation fee with respect to such
Lender’s participations in Letters of Credit, which shall accrue on each day at
a rate per annum equal to the Applicable Margin for Eurodollar Revolving Loans
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Revolving Credit Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each Issuing Bank,
for its own account, a fronting fee, which shall accrue at a rate of 12.5 basis
points per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, and (iii) to each Issuing Bank, for its own
account, such Issuing Bank’s standard fees (or such other fees as may be agreed
to by such Issuing Bank and the Borrower from time to time) with respect to the
amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    [Reserved].

51



--------------------------------------------------------------------------------



(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
(d)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Loans, upon
termination of the Revolving Credit Commitments and (iii) in the case of Term
Loans on the Term Maturity Date; provided that (A) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

52



--------------------------------------------------------------------------------



(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.16. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; or
(iii)    subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than Excluded Taxes and Indemnified Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by an amount deemed by that Lender or Issuing Bank in good faith to be
material, then the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding tax, capital, liquidity requirements or other requirements of law has
or would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of

53



--------------------------------------------------------------------------------



such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company including those
with respect to capital adequacy), in each case by an amount deemed by that
Lender in good faith to be material, then from time to time the Borrower will,
without duplication of payments required to be made by the Borrower pursuant to
Section 2.18 hereof, pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20 then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which loss, cost or expense shall not
include lost profits). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such

54



--------------------------------------------------------------------------------



event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth the basis for
the determination thereof, together with supporting calculations, shall be
delivered to the Borrower and shall be conclusive absent manifest error. In
determining such amount or amounts, such Lender shall act reasonably and in good
faith. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall to the extent permitted by
applicable law be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or an Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 Business Days after written demand therefor
(together with a reasonable basis for the determination thereof), for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Loan Party under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower and setting forth the basis for the
determination thereof, delivered to a Loan Party by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that a Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to each Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally

55



--------------------------------------------------------------------------------



imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.18(d) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. The certificate shall be
conclusive as between each Lender and the Administrative Agent of the amount so
paid or payable absent manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of that portion
of the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times as prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not the Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii)(A) through (F) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject the Lender to any material unreimbursed cost or expense
(or, in the case of a Change in Law, any incremental material unreimbursed cost
or expense) or would, unless indemnified by the Borrower to the reasonable
satisfaction of the Lender, materially prejudice the legal position or
commercial operations of the Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.18(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, the Lender shall
promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, any Lender with
respect to the Borrower shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which the Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that the Lender is exempt from U.S. federal backup withholding;

56



--------------------------------------------------------------------------------



(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to another article of such
tax treaty including, without limitation, the “business profits” or “other
income” article of such tax treaty;
(C)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with the Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W-8BEN and (2) a certificate substantially in the form of Exhibit I (a “U.S. Tax
Certificate”) to the effect that the Lender is not (w) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (y) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (z) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each beneficial owner (or partner or Participant) if the
beneficial owner (or partner or Participant) were a Lender; provided, however,
that if the Lender is a partnership and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, the
Lender may provide a “U.S. Tax Certificate” on behalf of the partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with the supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such other time or times reasonably requested by the
Administrative Agent or the Borrower, the documentation prescribed by applicable
law (including as prescribed by

57



--------------------------------------------------------------------------------



Section 1471(b)(3)(C)(i) of the Code) and the additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent or the relevant Borrower to comply with
its obligations under FATCA, to determine that the Lender has or has not
complied with the Lender’s obligations under FATCA, or to determine the amount
to deduct and withhold from the payment. Solely for purposes of this Section
2.18(f)(iii), “FATCA” shall include any amendments made to FATCA after the
Restatement Effective Date.
(g)    If the Administrative Agent, a Lender or an Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by a Loan Party or with respect to which a
Loan Party has paid additional amounts pursuant to this Section 2.18, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.18 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent, such
Lender or such Issuing Bank and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund) within
thirty days after receipt of such refund; provided, that such Loan Party, upon
the request of the Administrative Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority and the
reasonable fees and expenses of the Administrative Agent, such Lender or such
Issuing Bank) to the Administrative Agent, such Lender or such Issuing Bank in
the event the Administrative Agent, such Lender or such Issuing Bank is required
to repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Loan Parties or any other Person.
SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set Offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lenders as expressly provided
herein and except that payments pursuant to Section 2.16, 2.17 or 2.18 and 9.03
shall be made directly to the Persons entitled thereto; in the case of each
payment, Borrower may make such payment in accordance with the wire transfer
instructions from time to time provided by the Administrative Agent to the
Borrower in writing, executed in original counterpart on the Administrative
Agent’s letterhead. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of

58



--------------------------------------------------------------------------------



such extension. All payments hereunder shall be made in US Dollars except as
expressly provided herein.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined

59



--------------------------------------------------------------------------------



by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.19(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.16, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender of any Class becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, either (i) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender of such
Class, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments or (ii) so long as no
Default or Event of Default shall have occurred and be continuing, (A) terminate
the applicable Commitment of such Lender, and (B) repay at par all applicable
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date. A Lender shall
not be required to make any such assignment and delegation or be subject to such
termination, as applicable, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation or termination cease to apply.

60



--------------------------------------------------------------------------------



SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.13(a);
(b)    the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Event of Default shall have occurred and be continuing, all
or any part of the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders that are Revolving Credit
Lenders in accordance with their respective Applicable Revolving Percentages but
only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments
and (y) the sum of any non-Defaulting Lender’s Revolving Credit Exposure plus
its Applicable Revolving Percentage of such Defaulting Lenders’ Swingline
Exposure and LC Exposure does not exceed such non-Defaulting Lender’s Revolving
Credit Commitment;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(k) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.13(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Revolving Percentages; and

61



--------------------------------------------------------------------------------



(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Revolving Credit Lender hereunder, all fees payable under Section 2.13(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders that are Revolving Credit Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Revolving
Credit Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lenders or the applicable Issuing
Bank has a good faith belief that any Revolving Credit Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lenders shall not be required to
fund any Swingline Loan and such Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lenders or such
Issuing Bank, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swingline Lenders or such Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Credit
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Credit Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Applicable Revolving Percentage.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (i) has all requisite power and
authority to carry on its business as now conducted and (ii) is

62



--------------------------------------------------------------------------------



qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions entered into or to
be entered into by each Loan Party are within such Loan Party’s corporate
powers. The Loan Documents have been duly authorized by the Borrower and each
other Loan Party party thereto. This Agreement has been duly executed and
delivered by each Loan Party party hereto and constitutes, and each other Loan
Document to which any Loan Party is or is to be a party, constitutes or when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of this Agreement by each Loan Party party hereto, and performance by each such
Loan Party of its obligations hereunder, in each case from and after the date
such Loan Party becomes a party hereto, (a) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except for (i) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (ii) recordation of the Mortgages, (iii) any
filings or reports required under the federal securities laws and (iv) such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law, statute, rule or regulation or the certificate or
articles of incorporation, by-laws or other organizational documents of the
Borrower or any of the Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not be in conflict with, violate or result in a default or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any indenture, agreement or other instrument
binding upon the Borrower or any of the Restricted Subsidiaries or its property
or assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Restricted Subsidiaries (except pursuant to the
Fee Letters or the Loan Documents) and (d) will not result in the creation or
imposition of any Lien, other than Liens permitted under Section 6.02, on any
property or any asset now owned or hereafter acquired by the Borrower or any of
its Restricted Subsidiaries (other than any Lien created hereunder or under the
Collateral Documents), where any such conflict, violation, breach or default
referred to in clause (b) or (c) of this Section 3.03, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof.

63



--------------------------------------------------------------------------------



(b)    The Borrower has heretofore delivered to the Lenders its unaudited
consolidated balance sheet and related statements of income, stockholder’s
equity and cash flows as of the end of and for the fiscal quarters ended March
31, 2013 and June 30, 2013, respectively and the then elapsed portion of the
fiscal year, certified by one of its Financial Officers. Such financial
statements represent fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of such dates and for such periods in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
(c)    There has not occurred since December 31, 2012, any event, occurrence,
change, state of circumstances or condition which, individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect.
SECTION 3.05. Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, or easements or
other limited property interests in, or is licensed to use, all its real and
personal property material to its business (including all Mortgaged Properties),
except for defects in the foregoing that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or other ownership rights would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.
(b)    Each of the Borrower and the Restricted Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and the Restricted Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    As of the Restatement Effective Date, neither the Borrower nor any of the
Restricted Subsidiaries has received any written notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding for any
material portion of the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.
(d)    As of the Restatement Effective Date, neither the Borrower nor any of the
Restricted Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein.
(e)    Each of the Borrower and the Restricted Subsidiaries owns, or is licensed
or otherwise has the right to use, or could obtain ownership or possession of,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for those the failure to own, possess, license
or have the right to use which would not reasonably be expected to result in a
Material Adverse Effect, and the use thereof by the Borrower and the

64



--------------------------------------------------------------------------------



Restricted Subsidiaries does not, to the knowledge of any Responsible Officer of
the Borrower, infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(f)    Schedule 3.05(f) lists completely and correctly as of the Restatement
Effective Date all real property owned in fee by the Borrower or the Restricted
Subsidiaries (and the addresses thereof) that are material to their business.
(g)    Schedule 3.05(g) lists completely and correctly as of the Restatement
Effective Date all real property leased by the Borrower or the Restricted
Subsidiaries (and the addresses thereof) that are material to their business.
SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings at law or in equity by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of a Responsible Officer of the Borrower, threatened against or
affecting the Borrower or any of the Restricted Subsidiaries or any business,
property or rights of any such Person (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that challenge the enforceability of any Loan
Document.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Restricted Subsidiaries (i) has failed, or is failing, to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07. Compliance with Laws and Agreements. (a) Each of the Borrower and
the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures or other agreements or instruments evidencing Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
(b)    None of the Borrower or any of the Restricted Subsidiaries is in default
under any agreement or instrument or in violation of any corporate restriction
that, in each case, has resulted or would reasonably be expected to result in a
Material Adverse Effect.
(c)    Neither the Borrower or any of the Restricted Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material

65



--------------------------------------------------------------------------------



properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting the
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default would reasonably be expected to result in a Material Adverse Effect.
(d)    As of the Restatement Effective Date, certificates of occupancy and
permits are in effect for each Mortgaged Property as currently constructed, and
true and complete copies of such certificates of occupancy have been delivered
to the Collateral Agent as mortgagee with respect to each Mortgaged Property.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Restricted Subsidiaries is required to be registered as an “investment company”
under the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, subject to any applicable extensions without penalty, and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, each of the Borrower
and its ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
delivered pursuant thereto (as modified or supplemented by other information so
furnished, and taken as a whole) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 3.12. Use of Proceeds. The Borrower will use (i) the proceeds of Term
Loans solely to finance the Amendment Transactions and (ii) the proceeds of the
Revolving Loans and Swingline Loans and the Letters of Credit solely for working
capital needs and other general corporate purposes of the Borrower and its
Subsidiaries.

66



--------------------------------------------------------------------------------



SECTION 3.13. Margin Regulations. None of the Borrower nor any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. Neither the proceeds of any Loan nor any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with the provisions of the regulations of the Board, including Regulation U or
Regulation X.
SECTION 3.14. Subsidiaries. Schedule 3.14 sets forth as of the Restatement
Effective Date a list of all Restricted Subsidiaries of the Borrower and the
entities that have been designated as Unrestricted Subsidiaries on or prior to
the Restatement Effective Date, and the percentage ownership interest of the
Borrower therein. As of the Restatement Effective Date, the shares of capital
stock or other ownership interests in Restricted Subsidiaries so indicated on
Schedule 3.14 are fully paid and non-assessable and are owned by the Borrower,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Collateral Documents, and statutory or other non-consensual Liens
permitted under Section 6.02).
SECTION 3.15. Collateral Documents. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under, and in the manner
and to the extent contemplated by, the Collateral Documents have been duly made
or taken or otherwise provided for in the manner reasonably requested by the
Administrative Agent and are in full force and effect, and the Collateral
Documents have created in favor of the Collateral Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority Lien in the Collateral (to the extent contemplated by
the Collateral Documents), securing the payment of the Secured Obligations,
subject to Liens permitted by Section 6.02.
SECTION 3.16. Labor Matters. As of the Restatement Effective Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Restricted Subsidiary
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. The hours worked by and payments made to
employees of the Borrower and the Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
All material payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Borrower
or such Restricted Subsidiary. The consummation of the Transactions do not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any
Restricted Subsidiary is bound.
SECTION 3.17. Solvency. Immediately after giving effect to the consummation of
the Amendment Transactions, (a) the fair value of the assets of the Borrower and
the Restricted Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise of the
Borrower and the Restricted Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the property of the Borrower and the Restricted
Subsidiaries on a consolidated basis is greater than the amount that is to be
required to

67



--------------------------------------------------------------------------------



pay the probable liability of the debts and other liabilities, subordinated,
contingent or otherwise of the Borrower and the Restricted Subsidiaries on a
consolidated basis, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Restricted Subsidiaries on a consolidated
basis are able to pay the debts and liabilities, subordinated, contingent or
otherwise of the Borrower and the Restricted Subsidiaries on a consolidated
basis, as such debts and liabilities become absolute and matured; and (d) the
Borrower and the Restricted Subsidiaries on a consolidated basis do not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Restatement Effective Date.
SECTION 3.18. Transaction Documents. As of the Effective Date, the Borrower
delivered to the Administrative Agent a complete and correct copy of the
Transaction Documents that are in effect as of such date (including all
schedules, exhibits, amendments, supplements and modifications thereto). Neither
the Borrower nor any Loan Party or, to the knowledge of the Borrower or each
Loan Party, any other Person party thereto is in default in the performance or
compliance with any material provisions thereof.
SECTION 3.19. Insurance. The Borrower and the Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
SECTION 3.20. OFAC. Neither the Borrower nor any Restricted Subsidiary (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of such
section 2, or (iii) is a person on the list of “Specially Designated Nationals”
and “Blocked Persons” or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.
SECTION 3.21. Patriot Act. The Borrower and each Restricted Subsidiary is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

68



--------------------------------------------------------------------------------



ARTICLE 4

SECTION 4.01. Effective Date. The Original Credit Agreement became effective as
of the Effective Date.
SECTION 4.02. Funding Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit under the Original Credit Agreement
became effective on the Funding Date (i.e., March 30, 2011).
SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties made by or on behalf of the Borrower
and the Restricted Subsidiaries set forth in this Agreement and in the
Collateral Documents shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
SECTION 4.04. Conditions Precedent to the Effectiveness of this Agreement. The
obligations of the Lenders to make Term Loans and Revolving Credit Commitments
pursuant to the amendment and restatement of this Agreement in the form hereof
shall not become effective until the Restatement Effective Date.
ARTICLE 5
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause each of the Restricted
Subsidiaries to:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. In the
case of the Borrower, furnish to the Administrative Agent for distribution to
each Lender:

69



--------------------------------------------------------------------------------



(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, together with a customary “management
discussion and analysis” provision;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, together with a
customary “management discussion and analysis” provision;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a duly completed Compliance Certificate signed by a Financial
Officer of the Borrower (i) certifying that no Default or Event of Default has
occurred or, if such a Default or Event of Default has occurred, specifying the
nature and extent thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.10, 6.11 and 6.12; (iii) setting forth
reasonably detailed calculations of the Leverage Ratio, the Available Retained
Basket Amount and the Available Retained Basket Usage Amount as of the end of
such fiscal quarter and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
under Section 6.11 or 6.12 (which certificate may be limited to the extent
required by accounting rules or guidelines);
(e)    within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget.

70



--------------------------------------------------------------------------------



(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
(g)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Borrower or the
Senior Credit Facilities, written notice of such rating change;
(h)    promptly after the receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;
(i)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(j)    promptly following any request therefor, subject to compliance with
applicable law and any restrictions imposed by a Governmental Authority, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request (for itself or on behalf of any Lender); and
(k)    if there are any Unrestricted Subsidiaries as of the last day of any
fiscal quarter, simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 5.01(a) or 5.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of any Unrestricted Subsidiaries that constitute
Significant Subsidiaries from such consolidated financial statements.
Information required to be delivered pursuant to paragraphs (a), (b) or (f) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
delivered to the Administrative Agent in a format which is suitable for posting
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and the Borrower shall
endeavor to deliver or cause to be delivered to the Administrative Agent a
confirming electronic correspondence providing notice of such availability,
provided that the failure to deliver such confirming electronic correspondence
shall not constitute a default hereunder); provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery. Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
SECTION 5.02. Notices of Material Events. Furnish to the Administrative Agent
(for distribution to each Lender) promptly, upon a Responsible Officer of the
Borrower obtaining actual knowledge thereof, written notice of the following:

71



--------------------------------------------------------------------------------



(a)    the occurrence of any Default;
(b)    the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
whether at law or in equity by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that would
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence or reasonably expected occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $25,000,000; and
(d)    any other development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit the Transactions or any merger,
consolidation, liquidation or dissolution permitted under Section 6.05.
SECTION 5.04. Payment of Obligations. Pay and discharge all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claims (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance.
(a)    Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except
where failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
(b)    Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

72



--------------------------------------------------------------------------------



(c)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrower, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement”, without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Agent may reasonably
require from time to time to protect their interests; deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon not less than 10 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent and the Collateral Agent; deliver to the Administrative Agent and the
Collateral Agent, prior to the cancellation, modification or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent) together with evidence satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.
(d)    If at any time the area in which the Property (as specifically defined in
a Mortgage) is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and if available in the community in which the Property is
located, obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Agent or the Required Lenders
may from time to time require.
(e)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.
(f)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.05 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

73



--------------------------------------------------------------------------------



SECTION 5.06. Books and Records; Inspection Rights; Maintenance of Ratings. (a)
Keep proper books of record and account in accordance with GAAP.
(b)    Permit any representatives designated by the Administrative Agent (or, if
any Event of Default has occurred and is continuing, any Lender), upon
reasonable prior notice and subject to reasonable requirements of
confidentiality, including the requirements imposed by any Governmental
Authority or by contract, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested, provided that the exercise of rights under this Section shall not
unreasonably interfere with the business of the Borrower and its Subsidiaries
and the Administrative Agent and the Lenders shall give the Borrower a
reasonable opportunity to participate in any discussions with the Borrower’s
accountants.
(c)    Use commercially reasonable efforts to (i) cause the Senior Credit
Facilities to be continuously rated by S&P and Moody’s and, at the Borrower’s
election, Fitch, and (ii) maintain a corporate rating from S&P, a corporate
family rating from Moody’s, and, at the Borrower’s election, an issuer default
rating from Fitch, in each case in respect of the Borrower.
SECTION 5.07. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.08. Use of Proceeds and Letters of Credit. Use the proceeds of the
Loans and the issuance of Letters of Credit solely for the purposes described in
Section 3.12.
SECTION 5.09. Employee Benefits. Comply with the applicable provisions of ERISA
and the Code, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any remedial action required by Environmental Laws or by
a Governmental Authority; provided, however, that none of the Borrower or any
Restricted Subsidiary shall be required to undertake any remedial action or
incur any compliance cost required by Environmental Laws or by a Governmental
Authority to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and, if applicable, appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
SECTION 5.11. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by

74



--------------------------------------------------------------------------------



the Loan Documents and in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Collateral Documents. The Borrower will cause any subsequently
acquired or organized Wholly Owned Subsidiary that is a Domestic Restricted
Subsidiary to become a Loan Party by executing the Guarantee and Security
Agreement and each applicable Collateral Document in favor of the Collateral
Agent. In addition, from time to time (other than during a Collateral Suspension
Period), the Borrower will, at its cost and expense, promptly secure the Secured
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Secured Obligations
shall be secured (other than during a Collateral Suspension Period) by
substantially all the assets of the Borrower and its Restricted Subsidiaries
(but, as to real property, shall be secured only by Material Real Property owned
as of, or acquired subsequent to, the Effective Date)). Such security interests
and Liens will be created under the Collateral Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance satisfactory to the Collateral Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (consistent with the Real Estate Documentation Requirements) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. The Borrower agrees to provide such evidence as the Collateral Agent
shall reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
of the Subsidiaries of any Material Real Property.
SECTION 5.12. Designation of Subsidiaries. In the case of the Borrower, at any
time and from time to time in its sole discretion, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a pro forma basis, with the covenants set
forth in Sections 6.11 and 6.12 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (c) no Subsidiary that owns any
Equity Interests of any Restricted Subsidiary, shall be an Unrestricted
Subsidiary, (d) (i) the designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the applicable
Restricted Subsidiary therein at the date of designation in an amount equal to
the net book value (or, in the case of any guarantee or similar Investment, the
fair market value thereof) of such Investments of the Borrower or such
Restricted Subsidiary and (ii) no such designation shall be effective if,
immediately after such designation, the sum of (x) the amount of all such
Investments and (y) the amount of all Investments in majority-owned joint
ventures, in each case net of cash returned to the Borrower or a Restricted
Subsidiary in respect of such Investments, exceeds $150,000,000 in the
aggregate, (e) no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the Senior Notes, any other
Permitted Senior Indebtedness or any Permitted Subordinated Indebtedness (unless
it is concurrently designated as an Unrestricted Subsidiary for the purpose of
such other Indebtedness) and (f) there shall be no Unrestricted Subsidiary
(other than Titan II, Ascension and HII Risk Management) on the Restatement
Effective Date. If any Person becomes a Restricted Subsidiary

75



--------------------------------------------------------------------------------



on any date after the Funding Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 6.01, but will not be considered the
sale or issuance of Equity Interests for purposes of Section 6.05. Titan II and
Ascension will be deemed designated an Unrestricted Subsidiary immediately upon
its becoming a Subsidiary of the Borrower, provided that the conditions in
clauses (a) through (e) above are satisfied at such time.
SECTION 5.13. Maintenance of Separate Existence. So long as Titan II shall
exist, do all things necessary to cause Titan II to maintain a separate
existence from the Borrower and each other Restricted Subsidiary, including,
without limitation, causing Titan II to (i) maintain proper corporate records
and books of account separate from those of the Borrower and each other
Restricted Subsidiary; (ii) hold appropriate meetings of its board of directors,
keep minutes of such meetings and of meetings of its members and observe all
other necessary organizational formalities (and any successor shall observe
similar procedures in accordance with its governing documents and applicable
law); (iii) at all times hold itself out to the public under its own name as a
legal entity separate and distinct from the Borrower and each other Restricted
Subsidiary; and (iv) refrain from (A) having any assets other than as
contemplated by the Transaction Documents, (B) guaranteeing, becoming obligated
for or holding itself or its credit out to be responsible for or available to
satisfy, the debts or obligations of any other Person, or otherwise having any
liabilities except for the guarantees and related liabilities pursuant to the
Titan II Guarantees or liabilities for which Titan II is indemnified under the
Transaction Documents, (C) acting with the intent to hinder, delay or defraud
any of its creditors in violation of applicable law, (D) acquiring any
securities or debt instruments of its Affiliates or any other Person, and (E)
making loans or advances, or transferring its assets, to any Person, except (in
the case of clauses (A), (B) and (E) above) for liabilities permitted under
Section 6.08(b) and de minimis assets, liabilities, advances, loans and
transfers related to the maintenance of Titan II’s existence or to the conduct
of the activities of Titan II permitted under Section 6.08(b).
ARTICLE 6
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that
the Borrower will not, nor will it cause or permit any of the Restricted
Subsidiaries to:
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing on the Effective Date or on the Funding Date and,
in each case, set forth in Schedule 6.01, and any Permitted Refinancing thereof;
(b)    (i) Indebtedness created hereunder and under the other Loan Documents and
(ii) Indebtedness in respect of the Senior Notes and any Permitted Refinancing
thereof;

76



--------------------------------------------------------------------------------



(c)    intercompany Indebtedness of the Borrower and the Restricted Subsidiaries
to the extent permitted by Section 6.04; provided that Indebtedness of any Loan
Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations (as defined in the Guarantee and
Security Agreement) pursuant to a Global Intercompany Note;
(d)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (including by way of a Permitted Acquisition), and any Permitted
Refinancing thereof; provided that (i) such Indebtedness is incurred prior to or
within 120 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 6.01(e) at any time
outstanding shall not exceed the greater of (A) $50,000,000 and (B) 1.5% of
Consolidated Net Tangible Assets;
(e)    Capital Lease Obligations and any Permitted Refinancing thereof, in an
aggregate principal amount that, when combined with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 6.01(d), shall not
exceed the greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Net Tangible
Assets;
(f)    Indebtedness under or with respect to self-insurance obligations,
performance bonds, bid bonds, completion guarantees, appeal bonds, customs
bonds, surety bonds, return of money bonds, bankers’ acceptances and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business and not in connection with Indebtedness for borrowed
money, including those incurred to secure health, safety and environmental
obligations (including with respect to workers’ compensation claims or other
types of social security benefits, environmental financial responsibility
requirements and environmental remediation programs or to secure the performance
of statutory obligations and other obligations of a like nature arising from
legal or regulatory requirements), in each case in the ordinary course of
business;
(g)    Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person; provided that upon
the occurrence of Indebtedness with respect to reimbursement obligations
regarding worker’s compensation claims, such obligations are reimbursed in the
ordinary course of business consistent with past practice;
(h)    Indebtedness in respect of the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
(i)    Indebtedness incurred in the ordinary course of business to finance
insurance policy premiums;

77



--------------------------------------------------------------------------------



(j)    Indebtedness in respect of agreements providing for indemnification,
adjustment of purchase price, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary of the Borrower;
(k)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date and any Permitted Refinancing thereof; provided that (i) such
Indebtedness exists at the time such Persons becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, (ii) immediately before and after such Person becomes a
Restricted Subsidiary, no Default or Event of Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(k) shall not exceed $50,000,000 at any time outstanding;
(l)    Indebtedness in respect of those Swap Contracts incurred in the ordinary
course of business and not for speculative purposes and consistent with prudent
business practice;
(m)    any Permitted Senior Indebtedness and any Permitted Subordinated
Indebtedness; provided that in each case the Borrower and the Restricted
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Sections 6.11 and 6.12 after giving effect to such Indebtedness;
(n)    endorsements for collection or deposit in the ordinary course of
business;
(o)    Indebtedness in respect of (i) customer advances received and held in the
ordinary course of business or (ii) take-or-pay obligations contained in supply
arrangements incurred in the ordinary course of business;
(p)    Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of Unrestricted Subsidiaries or joint ventures in an amount not to
exceed the amount of investments permitted under Section 6.04(p);
(q)    Guarantees (1) of Indebtedness of the Borrower and its Restricted
Subsidiaries that is permitted under clause (d), (e) or (n) of this Section 6.01
and (2) by the Borrower in respect of a Secured Swap Agreement in an aggregate
principal amount not to exceed $4,600,000 pursuant to a Guaranty dated as of
March 1, 2012 among the Borrower, the municipal issuer party thereto and Wells
Fargo Bank, N.A., as successor by merger to First Union Bank National
Association; and
(r)    other Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount at any time outstanding not exceeding $200,000,000.
SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
(a)    Liens on property or assets of the Borrower and its Restricted
Subsidiaries existing on the Effective Date or the Funding Date and, in each
case, set forth in Schedule 6.02; provided

78



--------------------------------------------------------------------------------



that such Liens shall secure only those obligations which they secure on the
Effective Date and refinancings, extensions, renewals and replacements thereof
permitted hereunder;
(b)    any Lien created under the Loan Documents;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or assets of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary, as the case
may be; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien secures only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be, and any Permitted Refinancing thereof, and (iii)
such Lien does not apply to any other property or assets of the Borrower or any
Restricted Subsidiary;
(d)    Liens for Taxes not yet due or which are being contested in compliance
with Section 5.04;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
landlords’ or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days and payable or
which are being contested in compliance with Section 5.04;
(f)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(g)    pledges (in the ordinary course of business and consistent with past
practice) and deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, other obligations of a like nature incurred in the ordinary course
of business, and other obligations permitted by Section 6.01(f), (g) or (h);
(h)    (i) encumbrances on real property that would be shown on a current and
accurate survey and zoning restrictions, easements, rights-of-way, covenants,
restrictions, agreements, reservations, riparian rights, mineral and air rights
and similar encumbrances on real property imposed by law, recorded in the
applicable land records, or arising in the ordinary course of business that do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries and (ii) all matters shown on or referred to in loan
title policies issued to the Collateral Agent and the Lenders;
(i)    purchase money security interests in real property, improvements thereto
or assets hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
120 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such real property,

79



--------------------------------------------------------------------------------



improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;
(j)    judgment Liens securing judgments not constituting an Event of Default
under Article 7 or securing appeal or other surety bonds related to such
judgments;
(k)    Liens created in favor of the United States of America or any department
or agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, or existing
solely with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Restricted Subsidiary of the
Borrower, in each case granted in the ordinary course of business in favor of
the bank or banks which such accounts are maintained;
(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, and Liens on assets on loan, consignment or lease to the Borrower
or a Restricted Subsidiary in the ordinary course of business, including UCC
financing statements related to such assets;
(n)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent of a
Permitted Acquisition or other Investment otherwise permitted hereunder;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(p)    Liens securing Capital Lease Obligations permitted under Section 6.01(e);
(q)    Liens on (i) insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 6.01(i) and (ii) deposits made in the
ordinary course of business to secure liabilities for premiums to insurance
carriers;
(r)    (i) Liens in the form of licenses, leases or subleases granted or created
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, which licenses, leases or subleases do not interfere, individually or
in the aggregate, in any material respect with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole and (ii) rights of Persons in
possession under recorded or unrecorded leases, licenses, occupancy or
concession agreements and easements entered into with the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(s)    Liens attaching to decommissioning trust funds as may be required
pursuant to any requirement of law; and

80



--------------------------------------------------------------------------------



(t)    other Liens in an aggregate amount not to exceed $50,000,000 at any time
outstanding.
SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:
(a)    (i) investments by the Borrower and the Restricted Subsidiaries existing
on the Funding Date in the Equity Interests of their respective Restricted
Subsidiaries and joint ventures and (ii) additional investments by the Borrower
and the Restricted Subsidiaries in the Equity Interests of the Restricted
Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Guarantee and Security Agreement (subject to
the limitations applicable to voting stock of a Foreign Subsidiary referred to
therein) and (B) the aggregate amount of investments made pursuant to this
clause (a) after the Funding Date by Loan Parties in, and loans and advances
made pursuant to clause (c) below after the Funding Date by Loan Parties to,
Restricted Subsidiaries that are not Loan Parties (determined without regard to
any write-downs or write-offs of such investments, loans and advances) shall not
exceed $10,000,000 at any time outstanding;
(b)    Permitted Investments;
(c)    loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a global intercompany note pledged to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to the Guarantee and
Security Agreement, (ii) such loans and advances shall be unsecured, (iii) if
owed by a Loan Party to a Restricted Subsidiary that is not a Loan Party, such
loans and advances shall be subordinated to the Secured Obligations (as defined
in the Guarantee and Security Agreement) pursuant to a Global Intercompany Note
and (iv) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties pursuant to this clause (c) shall be
subject to the limitation set forth in clause (a) above;
(d)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(e)    the Borrower and the Restricted Subsidiaries may make loans and advances
in the ordinary course of business to their respective employees so long as the
aggregate principal

81



--------------------------------------------------------------------------------



amount thereof during any fiscal year (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$10,000,000;
(f)    investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
(g)    the Borrower or any Restricted Subsidiary may acquire all or
substantially all the assets of a Person or division or line of business of such
Person, or not less than 100% of the Equity Interests (other than directors’
qualifying shares) of a Person (referred to herein as the “Acquired Entity”);
provided that (i) such acquisition was not preceded by an unsolicited tender
offer for such Equity Interests by, or proxy contest initiated by, the Borrower
or any Restricted Subsidiary; (ii) the Acquired Entity shall be in a Permitted
Business; and (iii) at the time of such transaction (A) both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; (B) the Borrower would be in compliance with the covenants set forth
in Sections 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.01(a) or Section
5.01(b), as the case may be, and Section 5.01(c) have been delivered or for
which comparable financial statements have been filed with the Securities and
Exchange Commission, after giving pro forma effect to such transaction and to
any other event occurring after such period as to which pro forma recalculation
is appropriate (including any other transaction described in this Section
6.04(g) occurring after such period) as if such transaction had occurred as of
the first day of such period; (C) if the total consideration of such acquisition
exceeds $25,000,000, the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (D) the Borrower shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.11 and
the Security Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(g) being referred to herein as a “Permitted
Acquisition”);
(h)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 6.05(b);
(i)    Investments by the Borrower or any Restricted Subsidiary constituting
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(j)    Investments in connection with the Transactions;
(k)    Investments resulting from the disposition of interests in the shipyard
in Avondale, Louisiana or the facilities in Waggaman, Louisiana, or Tallulah,
Louisiana;
(l)    Guarantees constituting Indebtedness permitted by Section 6.01(b);
(m)    Investments by the Borrower in Swap Contracts permitted under Section
6.01(l);
(n)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, investments in an aggregate amount not to
exceed the Available Retained

82



--------------------------------------------------------------------------------



Basket Amount on the date of such investment (which amount shall, upon such
application, increase dollar-for-dollar the Available Retained Basket Usage
Amount);
(o)    Investments constituting the guarantee of performance under a contract
(other than Indebtedness) in the ordinary course of business;
(p)    investments, loans and advances by the Borrower and the Restricted
Subsidiaries in Unrestricted Subsidiaries or joint ventures so long as the
aggregate amount invested, loaned or advanced pursuant to this Section 6.04(p)
(determined without regard to any write-downs or write-offs of such investments,
loans and advances), in each case net of cash returned to the Borrower or a
Restricted Subsidiary in respect of such Investments, does not exceed, in the
aggregate, the greater of (x) $150,000,000 and (y) 4% of the Consolidated Net
Tangible Assets; and
(q)    in addition to investments permitted by paragraphs (a) through (p) above,
additional investments, loans and advances by the Borrower and the Restricted
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this Section 6.04(q) (determined without regard to any write-downs
or write-offs of such investments, loans and advances), in each case net of cash
returned to the Borrower or a Restricted Subsidiary in respect of such
Investments, does not exceed $150,000,000 in the aggregate.
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrower or less
than all the Equity Interests of any Restricted Subsidiary, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person or division or line of
business of such Person, except that (i) the Borrower and any Restricted
Subsidiary may purchase and sell inventory in the ordinary course of business
and (ii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing (1) any Wholly
Owned Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (2) any Wholly Owned Restricted
Subsidiary may merge into or consolidate with any other Wholly Owned Restricted
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Restricted Subsidiary (provided that if any party to any such transaction is a
Loan Party, the surviving entity of such transaction shall be a Loan Party), (3)
any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Subsidiary (which such recipient Restricted Subsidiary shall be a Loan Party if
the disposing Restricted Subsidiary is a Loan Party), (4) any Restricted
Subsidiary may liquidate (other than in connection with a merger or a
consolidation which shall be governed by the other clauses of this Section
6.05(a)) and distribute its assets ratably to its shareholders if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
and (5) the Borrower and the Restricted Subsidiaries may make Permitted
Acquisitions, including by means of mergers or consolidations.

83



--------------------------------------------------------------------------------



(b)    Make any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which consists of cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed the greater of (i) $100,000,000 and (ii) 3.0% of
the Consolidated Net Tangible Assets in any fiscal year.
SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however,
that:
(i)    any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;
(ii)    the purchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower in connection with issuances of Equity
Interests pursuant to employee benefit plans or otherwise in compensation to
officers, directors or employees, which purchase, redemption or other
acquisition or retirement for value is in order to minimize dilution; provided,
however, that the aggregate cash consideration paid for such purchase,
redemption, acquisition or retirement for value does not exceed (1) for fiscal
year ending December 31, 2013, $100,000,000, (2) for fiscal year ending December
31, 2014, $75,000,000, (3) for fiscal year ending December 31, 2015, $50,000,000
and (4) for fiscal year ending December 31, 2016, $25,000,000; provided further
that the aggregate cash consideration permitted to be paid pursuant to this
clause (ii) in respect of any fiscal year commencing with the fiscal year ending
on December 31, 2014 shall be increased by an amount equal to the aggregate
unused amount of payments permitted pursuant to this clause (ii) in all
preceding fiscal years; provided, further that the aggregate amount of
Restricted Payments made pursuant to this clause (ii) and clause (vi) below
shall not exceed $250,000,000 in any fiscal year;
(iii)    the Borrower may make Restricted Payments so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (B) the Borrower shall have a minimum of $100,000,000 of cash,
Permitted Investments and/or availability under the Revolving Credit Facility
and (C) each such Restricted Payment pursuant to this clause (iii) does not
exceed the Available Retained Basket Amount on the date of such Restricted
Payment (which amount shall, upon such application, increase dollar-for-dollar
the Available Retained Basket Usage Amount);
(iv)    the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
(v)    the Borrower and each Subsidiary of the Borrower may make Restricted
Payments for the cashless exercise of options and warrants in respect of Equity
Interests that represent a portion of the exercise price of such options;

84



--------------------------------------------------------------------------------



(vi)    so long as no Default or Event of Default shall have occurred or be
continuing or result therefrom, the Borrower and each Subsidiary of the Borrower
may declare and make regular dividend payments or other distributions, or other
Restricted Payments, in an amount not to exceed (1) for fiscal year ending
December 31, 2013, $50,000,000, (2) for fiscal year ending December 31, 2014,
$75,000,000, (3) for fiscal year ending December 31, 2015, $75,000,000 and (4)
for fiscal year ending December 31, 2016, $50,000,000; provided that the amount
of payments permitted pursuant to this clause (vi) in respect of any fiscal year
commencing with the fiscal year ending on December 31, 2014 shall be increased
by an amount equal to the aggregate unused amount of payments permitted pursuant
to this clause (vi) in all preceding fiscal years; provided further that the
aggregate amount of Restricted Payments made pursuant to this clause (vi) and
clause (ii) above shall not exceed $250,000,000 in any fiscal year; provided
further that any Restricted Payments made pursuant to this clause (vi) shall be
applied to increase dollar-for-dollar the Available Retained Basket Usage
Amount;
(vii)    the Borrower may make Restricted Payments so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (B) the Borrower shall have a minimum of $100,000,000 of cash,
Permitted Investments and/or availability under the Revolving Credit Facility,
(C) after giving effect thereto, the Leverage Ratio is below 2.75:1 and (D) the
sum of (1) the aggregate amount of such Restricted Payments pursuant to this
clause (vii) plus (2) the aggregate amount of Restricted Prepayments made
pursuant to Section 6.09(b)(iii), does not exceed $50,000,000 in the aggregate;
provided that any Restricted Payments made pursuant to this clause (vii) shall
be applied to increase dollar-for-dollar the Available Retained Basket Usage
Amount;
(viii)    the Borrower may consummate the Spin-off in accordance with the
Distribution Agreement, and the Borrower and its Restricted Subsidiaries may
make other Restricted Payments pursuant to the Transaction Documents; and
(ix)    the Borrower may make Restricted Payments in connection with the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Borrower held by any current or former director, officer,
member of management, employee or consultant of the Borrower or any of its
Subsidiaries (or the estate, heirs, family members, spouse or former spouse of
any of the foregoing) in each case in connection with the resignation,
termination, death or disability of any such directors, officers, members of
management, employee or consultant; provided that the aggregate amount of
Restricted Payments made under this clause (ix) does not exceed in any fiscal
year $15,000,000 (commencing with the fiscal year ending December 31, 2013);
provided further that the aggregate amount permitted to be paid pursuant to this
clause (ix) in respect of any fiscal year commencing with the fiscal year ending
on December 31, 2014 shall be increased by an amount equal to the aggregate
unused amount of payments permitted pursuant to this clause (ix) in all
preceding fiscal years.
(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (ii)

85



--------------------------------------------------------------------------------



the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or Transaction Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to (x) any agreement in effect on the Effective Date or on the Funding Date and
set forth on Schedule 6.06 (including (1) in the case of any such agreement
evidencing Indebtedness, any Permitted Refinancing and (2) in the case of any
other such agreement, any amendment or renewal thereof that is not prohibited by
any Loan Documents so long as such agreement, as so amended or renewed is no
more restrictive with respect to such limitation than such agreement prior to
giving effect to such amendment or renewal thereof) or (y) at the time any
Person first becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (E) clause (i) of the foregoing shall not
apply to (x) customary provisions in leases and other contracts restricting the
assignment thereof and (y) encumbrances or restrictions that are customary
provisions in asset sale agreements, stock sale agreements, sale leaseback
agreements or other similar arrangements with respect to the disposition or
distribution of assets or property subject to such agreements, and (F) the
foregoing shall not apply to customary provisions in joint venture agreements,
in each case applicable solely to such joint venture entered into in the
ordinary course of business.
SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among the Restricted Companies, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, other than:
(i)    transactions at prices and on terms and conditions not materially less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,
(ii)    any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business and the payment of
fees and indemnities to directors, officers, consultants and employees of the
Borrower and the Restricted Subsidiaries in the ordinary course of business,
(iii)    transactions pursuant to permitted agreements in existence on the
Effective Date or on the Funding Date and, in each case, set forth on Schedule
6.07 or any amendment thereto to the extent such amendment is not adverse to the
Lenders in any material respect,

86



--------------------------------------------------------------------------------



(iv)    any employment agreement or employee benefit plan entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business or consistent with past practice and payments pursuant thereto,
(v)    transactions otherwise permitted under Section 6.04 and Section 6.06,
(vi)    the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, the Distribution
Agreement, or any agreement contemplated thereunder to which it is a party as of
the Effective Date, provided, however, that the existence of, or the performance
by the Borrower or any Subsidiary of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Effective Date shall only be permitted by this clause (vi) to the extent
that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders in any material respect,
(vii)    any transaction or series of related transactions with an aggregate
value or payment (and, if applicable, annual value or payment) of less than
$1,000,000;
(viii)    transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business,
and
(ix)    the Transactions.
SECTION 6.08. Business of Borrower and Restricted Subsidiaries and Titan II. (a)
Engage at any time in any business other than the Permitted Business.
(b)    Permit or cause Titan II, after (but not including) the Funding Date, to
engage at any time in any business or have any assets or liabilities, other than
(i) its liabilities as a guarantor under the Titan II Guarantees or liabilities
for which Titan II is indemnified under the Transaction Documents, (ii)
liabilities reasonably incurred in connection with the maintenance of Titan II’s
corporate existence or arising from the Transaction Documents, and (iii)
indemnities from the Borrower in support of the foregoing. For the avoidance of
doubt, it is understood and agreed that in no event shall Titan II be merged
into or consolidated with the Borrower or any other Subsidiary, other than an
Unrestricted Subsidiary formed solely for the purpose of such merger that does
not have any assets or operations (other than assets or operations incidental to
its formation); provided that after such merger such surviving Unrestricted
Subsidiary shall be deemed to be “Titan II” thereafter for purposes of this
Agreement (including without limitation, Section 5.13).
SECTION 6.09. Certain Other Indebtedness. (a) Permit any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Senior Notes, any other Permitted Senior
Indebtedness or any Permitted Subordinated Indebtedness is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially impair the value of the interest or rights of any Loan
Party thereunder or would materially impair the rights or interests of the Agent
or any Lender, other than any termination thereof in connection with the payment
in full of all

87



--------------------------------------------------------------------------------



obligations thereunder in accordance with the terms of this Agreement
(including, without limitation, Section 6.09(b) hereof).
(b)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) any Senior Notes, any other
Permitted Senior Indebtedness or any Permitted Subordinated Indebtedness or make
any payment in violation of any subordination terms of any Permitted
Subordinated Indebtedness (collectively, “Restricted Prepayments”), except:
(i)    the refinancing thereof with net cash proceeds of (A) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Capital Stock or
other Permitted Subordinated Indebtedness, and (B) in the case of the Senior
Notes or any other Permitted Senior Indebtedness, any issuance of Qualified
Capital Stock, Permitted Subordinated Indebtedness or other Permitted Senior
Indebtedness;
(ii)    the conversion of any Permitted Subordinated Indebtedness, any Senior
Notes or any other Permitted Senior Indebtedness to Qualified Capital Stock;
(iii)    so long as (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (B) no Revolving Loans are
outstanding at such time, Restricted Prepayments in an amount not to exceed the
Available Retained Basket Amount on the date of such Restricted Prepayment
(which amount shall, upon such application, increase dollar-for-dollar the
Available Retained Basket Usage Amount);
(iv)    so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) the Borrower has at such time a
minimum of $100,000,000 of cash, Permitted Investments and/or availability under
the Revolving Credit Facility, (C) after giving effect thereto, the Leverage
Ratio is below 2.75:1 and (D) the sum of (1) the aggregate amount of such
Restricted Prepayments pursuant to this clause (iv) plus (2) the aggregate
amount of Restricted Payments made pursuant to Section 6.06(a)(vii) does not
exceed $50,000,000 in the aggregate; provided that any Restricted Prepayments
made pursuant to this clause (iv) shall be applied to increase dollar-for-dollar
the Available Retained Basket Usage Amount; and
(v)    in addition to Restricted Prepayments permitted by paragraphs (i) through
(iv) above, additional Restricted Prepayments in an aggregate amount not to
exceed $100,000,000 during the term of this Agreement; provided that at the time
of any such prepayment, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (B) the Borrower has at such
time a minimum of $100,000,000 of cash, Permitted Investments and/or
availability under the Revolving Credit Facility.
SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Restricted Subsidiaries in any period
set forth below to exceed (i) the Available Retained Basket Amount on the date
of such Capital Expenditure (which amount shall, upon such Capital Expenditure,
increase dollar-for-dollar the Available Retained Basket Usage Amount), plus
(xvi) the amount set forth below for such period:

88



--------------------------------------------------------------------------------



Fiscal Year
 
Amount
2011
 
$350,000,000
2012
 
$200,000,000
2013
 
$200,000,000
2014
 
$200,000,000
2015 and thereafter
 
$200,000,000



The amount of permitted Capital Expenditures set forth in the table above in
respect of any fiscal year commencing with the fiscal year ending on December
31, 2012 (the “Specified Permitted CapEx Amount”) shall be increased (but not
decreased) by the amount of the unused Specified Permitted CapEx Amount for the
immediately preceding fiscal year (the “CapEx Rollover Amount”); provided that
any CapEx Rollover Amount shall be available to be used in such fiscal year only
after the Specified Permitted CapEx Amount for such fiscal year has been fully
used in such fiscal year. In addition, the amount of permitted Capital
Expenditures that would otherwise be permitted in any fiscal year pursuant to
this Section 6.10 (including as a result of the preceding sentence) may be
increased by an amount not to exceed 50% of the Specified Permitted CapEx Amount
for the immediately succeeding fiscal year (the “CapEx Pull Forward Amount”);
provided that before any Capital Expenditures are made in a fiscal year pursuant
to the CapEx Pull Forward Amount, Capital Expenditures shall have been made in
such fiscal year in an amount equal to the Capital Expenditures otherwise
permitted in such fiscal year (including as a result of the application of the
preceding sentence). The actual CapEx Pull Forward Amount that is used in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
Specified Permitted CapEx Amount for the immediately succeeding fiscal year.
Notwithstanding anything to the contrary in this paragraph, the amount of
Capital Expenditures permitted to be made pursuant to clause (ii) of this
Section 6.10 (including as a result of the application of the preceding
sentences) in any fiscal year shall not exceed 200% of the Specified Permitted
CapEx Amount for such fiscal year.
SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on a date or during any period set forth below to be
less than the ratio set forth opposite such date or period below:
Date or Period
 
Ratio
Quarter ending December 31, 2013
 
3.50:1
Quarter ending March 31, 2014
 
3.50:1
Quarter ending June 30, 2014
 
3.50:1
Quarter ending September 30, 2014
 
3.50:1
Quarter ending December 31, 2014
 
3.50:1
Quarter ending March 31, 2015
 
3.50:1
Quarter ending June 30, 2015
 
3.50:1
Quarter ending September 30, 2015
 
3.50:1
Quarter ending December 31, 2015 and thereafter
 
4.00:1


89



--------------------------------------------------------------------------------



SECTION 6.12. Maximum Net Leverage Ratio. Permit the Net Leverage Ratio as of
the last day of any period set forth below to be greater than the ratio set
forth opposite such period below:
Period
 
Ratio
Quarter ending December 31, 2013
 
4.25:1
Quarter ending March 31, 2014
 
4.00:1
Quarter ending June 30, 2014
 
4.00:1
Quarter ending September 30, 2014
 
3.75:1
Quarter ending December 31, 2014
 
3.75:1
Quarter ending March 31, 2015
 
3.50:1
Quarter ending June 30, 2015
 
3.25:1
Quarter ending September 30, 2015
 
3.25:1
Quarter ending December 31, 2015 and thereafter
 
3.00:1



SECTION 6.13. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
SECTION 6.14. Transactions. For the avoidance of doubt, notwithstanding anything
else to the contrary in this Agreement, the Borrower and the Restricted
Subsidiaries shall be permitted to consummate the Transactions.
ARTICLE 7
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any other Loan Document, the borrowings or issuances of Letters of Credit
hereunder or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made, deemed made or furnished;

90



--------------------------------------------------------------------------------



(d)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Sections 2.05(k)(ii),
5.02(a), 5.03 (with respect to the Borrower’s existence), 5.08, 5.12 or in
Article 6;
(e)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or in
any Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
(f)    the Borrower or any Restricted Subsidiary shall fail to pay any principal
or interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable;
(g)    any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (and the lapse of any applicable grace periods in respect thereof);
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary case or other proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its property or assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or other similar law now
or hereafter in effect or seeking (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) become unable, admit in writing its
inability or fail generally to pay its debts as they become due, (v) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (vi) make a general assignment for the benefit of creditors or
(vii) take any action for the purpose of effecting any of the foregoing;
(j)    one or more judgments for (x) the payment of money in an aggregate amount
in excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to

91



--------------------------------------------------------------------------------



which the insurer is rated at least “A” by A.M. Best Company and does not
dispute coverage) or (y) injunctive relief which would reasonably be expected to
result in a Material Adverse Effect shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall, in each
case, remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, by reason of a pending appeal or
otherwise, or any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of the Borrower or any Restricted Subsidiary to enforce
any such judgment;
(k)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would be expected to result in liability of the Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $50,000,000;
(l)     any Guarantee under the Guarantee and Security Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Security Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
(m)    any security interest purported to be created by any Collateral Document
in any material portion of the Collateral shall cease to be, or shall be
asserted by the Borrower or any other Loan Party not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Collateral Document) security interest in the securities, assets or properties
covered thereby;
(n)    any Permitted Subordinated Indebtedness of the Borrower and its
Restricted Subsidiaries constituting Material Indebtedness shall cease (or any
Loan Party or an Affiliate of any Loan Party shall so assert), for any reason,
to be validly subordinated to the Obligations as provided in the agreements
evidencing such Indebtedness; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or in the case of terminating the Revolving
Credit Commitments pursuant to clause (i) below, the Required Revolving Credit
Lenders), shall, by notice to the Borrower, take any or all of the following
actions, as applicable, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (iii) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law; provided that in case of any
event with respect to the Borrower described in clause (h) or (i) of

92



--------------------------------------------------------------------------------



this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Nothing in this
Agreement shall constitute a waiver of any rights or remedies the Lenders may
otherwise have, including setoff rights.
ARTICLE 8
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article 8,
the Administrative Agent and the Collateral Agent are referred to collectively
as the “Agents”) as its agent and authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and (ii)
negotiate, enforce or the settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, neither
Agent shall not have any duty to disclose, and nor shall it be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Loan Document or
any other agreement, instrument or document, or (ix) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to

93



--------------------------------------------------------------------------------



be delivered to such Agent and to confirm the occurrence of the Restatement
Effective Date in accordance with the Amendment Agreement and Section 4.04.
The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Senior Credit Facilities as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor (such successor to be approved by the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
however, if an Event of Default shall exist at such time, no approval of the
Borrower shall be required). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If no successor Agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by such Agent, such Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of such Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent and/or Collateral Agent, as the
case may be. Any such resignation by such Agent hereunder shall also constitute,
to the extent applicable, its resignation as an Issuing Bank and the Swingline
Lender, in which case such resigning Agent (x) shall not be required to issue
any further Letters of Credit or make any additional Swingline Loans hereunder
and (y) shall maintain all of its rights, duties and obligations as Issuing Bank
or Swingline Lender, as the case may be, with respect to any Letters of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Upon the acceptance of its appointment as Agent hereunder by a

94



--------------------------------------------------------------------------------



successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and, if applicable,
as an Issuing Bank (and shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit) and a Swingline Lender, and the retiring Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
It is agreed that the Syndication Agents, Documentation Agents, Lead Arrangers
and Joint Bookrunners shall, in their capacities as such, have no duties or
responsibilities under this Agreement or liability in connection with this
Agreement. None of the Syndication Agents, Documentation Agents, Lead Arrangers
and Joint Bookrunners, in their capacities as such, has or is deemed to have any
fiduciary relationship with any Lender.
ARTICLE 9
MISCELLANEOUS
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Huntington Ingalls Industries, Inc., 4101
Washington Avenue, Newport News, Virginia 23607, Attention of D.R. Wyatt
(Telecopy No. (757) 688-6449);
(ii)    if to the Administrative Agent to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Omar Jones (Telecopy No. (713) 750-2938), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York, New York 10179, Attention of Matthew Massie
(Telecopy No. (212) 270-5100, E-mail: Matthew.Massie@jpmorgan.com);

95



--------------------------------------------------------------------------------



(iii)    if to the Swingline Lenders, to them at (A) JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002,
Attention of Omar Jones (Telecopy No. (713) 750-2938), with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179, Attention of
Matthew Massie (Telecopy No. (212) 270-5100, E-mail:
Matthew.Massie@jpmorgan.com); and
(iv)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Each Lender is responsible for providing prompt notice to the
Administrative Agent of any changes to the information set forth in its
Administrative Questionnaire.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document (other than any LC
Continuing Agreement) nor any provision hereof or thereof may be waived, amended
or modified except (i) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders and (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party

96



--------------------------------------------------------------------------------



thereto and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or any LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.19(b), 2.19(c) or
any other provision of the Loan Documents in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
affected Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders”, “Required Revolving Credit Lenders”, or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender, (vi)
release any Guarantor (other than in connection with the sale of such Guarantor
in a transaction permitted by Section 6.05) without the written consent of each
Lender, (vii) release all or substantially all of the Collateral without the
written consent of each Lender, (viii) change any of the provisions in Section
9.04(b) in such a way that imposes greater restrictions on a Lender’s ability to
assign all or a portion of its rights and obligations under this Agreement
without the written consent of each Lender adversely affected thereby, (ix)
change any of the provisions of Section 15 (Application of Proceeds) of the
Guarantee and Security Agreement without the consent of each Lender and (x)
amend, modify, supplement or waive any condition precedent to any Revolving Loan
set forth in Section 4.03 without the written consent of the Required Revolving
Credit Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.02(c) being
referred to as a “Non-Consenting Lender”), then, at the Borrower’s request, any
assignee identified by the Borrower (with the consent of such assignee) that is
a Lender, an Affiliate of a Lender, an Approved Fund or otherwise reasonably
acceptable to the Administrative Agent (and that is not a Non-Consenting Lender)
shall have the right, after consultation of the Borrower with the Administrative
Agent (and with the consent of the Administrative Agent to the extent such
assignment would require its consent under Section 9.04(b)(i)), to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall,
upon the Borrower’s request, sell and assign to such assignee, at no expense to
such Non-Consenting Lender (including with respect to any processing and
recordation fees that may be applicable pursuant to Section 9.04(b)(ii)), all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of such Proposed Change, for an amount equal to
the principal balance of all Loans (and funded participations in Swingline Loans
and unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest, accrued fees and other amounts with respect thereto through
the date of sale

97



--------------------------------------------------------------------------------



(including amounts under Sections 2.16, 2.17 and 2.18), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 9.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates and the Lead Arrangers, the Collateral Agent, each Issuing Bank
and Swingline Lender, including the reasonable fees, charges and disbursements
of Davis Polk & Wardwell LLP and any other special or local counsel for the
Administrative Agent as may have been retained by the Administrative Agent after
consultation with the Borrower, in connection with the arrangement and
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination and the reasonable fees, disbursements and the charges for no more
than one counsel in each jurisdiction where Collateral is located) or any
amendments, modifications or waivers of the provisions hereof (in each case
whether or not the Transactions are consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights under or in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the Lead Arrangers, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the arrangement and the syndication of the credit facilities
provided for herein, the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release or threatened release of Hazardous Materials at,
under, on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is

98



--------------------------------------------------------------------------------



initiated by a third party or by the Borrower or any Affiliate thereof; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Affiliates, officers, directors, employees, advisors or
agents. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the aggregate Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time (in
each case, determined as if no Lender were a Defaulting Lender).
(d)    To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have liability for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof (other than in respect of such damages incurred or paid
by an Indemnitee to a third party).
(e)    All amounts due under this Section shall be payable promptly/not later
than 10 days after written demand therefor, together with reasonable detail and
supporting documentation.
(f)    The provisions of this Section 9.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank.
SECTION 9.04. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(but only to the

99



--------------------------------------------------------------------------------



extent expressly provided for in paragraph (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent, and in the case of a Revolving Credit
Commitment, each of the Swingline Lenders; provided that no consent of the
Administrative Agent or the Swingline Lenders shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    any Issuing Bank with LC Exposure; provided that no consent of the
Issuing Bank shall be required for an assignment of all or any portion of a Term
Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

100



--------------------------------------------------------------------------------



(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and
(E)    no assignment shall be permitted to (x) the Borrower or any of its
Subsidiaries or Affiliates without the approval of the Required Lenders or (y) a
natural person.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent and, if required, the
Borrower shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment

101



--------------------------------------------------------------------------------



required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.19(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and the LC
Disbursements owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the participating banks or other Persons shall be entitled to the benefit of
the cost protection provisions contained in Sections 2.16, 2.17 and 2.18 to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (D) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19(c) as though it were a
Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.18 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.18(f) as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant register to any Person (including the identity of
any Participant or any information relating to a Participant’s

102



--------------------------------------------------------------------------------



interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05. Survival. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. All covenants, agreements, representations and warranties made by the
Borrower and the Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Loan Documents and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or LC Disbursement
or any fee or any other amount payable under this Agreement or any Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 9.03 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.04, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the

103



--------------------------------------------------------------------------------



Borrower and when the Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, PDF or
other electronic format shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower, any
other Loan Party or any other Domestic Subsidiary that is a Restricted
Subsidiary against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the Loan Documents (except, as to any other Loan Document, as
expressly set forth therein) shall be construed in accordance with and governed
by the law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or

104



--------------------------------------------------------------------------------



the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, each
Issuing Bank and the Lenders (each, a “Recipient”) acknowledges that the
Borrower considers the Information (as defined below) to include confidential,
sensitive or proprietary information and agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (i) to such
Recipient’s and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (collectively, such
Recipient’s “Representatives”) (provided that such Representatives shall be
informed by such Recipient of the confidential nature of such information prior
to the disclosure and shall be directed to treat such information in accordance
with the terms hereof, and each Recipient hereby agrees to be, and shall be,
responsible for any breach of the confidentiality provisions of this Section
9.12 by its Representatives), (ii) to the extent requested in any legal,
judicial, administrative proceeding or other compulsory process (including for
purposes of establishing a “due diligence” defense in connection with such
proceeding or process) or as required by applicable law or regulations, or upon
the request or demand of any regulatory authority having jurisdiction over such
Recipient or its affiliates (provided that, to the extent not prohibited by law
or legal process, the disclosing Recipient will notify the Borrower as soon as
practical in the event of any such disclosure pursuant to this clause (ii)
(other than any disclosure made in the course of any examination conducted by a
bank regulatory authority or by any self-regulatory authorities, such as the
National Association of Insurance Commissioners)), (iii) to any other party to
this Agreement, (iv) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder,

105



--------------------------------------------------------------------------------



(v) subject to a Confidentiality Agreement executed (including in the form of a
binding electronic “click-through” agreement) in favor of the Borrower, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) designated by the Loan Parties to any
swap or derivative transaction relating to the Borrower and its obligations,
(vi) with the written consent of the Borrower acting through a Financial Officer
or (vii) to the extent such Information (A) becomes publicly available other
than as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower, its Subsidiaries or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS (AND IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (A) ABOVE).
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW(AND IN ACCORDANCE WITH THE PROVISIONS
OF CLAUSE (A) ABOVE).
(d)    The Administrative Agent shall, upon the written request of the Borrower
(and in any case no more frequently than once every thirty days) provide to the
Borrower a list of financial institutions or other entities that have accessed
private-side Information on the IntraLinks site established in connection with
the Senior Credit Facilities (it being understood and agreed that each such
Person shall have executed (including by “click-through”) a Confidentiality
Agreement).
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges

106



--------------------------------------------------------------------------------



and other amounts which are treated as interest on such Loan under applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.16. Collateral Release and Recapture. (a) At such time as the Borrower
has achieved the Collateral Suspension Ratings Level and so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the right
by written notice to the Administrative Agent to require that the Collateral be
released from any security interest created by the Loan Documents. On any such
date (the “Collateral Suspension Date”), all rights to the Collateral shall
transfer and revert to the relevant Loan Parties and all Liens and security
interests created by the Loan Documents shall automatically terminate. On any
such Collateral

107



--------------------------------------------------------------------------------



Suspension Date, the Borrower and each other Loan Party shall be authorized and
the Collateral Agent hereby authorizes the Borrower and each other Loan Party,
to prepare and record UCC termination statements, PTO termination of assignment
filings, or other analogous documents and filings with respect to any financing
statements or collateral assignments recorded by the Collateral Agent under the
Collateral Documents. At the request and sole expense of the Borrower following
the Collateral Suspension Date, the Collateral Agent shall deliver to the
Borrower any Collateral (including certificates representing the Pledged Stock
(as defined in the Guarantee and Security Agreement)) held by the Collateral
Agent pursuant to the Collateral Documents, and execute and deliver to the
Borrower such documents as the Borrower shall reasonably request to evidence
such termination, including without limitation, original executed releases of
the Mortgages in recordable form.
(b)    If on any subsequent date the Borrower fails to satisfy the Collateral
Suspension Ratings Level (such subsequent date, the “Collateral Reversion
Date”), any Collateral that was released from Liens securing the Secured
Obligations, as well as any Collateral acquired since the Collateral Suspension
Date, will be restored and pledged to secure the Secured Obligations in
accordance with the Collateral Documents and Section 5.11. The period of time
between the Collateral Suspension Date and the Collateral Reversion Date is
referred to herein as the “Collateral Suspension Period.”
SECTION 9.17. Collateral and Guaranty Release. Each Lender irrevocably
authorizes the Agents:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations not yet due and payable) and the
expiration or termination of all Letters of Credit, (ii) that is disposed of or
to be disposed of to a Person other than a Loan Party as part of or in
connection with any sale or other transfer permitted hereunder or under any
other Loan Document, or (iii) subject to Section 9.02, if approved, authorized
or ratified in writing by the Required Lenders;
(b)    to release any Guarantor from its obligations under the Guarantee and
Security Agreement if such Person ceases to be a Wholly Own Domestic Restricted
Subsidiary as a result of a transaction permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(i) and
(p).
In each case as specified in this Section 9.17, the Administrative Agent and
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guarantee and Security Agreement, in each case in accordance with the terms
of the Loan Documents and this Section 9.17. In each case as specified in this
Section 9.17, the Administrative Agent and Collateral Agent will, at the
Borrower’s expense, execute and deliver

108



--------------------------------------------------------------------------------



to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment,
security interest and Lien granted under the Collateral Documents, and, if
applicable, return any possessory collateral or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.17. In each case as specified in this
Section 9.17, the Administrative Agent and Collateral Agent hereby authorize the
applicable Loan Parties to prepare and record UCC termination statements, PTO
termination of assignment filings, or other analogous documents and filings with
respect to any financing statements or collateral assignments recorded by the
Collateral Agent under the Collateral Documents.
SECTION 9.18. Security Clearance. The Lenders, the Agents and the Issuing Banks
acknowledge that the Loan Parties and their Subsidiaries perform classified
contracts funded by or for the benefit of the United States Federal government
and, accordingly, neither the Loan Parties nor their Subsidiaries will release,
disclose or otherwise make available to any Lender, any Agent or any Issuing
Bank any classified information or nuclear material in violation of any
requirement of law, including laws restricting release of such information or
material to any parties not in possession of a valid security clearance and
authorized by the appropriate agency of the United States Federal government to
receive such information or material. The Lenders, the Agents and the Issuing
Banks acknowledge that in connection with any exercise of a right or remedy the
United States Federal government may remove classified information or
government-issued property prior to any remedial action which would give the
Lenders, the Agents or the Issuing Banks access to or control over such
classified information or government-issued property. The Lenders, the Agents
and the Issuing Banks acknowledge that any exercise of rights or remedies under
the Loan Documents or applicable laws may be subject to the federal National
Industrial Security Program Operating Manual (“NISPOM”), including, without
limitation, the rules governing Foreign Ownership Control or Influence (as
defined therein). Notwithstanding any notice requirements or other obligations
of the Loan Parties under this Agreement, none of the Loan Parties or their
Subsidiaries shall be required to furnish any classified or other confidential
information to the extent that furnishing such information would not be
permitted under applicable requirements of law (including, without limitation,
the National Industrial Security Program established by Executive Order 12829
for the protection of information classified under, inter alia, the Atomic
Energy Act of 1954 and the procedures set forth in NISPOM and the Department of
Energy security regulations, including, without limitation, the foreign
ownership, control or influence regulations under 48 CFR 904.70003, et seq.).
Nothing in this Section 9.18 shall relieve the Loan Parties and their
Subsidiaries of the obligation pursuant to Section 5.02 to furnish to the
Administrative Agent written notice of any actual knowledge of the Borrower of
any development in connection with any classified contract that may have a
material adverse effect on the value of such contract to a Loan Party or
Subsidiary, including but not limited to notice of cancellation received by the
Loan Parties or their Subsidiaries or allegation of default with respect to such
contract to the extent compliance with such specific notice obligations is not
prohibited by applicable law or regulation.
SECTION 9.19. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent, the

109



--------------------------------------------------------------------------------



Lead Arrangers, the Lenders, and the Issuing Banks or any of their Affiliates,
on the one hand, and the Loan Parties, on the other hand, in connection herewith
is solely that of debtor and creditor.
SECTION 9.20. No Novation. It is the intention of each of the parties hereto
that (i) the Original Credit Agreement be amended and restated in its entirety
pursuant hereto so as to preserve and continue the perfection and priority of
all Liens securing the Obligations (as defined in the Original Credit Agreement)
under the Original Credit Agreement, (ii) all Obligations of the Loan Parties
hereunder shall be secured by the Liens evidenced under the Collateral Documents
and (iii) this Agreement does not constitute a novation or termination of the
Obligations (as defined in the Original Credit Agreement) under the Original
Credit Agreement (or serve to terminate Section 9.03 of the Original Credit
Agreement or any of the Borrower’s obligations thereunder with respect to the
Lenders (as defined in the Original Credit Agreement)). In addition, each of the
Loan Documents, in each case as expressly amended hereby or in connection with
the effectiveness of this Agreement as of the Restatement Effective Date, shall
continue in full force and effect and that, from and after the Restatement
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement.


[The remainder of this page has been left blank intentionally]



110



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HUNTINGTON INGALLS INDUSTRIES, INC.
By:
 
Name:
Title:



JPMORGAN CHASE BANK, individually and as Administrative Agent
By:
 
Name:
Title:



By:
 
Name:
Title:



[OTHER LENDERS]
By:
 
Name:
Title:




1

--------------------------------------------------------------------------------



Exhibit A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Huntington Ingalls Industries, Inc. Assignment and Assumption Agreement
(the “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and among each of the Persons identified on the
signature pages hereto as an Assignor (each, an “Assignor” and collectively, the
“Assignors”) and JPMorgan Chase Bank, N.A. (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee as described below, and the Assignee hereby irrevocably
purchases and assumes from the applicable Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date, (i) all of the applicable Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount
and/or percentage interest identified below of the applicable Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit, guarantees and swingline loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity), suits,
causes of action and any other right of the applicable Assignor (in its capacity
as a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above are in each case hereinafter
referred to as an “Assigned Interest”). Such sale and assignment is without
recourse to any of the Assignors and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by any of the
Assignors.

A-1

--------------------------------------------------------------------------------





1.
Borrower:                                Huntington Ingalls Industries, Inc.

2.
Administrative Agent:            JPMorgan Chase Bank, N.A., as the
Administrative Agent under the Credit Agreement

3.
Credit Agreement:                    Credit Agreement dated as of March 11, 2011
among Huntington Ingalls Industries, Inc., the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, an Issuing Bank and a
Swingline Lender, and Credit Suisse AG, as Swingline Lender

4.
Assigned Interests:

 
Assignors
Assignees
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/
Loans1
 
[LENDER]
[•]
[•]
$
$
%
 
[LENDER]
[•]
[•]
$
$
%
 
[LENDER]
[•]
[•]
$
$
%
 
[LENDER]
[•]
[•]
$
$
%
 
[LENDER]
[•]
[•]
$
$
%



6.    Effective Date: [__________] [___], 20[__]2


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


_____________________________
1     Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders thereunder.
2    To be inserted by Administrative Agent and which shall be the Effective
Date of recordation of transfer in the Register therefor.

A-2

--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 
 
, as
 
 
 
Assignor,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
, as
 
 
 
Assignee,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 


A-3

--------------------------------------------------------------------------------







[Consented to and]3 Accepted:


[ADMINISTRATIVE AGENT], as
Administrative Agent
By
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 



[Consented to:


[BORROWER]4 
By
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 



[Consented to:


[ISSUING BANK]5 
By
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 





_____________________________
3     To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
4     To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.
5    To be added only if the consent of the Issuing Bank is required by the
terms of the Credit Agreement.

A-4

--------------------------------------------------------------------------------



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.
Representations and Warranties.



1.1
Assignors. Each Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interests transferred by it hereunder, (ii)
each Assigned Interest transferred by it hereunder is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions by it contemplated
hereby. Neither any Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.



1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interests and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interests acquired by it hereunder, shall have the obligations of a Lender
thereunder, and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interests
acquired by it hereunder on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
[Section 2.18(f)], duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignors or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interests (including payments of
principal, interest, fees and other amounts to the applicable Assignors for
amounts which have accrued to but excluding the Effective Date and


A-5

--------------------------------------------------------------------------------



to the Assignee for amounts which have accrued from and after the Effective
Date.


3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

    



































A-6

--------------------------------------------------------------------------------



Exhibit B

FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
270 Park Avenue
New York, New York 10017
Attention of [     ]
[Date]1
Ladies and Gentlemen:
This Borrowing Request is delivered pursuant to the Credit Agreement dated as of
March 11, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Huntington Ingalls Industries, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an Issuing Bank and a Swingline Lender, and Credit Suisse
AG, as Swingline Lender. Terms used herein and not defined have the meanings
assigned to them in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement as follows:
1.
 
Aggregate Amount of Borrowing2
 
$__________________.
 
 
 
 
 
2.
 
Date of Borrowing
 
_____________, 20___.
 
 
(which is a Business Day)
 
 
 
 
 
 
 
3.
 
Type of Borrowing3
 
___________________.
 
 
 
 
 
4.
 
Interest Period4
 
___________________.

The Borrower certifies that on and as of the date of the proposed Borrowing:
_____________________________
1
 
Must be notified by telephone no later than 12:00 noon, New York City time, in
the case of Eurodollar Borrowings, three Business Days before, and in the case
of the ABR Borrowings, one Business Day before the date of the proposed
Borrowing and confirmed promptly by written Borrowing Request; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) of the Credit Agreement may be
given not later than 10 a.m., New York City time, on the date of the proposed
Borrowing.
2
 
Eurodollar Revolving Borrowings must be in an aggregate amount not less than
$2,000,000 and in an integral multiple of $500,000. ABR Revolving Borrowings
must be in an aggregate amount not less than $2,000,000 and in an integral
multiple of $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) of the Credit Agreement.
3
 
Specify Term Borrowing or Revolving Borrowing and ABR Borrowing or Eurodollar
Borrowing.
4
 
Applicable only to Eurodollar Borrowings, and subject to the definition of
“Interest Period” and Section 2.02 of the Credit Agreement.


B-1

--------------------------------------------------------------------------------



(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement shall be true and correct in all material respects (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date); and
(ii)    at the time of and immediately after giving effect to such proposed
Borrowing, no Default or Event of Default shall have occurred and be continuing.
HUNTINGTON INGALLS INDUSTRIES, INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 






B-2

--------------------------------------------------------------------------------



EXHIBIT C

For Bank use only, insert Applicant’s name:
_________________________
CONTINUING AGREEMENT FOR
COMMERCIAL & STANDBY LETTERS OF CREDIT


To induce [Issuing Bank] and/or any of its subsidiaries or affiliates
(individually and collectively, "Bank"), in its sole discretion, to issue one or
more standby or commercial letters of credit or other independent undertakings
from time to time at the request of the undersigned ("Applicant"), Applicant
agrees as follows, including as to each such letter of credit or other
independent undertaking (together with any extensions or modifications, each a
"Credit"):
1.Definitions. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement (as defined below). The
following terms shall have the meanings set forth below, unless the context
requires otherwise:
"Agreement" means this Continuing Agreement for Commercial & Standby Letters of
Credit, as amended, supplemented or otherwise modified from time to time.
"Application" means a request to issue a Credit in the form of Exhibit A -
Application for Irrevocable Standby Letter of Credit or Exhibit B - Application
for Irrevocable Commercial Letter of Credit or a request to amend a Credit in
the form of Exhibit C - Application for Amendment hereto.
“Credit Agreement” means the Credit Agreement (as amended, extended, restated or
otherwise modified from time to time) dated as of March 11, 2011 among
Huntington Ingalls Industries, Inc., the Lenders party thereto, JPMorgan Chase
Bank, N.A. as Administrative Agent, Issuing Bank and Swingline Lender, and
Credit Suisse AG, as Swingline Lender.
"Drawing Document" means any document presented for purposes of drawing under a
Credit (including any draft or other demand or request for honor of a Credit).
"Instructions" means any inquiries, communications or instructions (whether
oral, telephonic, written, facsimile, electronic or other) regarding a Credit,
an Application or this Agreement (and the term "Application" is subsumed within
the term "Instructions").
"LOI" means a steamship guarantee, release or letter of indemnity in favor of a
carrier issued by Bank upon Instruction of Applicant.
2.Applications/Instructions. Each Application shall be irrevocable and in such
form as Bank shall from time to time require (including any type of electronic
form or means of communication); provided that the form of application set forth
as Exhibit A and Exhibit B, as applicable, shall be acceptable to Bank. Bank's
records of the content of any Instruction shall be conclusive absent manifest
error. Applicant's ultimate responsibility for the final text of each Credit
shall not be affected by any assistance Bank may provide, such as by drafting or
recommending text.
3.Payment Terms; Obligations Absolute. (a) For each Credit, Applicant shall pay
to the Administrative Agent for the account of Bank: (i) the amount of each
drawing paid by Bank under such Credit, in accordance with Section 2.05(e) of
the Credit Agreement; (ii) commissions, fees and charges in respect of such
Credit, in accordance with in Section 2.13(b) of the Credit Agreement; (iii)
interest in accordance with Section 2.05(h) of the Credit Agreement; and (iv)
Bank's charges, costs and expenses, in accordance with Section 9.03(a) of the
Credit Agreement.
(b)If the amount drawn under any Credit is in a Designated Foreign Currency,
Applicant shall pay under Section 3(a)(i) the US Dollar Equivalent of such
amount, in accordance with Section 2.05(e) of the Credit Agreement.
(c)Applicant's payment obligations under this Section 3 are absolute,
unconditional and irrevocable under any and all circumstances whatsoever, as
provided in Section 2.05(f) of the Credit Agreement.
4.Additional Provisions Applicable to Commercial Credits. (a)Transport Documents
and LOIs. If Bank issues a LOI or endorses a bill of lading at the Instruction
of Applicant, then: (i) except as may be otherwise set forth herein, such LOI
shall be deemed issued by Bank subject to the same terms and conditions set
forth herein for Credits (including payment obligations, indemnification
provisions and limitations of liability); (ii) Applicant shall be liable for any
payment made under such LOI on demand; (iii) Bank shall have the right in its
sole discretion and without notice to or approval of Applicant, to pay, settle
or adjust any claim or demand made against or upon Bank in connection

C-1


--------------------------------------------------------------------------------



therewith without inquiry or determination, on Bank's part, of the
circumstances, merits or validity of such claim or demand; (iv) Applicant shall
take whatever steps are reasonably necessary to obtain the shipping documents
relating to such LOI; (v) promptly following Applicant's receipt of such
shipping documents, Applicant shall deliver them to the carrier, duly endorsed
by all parties whose endorsement is required by the carrier, and obtain from the
carrier and deliver to Bank, the LOI and a release of Bank's liability to the
carrier; (vi) Bank is hereby authorized to honor any drawing under the Credit
related to such LOI, whether or not the drawing complies with the terms and
conditions of such Credit; and (vii) Applicant acknowledges that it may be
required to reimburse Bank for payments made by Bank under both such LOI and the
Credit related to such LOI.).
(b)Absence of Written Instructions. In the absence of written instructions to
the contrary, Applicant agrees that (a) if any commercial Credit authorizes
drawings and/or shipments in installments and any installment is not drawn
and/or shipped within the period allowed for that installment but Applicant
waives such discrepancy, Bank is authorized to honor any subsequent installments
so long as documents for such installments are presented within the period
allowed for such installments; and (b) each negotiation Credit shall expire at
the counters of the nominated person even if notice of the presentation or any
documents contained in the presentation is not received by Bank until after the
expiry date of such Credit or any installment thereof.
(c)    Pledge and Assignment of Security. As security for the payment and
performance of all obligations and liabilities of Applicant to Bank in respect
of any commercial Credit or any related LOI issued hereunder (if any) and under
this Agreement, Applicant hereby grants to Bank a continuing lien and security
interest in all of Applicant’s right, title and interest in, to and under all
Property, including any goods and documents which have been or at any time shall
be delivered to, received by or otherwise come into the possession or control of
Bank, its correspondents or Applicant in connection with such Credit. As used
herein, “Property” means, in respect of any commercial Credit, any and all
right, title and interest of Applicant in any goods and documents relating to or
presented under such Credit, and any identifiable proceeds thereof.
5.Covenants. Applicant shall comply with all foreign and domestic laws, rules
and regulations (including the USA Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations) now or hereafter applicable to each Credit, the transactions
underlying such Credit or Applicant's execution, delivery and performance of
this Agreement, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
6.Remedies. If any Event of Default as defined in the Credit Agreement shall
have occurred and be continuing, in addition to the remedies specified therein,
Bank may require Applicant to (and Applicant agrees that it shall) use its
reasonable efforts to cause Bank to be promptly released from its obligations
under each Credit.
7.Electronic Transmissions. Bank is authorized to accept and process any
Application and any amendments, transfers, assignments of proceeds,
Instructions, consents, waivers or other documents relating to any Credit or
Application which are sent to Bank by any form of electronic transmission and
such communications shall be binding upon Applicant. If it is a condition of any
Credit that payment may be made upon receipt by Bank of an electronic
transmission advising negotiation or honor, Applicant agrees to reimburse Bank
on demand for the amount indicated in such electronic transmission advice, and
further agrees to hold Bank harmless if documents fail to arrive, or if, upon
arrival of documents, Bank determines that such documents do not comply with the
terms and conditions of such Credit.
8.Auto Extend Notice. If any Credit provides for automatic extension without
amendment, Applicant agrees that it will notify Bank in writing at least thirty
(30) days prior to the last day specified in such Credit by which Bank must give
notice of nonextension as to whether or not it wishes such Credit to be
extended. Except as may be provided in any Credit or as Bank may otherwise agree
in writing in its sole discretion, Bank has no duty to (i) send or refrain from
sending notice of its election not to extend such Credit or (ii) otherwise amend
or modify any Credit.
9.Continuing Agreement; Survival. This Agreement shall be effective immediately
upon execution and delivery by Applicant (with acceptance by Bank being waived)
and shall remain in effect until Applicant or Bank gives the other at least 30
days' prior written notice of termination (which notice may be given whether or
not any Event of Default exists). Termination shall not release Applicant from
any liability for any payment obligations (whether or not contingent) existing
at the time of termination or resulting from or incidental to any Credit issued
on or before such date (regardless of when such Credit expires or is cancelled).
The provisions hereof relating to payments, indemnities, exculpations,
limitations of liability, suretyship defenses, jurisdiction and waiver of jury
trial shall survive and remain in full force and effect regardless of the
consummation of any transactions contemplated hereby, the reimbursement or
repayment of any drawings, the expiration or termination of the Credits or LOIs,
the termination of the Credit Agreement, or the termination of this Agreement or
any provision hereof.

C-2


--------------------------------------------------------------------------------



10.Amendment; Severability. This Agreement may not be amended without the
written consent of Applicant and Bank. Any provision of this Agreement which may
be determined by competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.Bank hereby notifies Applicant that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies Applicant,
which information includes the name and address of Applicant and other
information that will allow Bank to identify Applicant in accordance with such
Act.
12.Credit Agreement Controls. It is understood and agreed that each Credit shall
be subject to the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 2.05 and 2.16 thereof. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of the Credit Agreement, the terms and conditions of the
Credit Agreement shall control. For the avoidance of doubt, the provisions of
the Credit Agreement shall govern with respect to all matters not expressly
provided for herein.
13.Applicable Law; Jurisdiction; Jury Trial. (a) This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
(b)Applicant hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Bank may otherwise have to bring any action or proceeding
relating to this Agreement against the Applicant or its properties in the courts
of any jurisdiction. Applicant hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in this paragraph (b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01 of the Credit Agreement. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
(c)APPLICANT WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING IN WHICH BANK AND APPLICANT ARE PARTIES (WHETHER OR NOT THE ONLY
PARTIES) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY INSTRUCTION OR
ANY CREDIT.
[Remainder of page intentionally left blank]
 

C-3


--------------------------------------------------------------------------------





The undersigned hereby agrees to all the terms and conditions set forth herein
as of the date set forth below.
Address for Notices, etc. to Applicant:
Address for Notices, etc. to Applicant:
 
 
 
 
(Applicant)
 
 
 
 
 
 
 
 
(Place and Type of Organization)
Fax:
 
 
Telephone:
 
 
Attention:
 
(Authorized Signature)
 
 
 
Agent for service per Section 15(b), if applicable:
 
 
 
 
(Print Name)
Name:
 
 
Address:
 
 
 
 
(Title)
(which must be in the State of New York)
 
 
 
 
 
 
 
(Date)




C-4


--------------------------------------------------------------------------------





EXHIBIT A
Form of Application for Irrevocable Standby Letter of Credit
This application and the Letter of Credit issued hereunder are subject to and
governed by the CONTINUING AGREEMENT FOR COMMERCIAL & STANDBY LETTERS OF CREDIT
executed by the undersigned in favor of [Issuing Bank] on       (the
“Agreement”).


When Transmitting this application by facsimile all pages must be transmitted.


To: [Issuing Bank] and/or its subsidiaries and/or affiliates.        Date:      


I. Pursuant to the Terms and Conditions contained herein, please issue an
IRREVOCABLE STANDBY Letter of Credit (together with any replacements, extensions
or modifications, the “Credit”) and transmit it by:


¨ Teletransmission           ¨ Courier
If completing in Microsoft Word, please enter data by ‘clicking’ on the gray
boxes.
Applicant/Obligor (Full name and address- jointly and severally if more than
one, individually and collectively, “Applicant/Obligor”):
 
Beneficiary (Full name and address):
 
 
 
 
[Signature lines are on last page].
 
 
 
 
 
 
 
 
 
 
Account Party (Full name and address of entity to be named in Letter of Credit
if different than the above Applicant/Obligor):
 
Advising Bank-Optional (If blank, Issuer will select its branch or affiliate or
correspondent in the domicile of the beneficiary):
 
 
 
 
 
 
 
 
Amount:Up to an aggregate amount of If not USD, indicate currency
 
Expiry Date: Demands/claims must be presented to the counters of the Nominated
bank not later than
 
 
 
 
Complete only if Automatic Extension of the expiry date is required.Credit to
contain Automatic Extension clause with extension period of ¨ one year/¨ other
(please specify).
No less than calendar days non-extension notice to the beneficiary.
Automatic Extension final expiration date: (the date after which the Credit will
no longer be subject to Automatic Extension).
AVAILABLE BY (indicate A, B or C)
 
 
 
 
¨
A. Beneficiary’s dated statement referencing [Issuing Bank] Letter of Credit
Number indicating amount of demand/claim and purportedly signed by an authorized
person reading as follows (Please state within the quotation marks the wording
to appear on the statement to be presented):
 
 
 
 
 
“ (insert appropriate reason for drawing) ”
 
 
 
 
 
 
¨
Demands received by authenticated teletransmission are acceptable in lieu of the
beneficiary’s signed and dated statement provided that such authenticated
teletransmission contains the beneficiary’s statement as provided for in the
Credit.


C-5


--------------------------------------------------------------------------------



¨
B. See attached sheet(s) for continuation of other documents and/or special
instructions, which form an integral part of this Application and such specimen
should be approved and signed by the applicant/obligor.
 
 
 
 
 
¨
C. Other:
Complete only when the Beneficiary’s bank or Correspondent is to issue its
guarantee or undertaking based on the issued Standby Letter of Credit.
 
 
 
 
 
We understand and agree that by making this request, we shall remain liable
under this Credit until Issuer is fully released in writing by such entity.
 
 
 
 
 
¨
 
Request Beneficiary’s bank to issue and deliver its:
(Specify type of bid or performance bond, guarantee, undertaking or other)
 
 
 
 
 
In favor of:
Name(s)
 
 
 
 
Attention Party Name
 
 
 
 
Address
 
 
 
 
 
 
In
 
 
City/State/Zip/Country
 
 
 
 
Telephone
 
 
 
 
Fax
 
 
 
 
 
 
 
For an amount not exceeding that specified above, effective immediately and
expiring at their office on (at least 30 days prior to Expiry Date above)
covering (brief description): .
¨
Multiple drawings prohibited (if blank, multiple drawings will be permitted).
 
 
 
 
 
¨
Partial drawings prohibited (if blank, partial drawings will be permitted).
 
 
 
 
 
¨
Credit is transferable only in its entirety (Issuer is authorized to include its
standard transfer conditions and is authorized to nominate a transferring bank,
if applicable).
 
 
 
 
 
The Credit, or any Credit issued shall be subject to the International Standby
Practices 1998, International Chamber of Commerce Publication 590 (“ISP”) or, o
if box is checked, it shall be subject to the Uniform Customs and Practice for
Documentary Credits 2007 Revision, International Chamber of Commerce Publication
No. 600 (“UCP”).
Please include a brief description of the purpose of the Standby Letter of
Credit including goods description, pricing, country of origin of the goods,
shipment from and shipment to countries, as applicable:
 
 
 
 
 



Unless otherwise stated herein, the nominated bank (if any) is authorized to
send all documents to you in one airmail or courier service, if available.



C-6


--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY AGREES TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE
AGREEMENT, ALL OF WHICH HAVE BEEN READ AND UNDERSTOOD BY THE UNDERSIGNED.




 
 
 
 
 
 
 
(Applicant/Obligor)
 
 
 
 
 
 
 
 
 
(Authorized Signature)
 
 
 
 
 
 
 
 
 
(Title)
 
 
 
 
 
 
 
 
 
(Phone)
 
 
 
 
 
 
 
 
 
(Fax)
 
 
 
 
 
 
 
 
 
(Date)
 
 

 

C-7


--------------------------------------------------------------------------------



EXHIBIT B
Form of Application for Irrevocable Commercial Letter of Credit
This application and the Letter of Credit issued hereunder are subject to and
governed by the CONTINUING AGREEMENT FOR COMMERCIAL & STANDBY LETTERS OF CREDIT
executed by the undersigned in favor of [Issuing Bank]
on       (the “Agreement”).


When transmitting this application by facsimile all pages must be transmitted.


To: [Issuing Bank] and/or its subsidiaries and/or affiliates. Date:      


I. Pursuant to the Terms and Conditions contained herein, please issue an
IRREVOCABLE DOCUMENTARY COMMERCIAL Letter of Credit (together with any
replacements, extensions or modifications, the “Credit”) and transmit it by:


¨ Teletransmission          ¨ Courier

C-8


--------------------------------------------------------------------------------



If completing in Microsoft Word, please enter data by ‘clicking’ on the gray
boxes.
Applicant/Obligor (Full name and address):
 
¨ Credit is transferable. (Issuer is authorized to include its standard transfer
conditions and is authorized to nominate a Transferring Bank.)
 
 
Partial Shipment
 
Transhipment
 
 
¨ Not Allowed (if blank, allowed)
 
¨ Not Allowed (if blank, allowed)
[Signature lines are on last page].
 
Shipment:
 
 
Account Party (Full name and address of entity to be named in Letter of Credit
if different than the above Applicant/Obligor):
 
Shipment from:
 
For Transportation to:
 
Latest Shipment Date:
 
 
Credit available:
 
 
 
 
¨ At sight.
 
 
Advising Bank-Optional (If blank, Issuer will select its branch or affiliate or
correspondent in the domicile of the beneficiary):
 
¨ By deferred payment at:
 
 
 
¨ By acceptance of drafts at:
 
¨ Discount Charges, if any, for the account of the
(specify only if credit is available by acceptance)
 
 
¨ Beneficiary
 
¨ Applicant
 
 
Against the documents detailed herein and Beneficiary’s draft(s) drawn on Issuer
or Issuer’s branch or affiliate or correspondent (at Issuer’s option) for 100%
or       % of the invoice value.
Beneficiary (Full name and address):
 
 
 
Insurance:
 
 
 
 
¨ Insurance effected by us. We agree to keep insurance in force until this
transaction is complete (no document required if checked).
 
 
Amount (In Figures):
 
If above is not checked, the following documents are required:
 
 
 
 
Negotiable Insurance Policy or Certificate covering the following
 
 
Amount (In words):
 
¨ All Risks ¨ War ¨ SR&CC ¨ Other Risks (specify)
 
 
¨ Indicate if a full set is required.
 
 
¨ Insurance coverage for % (Unless otherwise specified the minimum amount of
insurance must be for
 
 
Indicate plus or minus percentage if applicable
 
 
 
 
   ¨ Plus ¨ Minus            %
 
 
 
 
 
 
 
 
 


C-9


--------------------------------------------------------------------------------



Expiry Date:
 
100% of the CIF or CIP value plus 10%. If the CIF or CIP value cannot be
determined from the documents on their face, insurance must be for a minimum
amount of 110% of the drawing amount or 110% of the gross invoice amount,
whichever is greater.)
 
 
 
 
Place of Expiry Unless the undersigned or Issuer nominates a bank which is
authorized to pay, to accept. to incur a deferred payment undertaking, or to
negotiate, the Credit will be freely negotiable. Issuer may nominate such a bank
in its sole discretion or stipulate that the Credit is available with Issuer
only.
 
 
¨ Packing List        originals        copies.
 
¨ Certificate of Origin        originals        copies.
 
¨ Forwarders Cargo Receipt (‘FCR’) issued by
 
 
 
 
If the Credit is freely negotiable, it will be considered to be freely
negotiable by any bank anywhere. (Issuer in its sole discretion may specify that
the Credit will expire in the country of the beneficiary).
 
indicating that the merchandise has been received (indicate in the space below
any further requirements-Note: a FCR is not a transport document):
 
 
¨ Commercial Invoice        originals        copies.
 
 
 
 
¨ Custom Invoice        originals        copies.
 
 
 
 
¨ Visaed Customs Invoice        originals        copies.
 
 
Transport Documents:
 
¨ Inspection Certificate issued by
¨ Full Set of Marine/Ocean Bill of Lading covering a port to port shipment
consigned to the order of [Issuing Bank] marked notify Applicant indicating the
name of the carrier, and indicating the goods have been loaded on board or
shipped on a named vessel.
 
and purportedly signed by
 
 
 
       originals        copies
 
 
 
Specify Inspection Certificate content (if blank, document will be accepted as
tendered.)
 
¨ Full Set of Multimodal Transport document consigned to the order of [Issuing
Bank] marked notify Applicant indicating the name of the carrier or Multimodal
transport operator, and indicating that the goods have been dispatched, taken in
charge or loaded on board.
 
 
 
 
 
¨ Other Documents
 
 
 
¨ See attached sheet for continuation or other documents or further special
instructions which form and are an integral part of this Application.
 
¨ Air Waybill consigned to [Issuing Bank] marked notify Applicant indicating the
name of the carrier.
 
 
 
 
 
¨ If Consignee other than [Issuing Bank] (please specify):
 
 
 
 
 
 
 
 
 
¨ If notify party other than Applicant (please specify):
 
 
 
 
 
 
 
 
 
¨ Truck Bill of Lading consigned to marked notify Applicant indicating the name
of the carrier.
 
 
 
 
 
 
 
 
 
 
 
 
 
¨ Rail Bill of Lading consigned to marked notify Applicant indicating the name
of the carrier.
 
 
 
 
 
 
 
 
The Transport Document must be marked
 
 
 
 
¨ Freight Collect
 
 
 
 
¨ Freight Prepaid
 
 
 
 



Covering: Merchandise described in the invoice as (Mention commodity only in
generic terms omitting details as to grade, quality, etc. Do not attach copy of
Purchase Order. Reference may be made to it for information only.)
Trade Terms: ¨ Check if Incoterms 2000 applies ¨ FAS ¨ FOB (named port of
shipment);
¨ FCA (named place of shipment); ¨ CIP (named place of destination);
¨ CFR ¨ CIF (named port of destination); ¨ Other
Documents must be presented for payment, acceptance, negotiation within days
(unless otherwise specified 21 days will be stipulated) after the date of
shipment of the transport documents (or in the case of a FCR or Air Waybill 21
days after its date) but within the validity of the Credit.
¨    All bank charges other than those of Issuer are for the beneficiary’s
account.

C-10


--------------------------------------------------------------------------------



Unless otherwise stated herein, the negotiating/nominated bank (if any) is
authorized to send all documents to you in one airmail or courier service, if
available.
The Credit, or any Credit issued shall be subject to the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 (“UCP”) and any subsequent revision thereof adhered
to by Bank on the date such Credit is issued.
 



C-11


--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY AGREES TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE
CONTINUING AGREEMENT, ALL OF WHICH HAVE BEEN READ AND UNDERSTOOD BY THE
UNDERSIGNED.
 
 
 
 
 
 
 
 
 
 
 
 
(Applicant/Obligor)
 
 
 
 
 
 
 
 
 
(Authorized Signature)
 
 
 
 
 
 
 
 
 
(Title)
 
 
 
 
 
 
 
 
 
(Phone)
 
 
 
 
 
 
 
 
 
(Fax)
 
 
 
 
 
 
 
 
 
(Date)
 
 






C-12


--------------------------------------------------------------------------------



EXHIBIT C
Form of Application for Amendment
On Beneficiary Letterhead




Date:    [    ]


To:    [Issuing Bank]
[Address]
ATTN: [    ]
Phone: [    ]
FAX: [    ]


From:    [Name and Address of Beneficiary]


RE:    [Issuing Bank] Letter of Credit Number [SPECIFY NUMBER] issued on behalf
of [SPECIFY APPLICANT NAME] in the amount of [SPECIFY CURRENCY AND AMOUNT].


Gentlemen:


We hereby agree to amend the above referenced letter of credit as follows:


•
[Decrease the available amount of the letter of credit by USD__________ to a new
balance of USD_______________.]



•
[Change the expiration date to _____________________.]



•
[OTHER:_____________________________________________]





Please contact [SPECIFY BENEFICIARY CONTACT NAME / PHONE/ EMAIL] with any
questions.


Regards,




__________________________________________
COMPANY NAME: __________________________
NAME OF SIGNER:__________________________
TITLE OF SIGNER:__________________________





C-13


--------------------------------------------------------------------------------



On Obligor Letterhead




Date:    [    ]


To:    [Issuing Bank ]
[Address]
ATTN: [    ]
Phone: [    ]
FAX:    [    ]


From:    [Name and Address of Obligor]


RE:    [Issuing Bank ] Letter of Credit Number [SPECIFY NUMBER] issued on behalf
of [SPECIFY APPLICANT NAME1*] in the amount of [SPECIFY CURRENCY AND AMOUNT] in
favor of [SPECIFY NAME OF BENEFICIARY].




Gentlemen:


We request the above referenced letter of credit be amended as follows:


•
[Increase / Decrease the available amount of the letter of credit by
USD__________ to a new balance of USD2_______________.]



•
[Extend the expiration date to _____________________.]



•
[OTHER:_____________________________________________]





Regards,




__________________________________________
COMPANY NAME: __________________________
NAME OF SIGNER:__________________________
TITLE OF SIGNER:__________________________












_____________________________
1    Obligor must submit the request to amend but, if the applicant is a party
other than the obligor, the applicant name is included for reference.
2    Amendment must be made in the currency the letter of credit was issued.



C-14


--------------------------------------------------------------------------------



EXHIBIT E
FORM OF GLOBAL INTERCOMPANY NOTE
New York, New York
March [_], 2011
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time (each, in such capacity, a “Payor”) from any other entity party hereto
(each, in such capacity, a “Payee”), hereby promises to pay on demand to the
order of such Payee or its registered assigns, in lawful money of the United
States of America or such other currency as shall be agreed upon by such Payor
and such Payee in immediately available funds, at such location in the United
States of America as a Payee shall from time to time designate or at such other
location as shall be agreed upon by such Payor and such Payee, the unpaid
principal amount of all loans, advances and other credit extensions made by such
Payee to such Payor that would, even if not evidenced by this Global
Intercompany Note, constitute Indebtedness (such loans, advances and other
credit extensions, “Intercompany Indebtedness”). Each Payor promises also to pay
interest on the unpaid principal amount of all such Intercompany Indebtedness in
like money at said location from the date of the incurrence of such Intercompany
Indebtedness until paid at such rate per annum, if any, as shall be agreed upon
from time to time by such Payor and such Payee.
Reference is made to the Credit Agreement dated as of March 11, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Huntington Ingalls Industries, Inc. (the
“Company”), the Lenders party thereto, JPMorgan Chase Bank, N.A. as
Administrative Agent, Issuing Bank and Swingline Lender, and Credit Suisse AG,
as Swingline Lender. Capitalized terms used in this note (“Global Intercompany
Note”) and not otherwise defined herein have the meanings specified in the
Credit Agreement.
Anything in this Global Intercompany Note to the contrary notwithstanding, the
Intercompany Indebtedness evidenced by this Global Intercompany Note owed by any
Payor that is a Loan Party to any Payee that is not a Loan Party (any such Payor
and Payee with respect to any such Intercompany Indebtedness, an “Affected
Payor” or “Affected Payee”, as relevant) shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to the
prior payment of all Secured Obligations of such Affected Payor, including,
without limitation, where applicable, under such Affected Payor’s guarantee of
the Secured Obligations (the Secured Obligations, and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below at the contract rate
(including, without limitation, any contract rate

E-1

--------------------------------------------------------------------------------



applicable upon default) specified in the Credit Agreement, whether or not such
interest is an allowed or allowable claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):
(i)    In the event of any Bankruptcy Event relative to any Affected Payor or a
like event with respect to all or substantially all of its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of such Affected Payor constituting a Default or Event of Default under the
Credit Agreement, whether or not involving insolvency or bankruptcy, then (x)
the holders of Senior Indebtedness shall be paid in full in cash in respect of
all amounts constituting Senior Indebtedness before any Affected Payee is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Global Intercompany Note from or on behalf of the
Affected Payor and (y) until the holders of Senior Indebtedness are paid in full
in cash in respect of all amounts constituting Senior Indebtedness, any payment
or distribution of any kind or character to which such Affected Payee would
otherwise be entitled in respect of this Global Intercompany Note from or on
behalf of the Affected Payor shall be made to the holders of Senior
Indebtedness;
(ii)    if any Event of Default under Article VII of the Credit Agreement occurs
and is continuing with respect to any Senior Indebtedness, then no payment or
distribution of any kind or character shall be made by or on behalf of the
Affected Payor or any other Person on its behalf to the Affected Payee or any
other Person on its behalf, directly or indirectly in cash or other property or
by set-off or in any other manner, with respect to this Global Intercompany
Note; and
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Global Intercompany Note shall
(despite these subordination provisions) be received by any Payee in violation
of clause (i) or (ii) before all Senior Indebtedness shall have been paid in
full in cash, such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness (or their representatives), ratably according to the respective
aggregate amounts remaining unpaid thereon, to the extent necessary to pay all
Senior Indebtedness in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness (such holders, the “Senior Creditors”) shall be prejudiced in its
right to enforce the subordination of this Global Intercompany Note by any act
or failure to act on the part of any Affected Payor or by any act or failure to
act on the part of such holder or any trustee or agent for such holder. Each
Affected Payee and each Affected

E-2

--------------------------------------------------------------------------------



Payor hereby agree that the subordination of this Global Intercompany Note is
for the benefit of the Senior Creditors, and the Senior Creditors are obligees
under this Global Intercompany Note to the same extent as if their names were
written herein as such and the Administrative Agent, on behalf of itself or the
other Senior Creditors, may proceed to enforce the subordination provisions
herein to the extent applicable.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Global Intercompany Note as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of such Payee and other creditors of such Payor other than the Senior Creditors.
Each Payee is hereby authorized to record all Intercompany Indebtedness owing to
it by Payor (all of which shall be evidenced by this Global Intercompany Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.
Upon execution and delivery after the date hereof by any Subsidiary of the
Company of a counterpart signature page hereto, such Subsidiary shall become a
Payor or Payee, as applicable, hereunder with the same force and effect
thereafter as if originally named a Payor or Payee, as applicable, hereunder.
The rights and obligations of each Payor or Payee hereunder shall remain in full
force and effect notwithstanding the addition of any new Payor or Payee as a
party to this Global Intercompany Note.
To the extent permitted by applicable law, each Payor hereby waives presentment,
demand, protest or notice of any kind in connection with this Global
Intercompany Note. All payments under this Global Intercompany Note shall be
made without offset, counterclaim or deduction of any kind.
THIS GLOBAL INTERCOMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF.





E-3

--------------------------------------------------------------------------------



EXHIBIT F
This instrument was prepared in consultation
with counsel in the State in which the
Property is located and, when recorded,
the recorded counterparts should be returned to:
Real Estate Department
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017


 



DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING


dated as of ____ __, 2011


by


[NORTHROP GRUMMAN SHIPBUILDING, INC. (Formerly Known as Newport News
Shipbuilding and Dry Dock Company)],
a [Virginia] corporation,
the Grantor,


to


[TRUSTEE] [NOTE TO DRAFT: FOR VA PROPERTY MUST BE A VIRGINIA RESIDENT],
as Trustee,


for the benefit of


JPMORGAN CHASE BANK, N.A.
as Collateral Agent,
the Beneficiary


Property:


[ ]


[VA: This instrument affects certain real and personal property located in the
City of ___________,
Commonwealth of Virginia. THIS IS A CREDIT LINE DEED OF TRUST]


 

[VA: THE CURRENT VALUE OF ALL VIRGINIA PROPERTY SECURING THE SECURED OBLIGATIONS
IS $__________.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE MAXIMUM PRINCIPAL
INDEBTEDNESS TO BE SECURED UNDER ANY CONTINGENCY AT ANY ONE TIME BY THIS
INSTRUMENT SHALL IN NO EVENT EXCEED $_________.]
This Instrument Contains After-acquired Property Provisions and Secures
Obligations Containing Provisions for Changes in Interest Rates . This
Instrument Also Secures Future Advances.
THIS INSTRUMENT CONSTITUTES A FIXTURE FILING [VA: UNDER VA. CODE ANN. §
8.9A-502(c).]





--------------------------------------------------------------------------------



   TABLE OF CONTENTS
 
 
 
 
 
PAGE


Article 1
Definitions and Interpretation
 
 
 
Section 1.01. Definitions
 
6


Section 1.02. Interpretation
 
11


 
 
 
Article 2
Certain Warranties And Covenants Of The Grantor
 
 
 
Section 2.01. Title; Further Assurances; Existence and Authority
 
11


Section 2.02. Secured Obligations
 
13


Section 2.03. Impositions
 
13


Section 2.04. Legal and Insurance Requirements
 
13


Section 2.05. Status and Care of the Property
 
13


Section 2.06. Permitted Contests
 
14


Section 2.07. Liens
 
14


Section 2.08. Transfer
 
15


 
 
 
Article 3
 
 
Insurance, Casualty and Condemnation
 
 
 
 
 
Section 3.01. Insurance
 
15


Section 3.02. Casualty and Condemnation
 
15


 
 
 
Article 4
 
 
Certain Secured Obligations
 
 
 
 
 
Section 4.01.  Revolving Loans; Future Advances
 
16


Section 4.02. Interest After Default
 
16


Section 4.03. Changes in the Laws Regarding Taxation
 
16


Section 4.04. Indemnification
 
17


Section 4.05. Expenses
 
17


 
 
 
Article 5
 
 
Defaults, Remedies and Rights
 
 
 
 
 
Section 5.01. Events of Default
 
18


Section 5.02. Remedies
 
18


Section 5.03. Waivers by the Grantor
 
22


Section 5.04. Jurisdiction and Process
 
22




2



--------------------------------------------------------------------------------



Section 5.05. Sales
 
23


Section 5.06.  Proceeds.
 
25


Section 5.07. Assignment of Leases.
 
26


Section 5.08. Dealing with the Trust Property
 
27


Section 5.09. Sales
 
28


Section 5.10. Right to Perform Obligations
 
28


Section 5.11. Concerning the Beneficiary.
 
29


 
 
 
Article 6
 
 
Security Agreement And Fixture Filing
 
 
 
 
 
Section 6.01. Security Agreement
 
29


Section 6.02. Fixture Filing
 
30


 
 
 
Article 7
 
 
Miscellaneous
 
 
 
 
 
Section 7.01. Release of Trust Property.
 
31


Section 7.02. Notices    
 
32


Section 7.03.  Amendments In Writing
 
32


Section 7.04.  Severability
 
32


Section 7.05.  Binding Effect.
 
32


Section 7.06.  Governing Law
 
33


Section 7.07.  Trustee.
 
33


Section 7.08. Local Law Provisions
 
34


Section 7.09. Multisite Real Estate Transaction
 
35


Section 7.10. Subrogation to Rights of Prior Lienholder
 
35


Section 7.11. Waiver of Jury Trial
 
35


 
 
 
Exhibit A - Description of the Land
 
 
 
 
 
Exhibit B - Permitted Encumbrances
 
 
 
 
 
Appendix - Local Law Provisions
 
 








3



--------------------------------------------------------------------------------



THIS DEED OF TRUST1, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (“Deed of Trust”) dated as of _________ __, 2011 by [NORTHROP
GRUMMAN SHIPBUILDING, INC. (F/K/A NEWPORT NEWS SHIPBUILDING AND DRY DOCK
COMPANY)], a [Virginia] [corporation]2 (the “Grantor”), with a mailing address
of [4101 Washington Avenue, Newport News, VA 23607] to [ ], with a mailing
address of [ ]3 (the “Trustee”) for the benefit of JPMORGAN CHASE BANK, N.A., as
Collateral Agent, with a mailing address of 1111 Fannin, 8th Floor, Houston,
Texas 77002 (the “Beneficiary”).
WITNESSETH:4 
This is a Credit Line Deed of Trust
Recitals
A. Credit Agreement. Pursuant and subject to the terms, conditions and
provisions of that certain Credit Agreement dated as of March 11, 2011 (as
amended from time to time, the “Credit Agreement”), among Huntington Ingalls
Industries, Inc. (the “Borrower”), the Lenders party thereto (the “Lenders”),
and the Beneficiary, as Collateral Agent, Issuing Bank and a Swingline Lender
and Credit Suisse, as a Swingline Lender, the Lenders agreed to extend certain
loans to the Borrower [up to a maximum principal amount of $1,225,000,000 which
indebtedness is finally due and payable on the Maturity Date (as defined below),
and the Issuing Banks have agreed to make letters of credit available for the
account of the Borrower.
B. Security Agreement. Pursuant to the Credit Agreement, the Borrower, certain
subsidiaries party thereto and the Beneficiary have executed and delivered the
Guarantee and Security Agreement dated as of [ ], 2011 (the “Security
Agreement”).
C. Inducement for Subsidiary Guarantors. Grantor is a wholly-owned, direct or
indirect subsidiary of the Borrower and will continue to derive substantial
direct and indirect benefits from the credit extensions to the Borrower pursuant
to the Credit Agreement and the other Security Documents.








___________________________
1    Leasehold provisions to be added if leasehold mortgage of any lease is
delivered.
2 
Grantors to be confirmed - Gulfport: Avondale Enterprises Inc.; Pascagoula:
Ingalls Shipbuilding, Inc., a Delaware corporation]

3 
Local counsel to confirm.      

4 
Capitalized terms are defined in, or by reference in, Section 1.01.




--------------------------------------------------------------------------------



D. Secured Obligations. The Lien of this Deed of Trust is being granted to
secure payment, performance and observance of the Secured Obligations, whether
now or hereafter owed or owing.
E. Principal Amount Secured. This Deed of Trust secures a maximum principal
amount of $1,225,000,000 at any one time outstanding, plus accrued unpaid
interest and costs.5
Granting Clauses
For and in consideration of the premises, and of the mutual covenants contained
herein, in order to secure the full, timely and proper payment, performance of
and compliance with each and every one of the Secured Obligations, the Grantor
hereby irrevocably grants, bargains, sells, conveys, assigns, transfers and
warrants to the Trustee and its successors and/or assigns, for the benefit of
the Beneficiary, and its successors and/or assigns, forever, IN TRUST, with
POWER OF SALE TO SECURE THE SECURED OBLIGATIONS, if applicable, and right of
entry as hereinafter provided (and to the extent covered by the UCC, does hereby
grant and warrant a continuing security interest in), all of the property and
rights described in the following Granting Clauses (the “Trust Property”), to
wit:
Granting Clause I
Land. All estate, right, title and interest of the Grantor in, to, under or
derived from the parcel or parcels of land located in the County of [ ], State
of [ ], which are more particularly listed or described in Exhibit A (the
“Land”).
Granting Clause II
Improvements. All estate, right, title and interest of the Grantor in, to, under
or derived from all buildings, structures, facilities and other improvements of
every kind and description now or hereafter located on the Land, including all
parking areas, roads, driveways, walks, fences, walls and berms; all estate,
right, title and interest of the Grantor in, to, under or derived from all items
of fixtures, equipment and personal property of every kind and description, in
each case now or hereafter located on the Land or affixed (actually or
constructively) to the Improvements which by the nature of their location
thereon or affixation thereto, or otherwise, are real property under applicable
law or an interest in them arises under real estate law including: all drainage
and lighting facilities and other site improvements; all water, sanitary and
storm sewer, drainage, electricity, steam, gas, telephone, telecommunications
and other utility equipment and facilities; all plumbing, lighting, heating,
ventilating, air-conditioning, refrigerating,




___________________________
5     Local counsel to advise if it is required that a maximum principal amount
be stated.



F-2

--------------------------------------------------------------------------------



incinerating, compacting, fire protection and sprinkler, surveillance and
security, vacuum cleaning, public address and communications equipment and
systems; all pipes, elevators, escalators, motors, electrical, computer and
other wiring, machinery, fittings and racking and shelving; all walls, screens
and partitions; and including all materials intended for the construction,
reconstruction, repair, replacement, alteration, addition or improvement of or
to such buildings, equipment, fixtures, structures and improvements, all of
which materials shall be deemed to be part of the Trust Property immediately
upon delivery thereof on the Land and to be part of the improvements immediately
upon their incorporation therein (the foregoing being collectively called the
“Improvements”).
Personal Property and Equipment. All estate, right, title and interest of the
Grantor in, to, under or derived from all component parts of the Improvements,
fixtures, chattels, “equipment” (as defined in the UCC), and articles of
personal property owned by the Grantor or in which the Grantor has or shall
acquire an interest, wherever situated, and now or hereafter located on,
attached to or contained in the Land or the Improvements, whether or not
attached thereto and which are not real property under applicable law, including
all partitions, furniture and furnishings, heating, lighting, plumbing,
ventilating, air conditioning, refrigerating, gas, steam, electrical,
incinerating and compacting plants, systems, fixtures and equipment, elevators,
call systems, switchboards, sprinkler systems and other fire prevention, alarm
and extinguishing apparatus and materials, motors, machinery, pipes, conduits,
dynamos, engines, compressors, generators, boilers, stokers, furnaces, pumps,
trunks, ducts, appliances, equipment, utensils, tools, implements, fittings and
fixtures (all of the foregoing being hereinafter collectively called the
“Equipment”; the Land with the Improvements thereon and the Equipment therein
being collectively called the “Property”). If the Lien of this Deed of Trust is
subject to a security interest covering any property described in this GRANTING
CLAUSE II, then all of the right, title and interest of the Grantor in and to
any and all such property is hereby assigned to the Beneficiary, together with
the benefits of all deposits and payments now or hereafter made thereon by or on
behalf of the Grantor, and subject to all of the liens of, and terms and
conditions applicable to, such security interest.
Granting Clause III
Appurtenant Rights. All estate, right, title and interest of the Grantor in, to,
under or derived from all tenements, hereditaments and appurtenances now or
hereafter relating to the Property; the streets, roads, sidewalks and alleys
abutting the Land; all strips and gores within or adjoining the Land; all land
in the bed of any body of water adjacent to the Land; all land adjoining the
Land created by artificial means or by accretion; all air space and rights to
use air space above the Land; all development or similar rights now or hereafter
appurtenant to the Land; all rights of ingress and egress now or hereafter
appertaining to the Property; all easements, servitudes, privileges and rights
of way now or hereafter appertaining to the

F-3

--------------------------------------------------------------------------------



Property; and all royalties and other rights now or hereafter appertaining to
the use and enjoyment of the Property, including alley, party walls, support,
drainage, crop, timber, agricultural, horticultural, oil, gas and other mineral,
water stock, riparian and other water rights.
Granting Clause IV
Agreements. All estate, right, title and interest of the Grantor in, to, under
or derived from all Insurance Policies (including all unearned premiums and
dividends thereunder), all guarantees and warranties relating to the Property,
all supply and service contracts for water, sanitary and storm sewer, drainage,
electricity, steam, gas, telephone and other utilities now or hereafter relating
to the Property and all other contract rights, now or hereafter relating to the
use or operation of the Property.
Granting Clause V
Leases. All estate, right, title and interest of the Grantor in, to, under or
derived from all Leases now or hereafter in effect, whether or not of record,
for the use or occupancy of all or any part of the Property.
Granting Clause VI
Rents, Issues and Profits. All estate, right, title and interest of the Grantor
in, to, under or derived from all rents, royalties, issues and profits,
including during any period of redemption, now or hereafter accruing with
respect to the Property, including all rents and other sums now or hereafter,
including during any period of redemption, payable pursuant to the Leases; all
other sums now or hereafter, including during any period of redemption, payable
with respect to the use, occupancy, management, operation or control of the
Property; and all other claims, rights and remedies now or hereafter, including
during any period of redemption, belonging or accruing with respect to the
Property, including deficiency rents and liquidated damages following default or
cancellation (the foregoing rents and other sums described in this Granting
Clause VI being collectively called the “Rents”).
Granting Clause VII
Proceeds. All estate, right, title and interest of the Grantor in, to, under or
derived from all proceeds of any Transfer, financing, refinancing or conversion
into cash or liquidated claims, whether voluntary or involuntary, of any of the
Trust Property, including all insurance proceeds or awards resulting from a
Casualty Event or a Condemnation Event and title insurance proceeds under any
title insurance policy now or hereafter held by the Grantor, and all rights,
dividends and other claims of any kind whatsoever (including damage, secured,
unsecured,

F-4

--------------------------------------------------------------------------------



priority and bankruptcy claims) now or hereafter relating to any of the Trust
Property.
Granting Clause VIII
Permits. All estate, right, title and interest of the Grantor in, to, under or
derived from all licenses, authorizations, certificates, variances, concessions,
grants, franchises, consents, approvals and other permits now or hereafter
appertaining to the Property (the foregoing being collectively the “Permits”).
Granting Clause IX
Additional Property. All greater, additional or other estate, right, title and
interest of the Grantor in, to, under or derived from the Trust Property
hereafter acquired by the Grantor, including all right, title and interest of
the Grantor in, to, under or derived from all extensions, improvements,
betterments, renewals, substitutions and replacements of, and additions and
appurtenances to, any of the Trust Property hereafter acquired by or released to
the Grantor or constructed or located on, or attached to, the Property, in each
case, immediately upon such acquisition, release, construction, location or
attachment; all estate, right, title and interest of the Grantor in, to, under
or derived from any other property and rights which are, by the provisions of
any Secured Agreement, the Security Agreement or this Deed of Trust, required to
be subjected to the Lien hereof; all estate, right, title and interest of the
Grantor in, to, under or derived from any other property and rights which are
necessary to maintain the Property and the Grantor’s business or operations
conducted therein as a going concern, in each case, to the fullest extent
permitted by law, without any further conveyance, mortgage, assignment or other
act by the Grantor; and all estate, right, title and interest of the Grantor in,
to, under or derived from all other property and rights which are by any
instrument or otherwise subjected to the Lien hereof by the Grantor or anyone
acting on its behalf.
TO HAVE AND TO HOLD the Trust Property, together with all estate, right, title
and interest of the Grantor and anyone claiming by, through or under the Grantor
in, to, under or derived from the Trust Property and all rights and
appurtenances relating thereto, to the Trustee for the benefit of Beneficiary,
forever.
Notwithstanding the foregoing, the following property is excluded from the
foregoing security interests: any property to the extent that the grant of a
security interest therein is prohibited by any applicable law or regulation,
requires a consent not obtained of any Governmental Authority pursuant to any
applicable law or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such law
or regulation or the term

F-5

--------------------------------------------------------------------------------



in such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law. Grantor shall upon request of the Beneficiary
use all reasonable efforts to obtain any such required consent that is
reasonably obtainable.
THE GRANTOR ADDITIONALLY COVENANTS AND AGREES WITH THE TRUSTEE AND THE
BENEFICIARY AS FOLLOWS:
ARTICLE 1
Definitions and Interpretation
Section 1.01. Definitions. (a) Capitalized terms used in this Deed of Trust, but
not otherwise defined herein, are defined in, or are defined by reference to,
the Credit Agreement and have the same meanings herein as therein.
(b)In addition, as used herein, the following terms have the following meanings:
“Article 9 Collateral” is defined in Section 6.01.
“Bank Product Obligations” means obligations in respect of (i) Cash Management
Services and (ii) Secured Swap Agreements.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Beneficiary” is defined in the Preamble.
“Borrower” is defined in the Recitals.
“Cash Collateral Account” is defined in Section 9 of the Security Agreement.
“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party in connection with (i)
operating, collections, payroll, trust or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services and (ii) commercial
credit card, purchasing card and merchant card services.
“Casualty Event” means any damage to, or destruction of, any real or personal
property or improvements.
“Collateral” is defined in the Security Agreement.

F-6

--------------------------------------------------------------------------------



“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent.
“Condemnation Event” means any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain. A transfer to a
governmental authority in lieu or anticipation of condemnation shall be deemed
to be a Condemnation Event.
“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:
(i)     an obligation to reimburse a bank for drawings not yet made under a
letter of credit issued by it;
(ii)     an obligation under a Secured Swap Agreement to make payments that
cannot be quantified at such time;
(iii)    any other obligation (including any guarantee) that is contingent in
nature at such time; or
(iv)    an obligation to provide collateral to secure any of the foregoing types
of obligations.
“Credit Agreement” is defined in the Recitals.
“Deed of Trust” is defined in the Preamble.
“Grantor” is defined in the Preamble.
“Indemnitee” is defined in Section 4.04.
“Impositions” means all real estate taxes, transfer taxes and sales and use
taxes, assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof), and
water, sewer or other rents, rates and charges, excises, levies, license fees,
permit fees, inspection fees and other authorization fees and other charges, in
each case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character (including all interest and penalties thereon),
which at any time may be assessed, levied, confirmed or imposed on or in respect
of, or be a Lien upon, (i) the Property, any other Trust Property or any
interest therein, (ii) any occupancy, use or possession of, or activity
conducted on, the Property or (iii) the Rents, but excluding income, excess
profits, franchise, capital stock, estate, inheritance, succession, gift or
similar taxes of the Grantor or the Beneficiary or

F-7

--------------------------------------------------------------------------------



any Secured Party, except to the extent that such taxes of the Grantor or the
Beneficiary or any Secured Party are imposed in whole or in part in lieu of, or
as a substitute for, any taxes which are or would otherwise be Impositions.
“Improvements” is defined in Granting Clause II.
“Insurance Policies” means the insurance policies required to be maintained by
the Grantor with respect to the Property pursuant to the Credit Agreement.
“Insurance Premiums” means all premiums payable under the Insurance Policies.
“Land” is defined in Granting Clause I.
“LC Reimbursement Obligations” means each payment required to be made by the
Borrower under the Credit Agreement in respect of any LC Disbursement, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral.
“Lease” means each lease, sublease, tenancy, subtenancy, license, franchise,
concession or other occupancy agreement relating to the Property, together with
any guarantee of the obligations of the tenant or occupant thereunder or any
right to possession under any federal or state bankruptcy code in the event of
the rejection of any sublease by the sublandlord thereof or its trustee pursuant
to said code.
“Legal Requirements” means all provisions of all applicable laws, statutes,
codes, acts, ordinances, orders, judgments, decrees, injunctions, rules,
regulations, directions and requirements of, permits from and agreements with,
all governmental authorities, now or hereafter applicable to the Property, any
adjoining vaults, sidewalks, streets or ways, or any use or condition thereof.
“Maturity Date” means ______________, 20__, on which date the latest to mature
of all Secured Obligations will be finally due and payable.
“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.
“Other Deeds of Trust” is defined in Section 7.09.
“Permitted Disposition” means any (i) Transfer permitted by the Credit
Agreement, (ii) Transfer in connection with a Condemnation Event, and (iii) any
Transfer in the nature of an easement or similar encumbrance with respect to the
Property granted by the Grantor to any adjoining landowner or any railroad,

F-8

--------------------------------------------------------------------------------



telephone, cable television, water, sewer, utility or similar company,
municipality or other governmental subdivision in the ordinary course of
business.
“Permitted Liens” means (i) the Transaction Liens and (ii) any Liens permitted
under Section 6.02 of the Credit Agreement.
“Post-Default Rate” means, with respect to any amount payable by the Grantor
hereunder which is not paid when due, a rate per annum equal to (i) in the case
of overdue principal of any Loan (as defined in the Credit Agreement), 2.0% per
annum plus the rate otherwise applicable to such Loan as provided in Section
2.14 of the Credit Agreement or (ii) in the case of any other amount, 2% per
annum plus the rate applicable to ABR Loans as provided in Section 2.14(a).
“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.
“Property” is defined in Granting Clause II.
“Receiver” is defined in Section 5.02(a)(iv).
“Release Conditions” means the following conditions for releasing the Lien of
this Deed of Trust:
(i)    all Commitments under the Credit Agreement shall have expired or been
terminated;
(ii)    all Non-Contingent Secured Obligations shall have been paid in full; and
(iii)    no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations as to which no claim shall have been
asserted) shall remain outstanding.
“Rents” is defined in Granting Clause VI.
“Restoration” means the restoration, repair, replacement or rebuilding of the
Property after a Casualty Event or Condemnation Event, and “Restore” means to
restore, repair, replace or rebuild the Property after a Casualty Event or
Condemnation Event, in each case to a value and condition substantially the same
as the value and condition immediately prior to the Casualty Event or
Condemnation Event.

F-9

--------------------------------------------------------------------------------



“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.
“Secured Obligations” means (i) all principal of all Loans and LC Disbursements
outstanding from time to time under the Credit Agreement, all interest
(including Post‑Petition Interest) on such Loans and LC Disbursements and all
other amounts now or hereafter payable by the Borrower pursuant to the Loan
Documents and (ii) all Bank Product Obligations.
“Secured Parties” means the holders from time to time of the Secured
Obligations, including the Administrative Agent and the Collateral Agent.
“Secured Swap Agreement” means any Swap Agreement (i) existing on the Funding
Date and entered into by any Loan Party with a counterparty that is a Lender or
an Affiliate thereof on the Funding Date and (ii) entered into by any Loan Party
after the Funding Date with a counterparty that is a Lender or an Affiliate
thereof at the time of entry into such agreement
“Security Agreement” is defined in the Recitals.
“Transfer” means, when used as a noun, any sale, conveyance, assignment, lease,
sublease of all or any substantial portion of the Property, or other transfer
and, when used as a verb, to sell, convey, assign, lease, so sublease, or
otherwise transfer, in each case (i) whether voluntary or involuntary, (ii)
whether direct or indirect and (iii) including any agreement providing for a
Transfer or granting any right or option providing for a Transfer.
“Trust Property” is defined in the Granting Clauses.
“Trustee” is defined in the Preamble.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of [ ]; provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any Transaction Lien on any Trust Property is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than [ ], “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.
(c)In this Deed of Trust, unless otherwise specified, references to this Deed of
Trust or to Leases, the Credit Agreement, Notes, Swingline Note, Letters of
Credit, the Security Agreement, Secured Agreements and Security Documents
include all amendments, supplements, consolidations, replacements, restatements,

F-10

--------------------------------------------------------------------------------



extensions, renewals and other modifications and any refinancings and refundings
thereof, in whole or in part.


Section 1.02. Interpretation. Interpretation. In this Deed of Trust, unless
otherwise specified, (i) singular words include the plural and plural words
include the singular; (ii) words which include a number of constituent parts,
things or elements, including the terms Leases, Improvements, Land, Secured
Obligations, Property and Trust Property, shall be construed as referring
separately to each constituent part, thing or element thereof, as well as to all
of such constituent parts, things or elements as a whole; (iii) words importing
any gender include the other gender; (iv) references to any Person include such
Person’s successors and assigns and in the case of an individual, the word
“successors” includes such Person’s heirs, devisees, legatees, executors,
administrators and personal representatives; (v) references to any statute or
other law include all applicable rules, regulations and orders adopted or made
thereunder and all statutes or other laws amending, consolidating or replacing
the statute or law referred to; (vi) the words “consent”, “approve”, “agree” and
“request”, and derivations thereof or words of similar import, mean the prior
written consent, approval, agreement or request of the Person in question;
(vii) the words “include” and “including”, and words of similar import, shall be
deemed to be followed by the words “without limitation”; (viii) the words
“hereto”, “herein”, “hereof” and “hereunder”, and words of similar import, refer
to this Deed of Trust in its entirety; (ix) references to Articles, Sections,
Schedules, Exhibits, subsections, paragraphs and clauses are to the Articles,
Sections, Schedules, Exhibits, subsections, paragraphs and clauses of this Deed
of Trust; (x) the Schedules and Exhibits to this Deed of Trust are incorporated
herein by reference; (xi) the titles and headings of Articles, Sections,
Schedules, Exhibits, subsections, paragraphs and clauses are inserted as a
matter of convenience and shall not affect the construction of this Deed of
Trust; (xii) all obligations of the Grantor hereunder shall be satisfied by the
Grantor at the Grantor’s sole cost and expense; and (xiii) all rights and powers
granted to the Trustee and/or the Beneficiary hereunder shall be deemed to be
coupled with an interest and be irrevocable.
ARTICLE 2CERTAIN WARRANTIES AND COVENANTS OF THE GRANTOR
Section 2.01. Title; Further Assurances; Existence and Authority. (a) The
Grantor warrants that, as of the date hereof, (i) (x) the Grantor has good title
to the Land and the Improvements thereon, free and clear of all Liens other than
the Permitted Liens, (y) the Grantor is the owner of, or has a valid leasehold
interest in, the Equipment and all other items constituting the Trust Property,
except where the failure to have such ownership rights would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the

F-11

--------------------------------------------------------------------------------



use or value of the Property or the Lien of this Deed of Trust, and (z) this
Deed of Trust constitutes a valid, binding and enforceable agreement of Grantor.
(b)The Grantor shall forever preserve, protect, warrant and defend (A) the
estate, right, title and interest of the Grantor in and to the Trust Property;
(B) the validity, enforceability and priority of the Lien of this Deed of Trust
on the Trust Property; and (C) the right, title and interest of the Beneficiary
and any purchaser at any sale of the Trust Property hereunder or relating
hereto, in each case against all other Liens and claims whatsoever, subject only
to Permitted Liens.
(c)Upon the recording of this Deed of Trust in the appropriate county recording
offices, the Lien of this Deed of Trust in the Trust Property constituting real
property and fixtures granted hereby shall be a perfected first Lien on such
Trust Property (including fixtures) prior to all Liens on and security interests
in such Property other than the Permitted Liens.
(d)The Grantor, at its sole cost and expense, shall (i) promptly correct any
defect or error which may be discovered in this Deed of Trust or any financing
statement or other document relating hereto; and (ii) promptly execute,
acknowledge, deliver, record and re‑record, register and re‑register, and file
and re‑file this Deed of Trust and any financing statements or other documents
which the Beneficiary may reasonably require from time to time (all in form and
substance reasonably satisfactory to the Beneficiary) in order (A) to
effectuate, complete, perfect, continue or preserve the Lien of this Deed of
Trust as a first Lien on the Trust Property, whether now owned or hereafter
acquired, subject only to the Permitted Liens, or (B) to effectuate, complete,
perfect, continue or preserve any right, power or privilege granted or intended
to be granted to the Trustee and/or the Beneficiary hereunder or otherwise
accomplish the purposes of this Deed of Trust. To the extent permitted by law,
Grantor hereby authorizes Trustee and/or Beneficiary to file any and all
financing statements and amendments thereto in such form and in such locations
as Beneficiary or Trustee deems necessary or appropriate in connection herewith.
The Grantor shall pay on demand the costs of, or incidental to, any recording or
filing of this Deed of Trust and any financing or continuation statement, or
amendment thereto, concerning the Trust Property.
(e)Nothing herein shall be construed to subordinate the Lien of this Deed of
Trust to any Permitted Lien to which the Lien of this Deed of Trust is not
otherwise subordinate.
(e)    The Grantor is duly organized, validly existing and in good standing
under the laws of the State of [ ], and is qualified to do business in and is in
good standing in the State of [ ].

F-12

--------------------------------------------------------------------------------



(f)    The execution and delivery by the Grantor of this Deed of Trust and its
performance of its obligations hereunder are within its corporate or other
powers, have been duly authorized by all necessary corporate or other action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (other than filings necessary to perfect the Liens created
hereby) and do not contravene, or constitute a default under, any Legal
Requirements or any provision of its organizational or constituent documents, or
of any agreement or other instrument binding upon it or result in or require the
imposition of any Lien (other than the Liens created by the Security Documents)
on any of its assets.
Section 2.02. Secured Obligations. The Grantor shall duly and punctually pay,
perform and observe the Secured Obligations.
Section 2.03. Impositions. The Grantor shall (i) pay all Impositions as required
by the Credit Agreement; (ii) file all material returns and other material
statements required to be filed with respect to any Imposition; and (iii) not
make deduction from or claim any credit on any Secured Obligation by reason of
any Imposition and, to the extent permitted under applicable law, hereby
irrevocably waives any right to do so.
Section 2.04. Legal and Insurance Requirements. (a) The Grantor represents and
warrants that (i) as of the date hereof, the Property and the use and operation
thereof comply in all material respects with all Legal Requirements and
Insurance Policies; (ii) there is no material default under any Legal
Requirement or Insurance Policy; and (iii). the execution, delivery and
performance of this Deed of Trust will not contravene in any material respect
any provision of or constitute a default under any Legal Requirement or
Insurance Policy.
(b)The Grantor shall (i) duly and punctually comply in all material respects
with all Legal Requirements and Insurance Policies other than any Legal
Requirement or Insurance Policy that is the subject of a Permitted Contest and
except where the failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the use or value
of the Property or the Lien of this Deed of Trust; and (ii) upon written
request, promptly furnish to the Beneficiary a copy of any Permit obtained by
the Grantor with respect to the Property after the date hereof.
Section 2.05. Status and Care of the Property. (a) The Grantor represents and
warrants that (i) the Property is served by all necessary water, sanitary and
storm sewer, drainage, electric, steam, gas, telephone and other utility
facilities to serve the current use and operation of the Property; and (ii) the
Property has legal access to all streets or roads necessary to serve the current
use and operation of the Property.

F-13

--------------------------------------------------------------------------------



(b)Except in connection with any Permitted Disposition, the Grantor (i) shall
not, without the consent of the Beneficiary, which consent shall not be
unreasonably withheld or conditioned, (A) initiate, consent to or affirmatively
support any change in the applicable zoning, (B) seek any variance (or any
change in any variance) under the zoning, or (C) execute or file any subdivision
or other plat or map, in each case which would reasonably be expected to have a
material adverse effect on the value, use or operation of the Property or the
lien of this Deed of Trust; and (ii) shall, promptly after receiving notice or
obtaining knowledge of any proposed change in the zoning materially and
adversely affecting the value of the Lien created by this Deed of Trust or which
would result in the current use of the Property being a non‑conforming use for
which a variance has not been obtained, notify the Beneficiary thereof and
diligently contest the same by any action or proceeding deemed appropriate by
the Grantor in its reasonable judgment or reasonably requested by the
Beneficiary provided, however, that the Grantor shall not hereby be obligated to
commence or prosecute any legal action.
Section 2.06. Permitted Contests. The Grantor may contest, by appropriate
proceedings conducted in good faith, any Legal Requirement, any insurance
requirement, any Imposition, Permit or Lien on or with respect to the Trust
Property or any interest therein, provided that the Beneficiary shall determine
that as a result of such contest or proceeding (a) no Trust Property or interest
therein is in danger of being sold, forfeited or lost, or the priority of the
Lien of the Beneficiary is not at risk; (b) in the case of any Legal Requirement
or Permit, the Beneficiary and the other Secured Parties are not in danger of
any criminal or material civil penalty or any other liability for failure to
comply therewith; (c) in the case of any Insurance Policy, no Insurance Policy
or coverage is in danger of being invalidated, forfeited or lost for failure to
comply therewith; and (d) in the case of (i) any Lien of a laborer, mechanic,
materialman, supplier or vendor, (ii) any Imposition or Lien therefore or (iii)
any other Lien, the Grantor establishes any reserve or other appropriate
provision required with respect to such contest pursuant to the Credit
Agreement. It is agreed that the failure to comply with any such Legal
Requirement, Insurance Policy or Permit, to pay any such Imposition or to
discharge any such Lien being contested pursuant to this Section during such
contest shall not constitute an Event of Default, provided that the Grantor is
in compliance with this Section.
Section 2.07. Liens. The Grantor shall not create or permit to be created or to
remain, and shall immediately discharge or cause to be discharged, any Lien on
the Trust Property or any interest therein, in each case (i) whether voluntarily
or involuntarily created, (ii) whether directly or indirectly a Lien thereon and
(iii) whether subordinated hereto, except Permitted Liens. The provisions of
this Section shall apply to each and every Lien (other than Permitted Liens) on
the Trust Property or any interest therein, regardless of whether a consent to,
or

F-14

--------------------------------------------------------------------------------



waiver of a right to consent to, any other Lien thereon has been previously
obtained in accordance with the terms of the Secured Agreements.
Section 2.08. Transfer. The Grantor shall not Transfer, or suffer any Transfer
of, the Trust Property or any part thereof or interest therein, except, in
connection with Permitted Dispositions, provided any proceeds resulting from
such Transfer are applied as required or permitted by the Credit Agreement or
any other Secured Agreement (as applicable).
ARTICLE 3INSURANCE, CASUALTY AND CONDEMNATION
Section 3.01. Insurance. (a) The Grantor shall maintain in full force and effect
Insurance Policies with respect to the Property as required by, and otherwise
comply with, Section 5.05 of the Credit Agreement.
(b)If at any time the area in which any Trust Property is located is designated
a “flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Grantor shall obtain
flood insurance as required by the Flood Laws and Section 5.05(d) of the Credit
Agreement.
(c)If the Grantor fails to maintain the Insurance Policies or, upon written
request, fails to promptly deliver evidence thereof to the Beneficiary, the
Beneficiary shall have the right, but not the obligation, to obtain such
insurance policies and pay the premiums therefore. If the Beneficiary obtains
such insurance policies or pays the premiums therefore, upon demand, the Grantor
shall reimburse the Beneficiary for its expenses in connection therewith,
together with interest thereon, pursuant to Section 5.10.
Section 3.02. Casualty and Condemnation. (a) The Grantor represents and warrants
that, as of the date hereof, there is no Casualty Event or Condemnation Event
affecting the Property, the proceeds of which are expected to exceed $1,000,000.
(b)If any Casualty Event or Condemnation Event occurs and such event is likely
to result in Restoration costs or proceeds in excess of $[5,000,000], the
Grantor shall provide notice of such event to the Beneficiary. If any Casualty
Event or Condemnation Event occurs, the Grantor shall Restore the Property or
take such action as is required or permitted by the Credit Agreement (such as
reinvestment of proceeds or prepayment of obligations) and the other Secured
Agreements and cause any insurance proceeds, condemnation awards or other
similar payments to which the Grantor may be or become entitled to be held,
applied and/or disbursed as required by the Credit Agreement or any other
Secured Agreement (as applicable).

F-15

--------------------------------------------------------------------------------



ARTICLE 4CERTAIN SECURED OBLIGATIONS
Section 4.01. Revolving Loans; Future Advances. The Secured Obligations secured
by this Deed of Trust include (x) obligations of Secured Parties to make future
advances and (y) Revolving Loans made, and reimbursement obligations relating to
Letters of Credit issued, under the Credit Agreement [in the maximum principal
or face amount of $________] which are advanced, paid and readvanced from time
to time. Notwithstanding the amount outstanding at any particular time, this
Deed of Trust secures the total amount of Secured Obligations [VA: up to the
Secured Loan Amount]. The unpaid balance of the Revolving Loans and the unpaid
balance of the reimbursement obligations may at certain times be, or be reduced
to, zero. A zero balance, by itself, does not affect any Issuing Bank’s
obligations to issue Letters of Credit or any Lender’s obligation to advance
Revolving Loans, or to make payments upon draws under Letters of Credit, all of
which are obligatory subject to the conditions stated in the Credit Agreement.
Each of the interest of the Beneficiary hereunder and the priority of the Lien
of this Deed of Trust will remain in full force and effect with respect to all
of the Secured Obligations notwithstanding such a zero balance of the LC
Reimbursement Obligations or the reimbursement obligations, and the Lien of this
Deed of Trust will not be extinguished until this Deed of Trust has been
terminated pursuant to Section 7.01.
Section 4.02. Interest After Default. If, pursuant to the terms of this Deed of
Trust, the Beneficiary shall make any payment on behalf of the Grantor, or shall
incur hereunder any expense for which the Beneficiary is entitled to
reimbursement pursuant to the terms of the Secured Agreements, such Secured
Obligation shall be payable on demand and any amounts not paid on demand shall
bear interest from the date incurred at the Post-Default Rate. Such interest,
and any other interest on the Secured Obligations payable at the Post-Default
Rate pursuant to the terms of the Secured Agreements, shall accrue through the
date paid notwithstanding any intervening judgment of foreclosure or sale. All
such interest shall be part of the Secured Obligations and shall be secured by
this Deed of Trust.
Section 4.03. Changes in the Laws Regarding Taxation. If, after the date hereof,
there shall be enacted any applicable law changing in any way the taxation of
mortgages, deeds of trust or other Liens or obligations secured thereby, or the
manner of collection of such taxes, so as to adversely affect this Deed of
Trust, the Secured Obligations, the Beneficiary or any Secured Party, promptly
after demand by the Beneficiary or any affected Secured Party, the Grantor shall
pay all taxes, assessments or other charges resulting therefrom or shall
reimburse such affected Person for all such taxes, assessments or other charges
which such Person is obligated to pay as a result thereof.
    

F-16

--------------------------------------------------------------------------------



Section 4.04. Indemnification. The Grantor shall protect, indemnify and defend
each of the Trustee, the Beneficiary and each other Secured Party, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, losses, damages, costs and
expenses of any kind (including reasonable fees and disbursements of counsel)
arising out of, or in connection with (a) this Deed of Trust; (b) the
Beneficiary’s exercise of any of its rights and remedies hereunder; (c) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, street or ways;
(d) the performance of any labor or services or the furnishing of any materials
or other property in respect of the Trust Property or any part thereof; and (e)
any Environmental Liability related in any way to the Grantor or the Property;
provided, that such indemnity shall not be available to any Indemnitee to the
extent that such losses, claims, damages, liabilities or related expense
resulted from such Indemnitee’s gross negligence or willful misconduct. Any
amount payable under this Section will be deemed a demand obligation and will
bear interest pursuant to Section 4.02. The obligations of the Grantor under
this Section shall survive the termination of this Deed of Trust. Consistent
with Section 9.03(d) of the Credit Agreement, to the extent permitted by
applicable law, neither the Grantor nor any Indemnitee shall have liability for
any special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Deed of Trust or any agreement or instrument contemplated hereby (other than in
respect of such damages incurred or paid by an Indemnitee to a third party).
Section 4.05. Expenses. The Grantor agrees that it will forthwith on demand pay
to the Beneficiary (i) the amount of any taxes which the Beneficiary may have
been required to pay in order to free any of the Trust Property from any Lien
thereon (other than Permitted Liens), and (ii) the amount of any and all
out-of-pocket expenses, including the fees and disbursements of counsel and of
any other experts (to the extent supported by back-up invoices and
documentation), which the Beneficiary may reasonably incur in connection with
its exercise of any rights or powers under this Deed of Trust or the collection,
sale or other disposition of any of the Trust Property.
ARTICLE 5DEFAULTS, REMEDIES AND RIGHTS
Section 5.01. Events of Default. Any Event of Default (as defined in the Credit
Agreement) under the Credit Agreement shall constitute an Event of Default
hereunder.

F-17

--------------------------------------------------------------------------------



Section 5.02. Remedies. (a) When an Event of Default has occurred and is
continuing, each of the Trustee and the Beneficiary shall have the right and
power, [(x)] subject to the terms of Article 7 of the Credit Agreement, to
accelerate the Secured Obligations and [(y) subject to and in compliance with
applicable U.S. Government regulations and any Legal Requirements in effect at
the time in the nature of security regulations pertaining to the Grantor’s
secure or classified activities at the Property,]6 shall have the right and
power to exercise any of the following remedies and rights, subject to mandatory
provisions of applicable law, to wit:
(i)to institute a proceeding or proceedings, by advertisement, judicial process
or otherwise as provided under applicable law, for the complete or partial
foreclosure of this Deed of Trust or the complete and partial sale of the Trust
Property under the power of sale hereunder or under any applicable provision of
law; or
(ii)to sell the Trust Property, and all estate, right, title, interest, claim
and demand of the Grantor therein and thereto, and all rights of redemption
thereof, at one or more sales, as an entirety or in parcels, with such elements
of real or personal property, at such time and place and upon such terms as the
Beneficiary may deem expedient or as may be required under applicable law, and
in the event of a sale hereunder or under any applicable provision of law of
less than all of the Trust Property, this Deed of Trust shall continue as a Lien
on the remaining Trust Property; or
(iii)to institute a suit, action or proceeding for the specific performance of
any of the provisions of this Deed of Trust; or
(iv)to be entitled to the appointment of a receiver, supervisor, trustee,
liquidator, conservator or other custodian (a “Receiver”) of the Trust Property,
without notice to the Grantor, to the fullest extent permitted by law, as a
matter of right and without regard to, or the necessity to disprove, the
adequacy of the security for the Secured Obligations or the solvency of the
Grantor or any other obligor, and the Grantor hereby, to the fullest extent
permitted by applicable law, irrevocably waives such necessity and consents to
such appointment, without notice, said appointee to be vested with the fullest
powers permitted under applicable law, including to the extent permitted under
applicable law those under Section 5.02; or






___________________________
6    Insert bracketed language for Newport News Deed of Trust.

F-18

--------------------------------------------------------------------------------



(v)to the fullest extent permitted by applicable law : to enter upon the
Property, by the Beneficiary (or its agent), Trustee or a Receiver (whichever is
the Person exercising the rights under this clause), and, exclude the Grantor
and its managers, employees, contractors, agents and other representatives
therefrom in accordance with applicable law, without liability for trespass,
damages or otherwise, and take possession of all other Trust Property and all
books, records and accounts relating thereto, and upon demand the Grantor shall
surrender possession of the Property, the other Trust Property and such books,
records and accounts to the Person exercising the rights under this clause; and
having and holding the same, the Person exercising the rights under this clause
may use, operate, manage, preserve, control and otherwise deal therewith and
conduct the business thereof, either personally or by its managers, employees,
contractors, agents or other representatives, without interference from the
Grantor or its managers, employees, contractors, agents and other
representatives; and, upon each such entry and from time to time thereafter, at
the expense of the Grantor and the Trust Property, without interference by the
Grantor or its managers, employees, contractors, agents and other
representatives, the Person exercising the rights under this clause may, as such
Person deems expedient, (A) insure or reinsure the Property, (B) make all
necessary or proper repairs, renewals, replacements, alterations, additions,
Restorations, betterments and improvements to the Property and (C) in such
Person’s own name or, at the option of such Person, in the Grantor’s name,
exercise all rights, powers and privileges of the Grantor with respect to the
Trust Property, including the right to enter into Leases with respect to the
Property, including Leases extending beyond the time of possession by the Person
exercising the rights under this clause; and the Person exercising the rights
under this clause shall not be liable to account for any action taken hereunder,
other than for Rents actually received by such Person, and shall not be liable
for any loss sustained by the Grantor resulting from any failure to let the
Property or from any other act or omission of such Person, except to the extent
such loss is caused by such Person’s own willful misconduct or gross negligence;
or
(vi)with or, to the fullest extent permitted by applicable law, without entry
upon the Property, in the name of the Beneficiary, Trustee or a Receiver as
required by law (whichever is the Person exercising the rights under this
clause) or, at such Person’s option, in the name of the Grantor, to collect,
receive, sue for and recover all Rents and proceeds of or derived from the Trust
Property, and after deducting therefrom all costs, expenses and liabilities of
every character incurred by the Person exercising the rights under this clause
in collecting the same and in using, operating, managing, preserving and
controlling the Trust Property and

F-19

--------------------------------------------------------------------------------



otherwise in exercising the rights under Section 5.02 or any other rights
hereunder, including all amounts necessary to pay Impositions, Rents, Insurance
Premiums and other costs, expenses and liabilities relating to the Property, as
well as reasonable compensation for the services of such Person and its
managers, employees, contractors, agents or other representatives, to apply the
remainder as provided in Section 5.06; or
(vii)to take any action with respect to any Trust Property permitted under the
UCC; or
(viii)to take any other action, or pursue any other remedy or right, as the
Beneficiary or the Trustee may have under applicable law, including the right to
foreclosure through court action, and the Grantor does hereby grant the same to
the Beneficiary or the Trustee (as the case may be).
(b)To the fullest extent permitted by applicable law,
(i)each remedy or right hereunder shall be in addition to, and not exclusive or
in limitation of, any other remedy or right hereunder, under any other Loan
Document or under applicable law;
(ii)every remedy or right hereunder, under any other Loan Document or under
applicable law may be exercised concurrently or independently and whenever and
as often as deemed appropriate by the Beneficiary;
(iii)no failure to exercise or delay in exer-cising any remedy or right
hereunder, under any other Loan Document or under applicable law shall be
construed as a waiver of any Default, Event of Default or other occurrence
hereunder or under any other Loan Document;
(iv)no waiver of, failure to exercise or delay in exercising any remedy or right
hereunder, under any other Loan Document or under applicable law upon any
Default, Event of Default or other occurrence hereunder or under any other Loan
Document shall be construed as a waiver of, or otherwise limit the exercise of,
such remedy or right upon any other or subsequent Default, Event of Default or
other or subsequent occurrence hereunder or under any other Loan Document;
(v)no single or partial exercise of any remedy or right hereunder, under any
other Loan Document or under applicable law upon any Default, Event of Default
or other occurrence hereunder or under any other Loan Document shall preclude or
otherwise limit the exercise of any other remedy or right hereunder, under any
other Loan Document or under

F-20

--------------------------------------------------------------------------------



applicable law upon such Default, Event of Default or occurrence or upon any
other or subsequent Default, Event of Default or other or subsequent occurrence
hereunder or under any other Loan Document;
(vi)the acceptance by the Beneficiary, any other agent or any Secured Party of
any payment less than the amount of the Secured Obligation in question shall be
deemed to be an acceptance on account only and shall not be construed as a
waiver of any Default or Event of Default hereunder or under any other Loan
Document with respect thereto; and
(vii)the acceptance by the Beneficiary, any other agent or any Secured Party of
any payment of, or on account of, any Secured Obligation shall not be deemed to
be a waiver of any Default or Event of Default or other occurrence hereunder or
under any other Loan Document with respect to any other Secured Obligation.
(c)If the Beneficiary or the Trustee has proceeded to enforce any remedy or
right hereunder or with respect hereto by foreclosure, sale, entry or otherwise,
it may compromise, discontinue or abandon such proceeding for any reason without
notice to the Grantor or any other Person (other than to any Secured Party to
the extent required by the other Secured Agreements); and, if any such
proceeding shall be discontinued, abandoned or determined adversely for any
reason, the Grantor, the Trustee and the Beneficiary shall retain and be
restored to their former positions and rights hereunder with respect to the
Trust Property, subject to the Lien hereof except to the extent any such adverse
determination specifically provides to the contrary.
(d)For the purpose of carrying out any provisions of Section 5.02(a)(v),
5.02(a)(iv), 5.05, 5.07, 5.10 or 6.01 or any other provision hereunder
authorizing the Beneficiary or any other Person to perform any action on behalf
of the Grantor, the Grantor hereby irrevocably appoints the Beneficiary, the
Trustee or a Receiver appointed pursuant to Section 5.02(a)(iv) to act in the
name of the Grantor or, at the option of the Person appointed to act under this
subsection, in such Person’s own name, to take the action authorized under
Section 5.02(a)(v), 5.02(a)(iv), 5.05, 5.07, 5.10 or 6.01 or such other
provision, and to execute, acknowledge and deliver any document in connection
therewith or to take any other action incidental thereto as the Person appointed
to act under this subsection shall deem appropriate in its discretion; and the
Grantor hereby irrevocably authorizes and directs any other Person to rely and
act on behalf of the foregoing appointment and a certificate of the Person
appointed to act under this subsection that such Person is authorized to act
under this subsection.
Section 5.03. Waivers by the Grantor. To the fullest extent permitted under
applicable law, the Grantor shall not assert, and hereby irrevocably waives,

F-21

--------------------------------------------------------------------------------



any right or defense the Grantor may have under any statute or rule of law or
equity now or hereafter in effect relating to (a) appraisement, valuation,
homestead exemption, extension, moratorium, stay, statute of limitations,
redemption, marshaling of the Trust Property or the other assets of the Grantor,
sale of the Trust Property in any order or notice of deficiency or intention to
accelerate any Secured Obligation; (b) impairment of any right of subrogation or
reimbursement; (c) any requirement that at any time any action must be taken
against any other Person, any portion of the Trust Property or any other asset
of the Grantor or any other Person; (d) any provision barring or limiting the
right of the Beneficiary or the Trustee to sell any Trust Property after any
other sale of any other Trust Property or any other action against the Grantor
or any other Person; (e) any provision barring or limiting the recovery by the
Beneficiary of a deficiency after any sale of the Trust Property; (f) any other
provision of applicable law which shall defeat, limit or adversely affect any
right or remedy of the Beneficiary, the Trustee or any Secured Party under or
with respect to this Deed of Trust or any other Security Document as it relates
to any Trust Property; or (g) the right of the Beneficiary or the Trustee to
foreclose this Deed of Trust in its own name on behalf of all of the Secured
Parties by judicial action as the real party in interest without the necessity
of joining any Secured Party.
Section 5.04. Jurisdiction and Process. (a) To the extent permitted under
applicable law, in any suit, action or proceeding arising out of or relating to
this Deed of Trust or any other Security Document as it relates to any Trust
Property, the Grantor (i) irrevocably consents to the non-exclusive jurisdiction
of any state or federal court sitting in the State in which the Property is
located and irrevocably waives any defense or objection which it may now or
hereafter have to the jurisdiction of such court or the venue of such court or
the convenience of such court as the forum for any such suit, action or
proceeding; and (ii) irrevocably consents to the service of (A) any process in
accordance with applicable law in any such suit, action or proceeding, or (B)
any notice relating to any sale, or the exercise of any other remedy by the
Beneficiary or the Trustee hereunder by delivering a copy of such process or
notice by overnight courier or United States registered or certified mail,
postage prepaid, return receipt requested to the Grantor at its address
specified in or pursuant to Section 7.02, such service to be effective in
accordance with applicable law.
(b)Nothing in this Section shall affect the right of the Beneficiary or the
Trustee to bring any suit, action or proceeding arising out of or relating to
this Deed of Trust or any other Security Document in any court having
jurisdiction under the provisions of any other Security Document or applicable
law or to serve any process, notice of sale or other notice in any manner
permitted by any other Security Document or applicable law.
Section 5.05. Sales. Except as otherwise provided herein, to the fullest extent
permitted under applicable law, at the election of the Trustee or the

F-22

--------------------------------------------------------------------------------



Beneficiary, the following provisions shall apply to any sale of the Trust
Property hereunder, whether made pursuant to the power of sale under Section
5.02 or under any applicable provision of law, any judicial proceeding or any
judgment or decree of foreclosure or sale or otherwise:
(a)The Beneficiary, the Trustee or the court officer (whichever is the Person
conducting any sale) may conduct any number of sales from time to time. The
power of sale hereunder shall not be exhausted by any sale as to any part or
parcel of the Trust Property which is not sold, unless and until the Secured
Obligations shall have been paid in full, and shall not be exhausted or impaired
by any sale which is not completed or is defective. Any sale may be as a whole
or in part or parcels and, as provided in Section 5.03, the Grantor has waived
its right to direct the order in which the Trust Property or any part or parcel
thereof is sold.
(b)Any sale may be postponed or adjourned by public announcement at the time and
place appointed for such sale or for such postponed or adjourned sale without
further notice.
(c)After each sale, the Person conducting such sale shall execute and deliver to
the purchaser or purchasers at such sale a good and sufficient instrument or
instruments granting, conveying, assigning, transferring and delivering all
right, title and interest of the Grantor in and to the Trust Property sold and
shall receive the proceeds of such sale [VA: up to the Secured Loan Amount] and
apply the same as provided in Section 5.06. The Grantor hereby irrevocably
appoints the Person conducting such sale as the attorney‑in‑fact of the Grantor
(with full power to substitute any other Person in its place as such
attorney-in-fact) to act in the name of the Grantor or, at the option of the
Person conducting such sale, in such Person’s own name, to make without warranty
by such Person any conveyance, assignment, transfer or delivery of the Trust
Property sold, and to execute, acknowledge and deliver any instrument of
conveyance, assignment, transfer or delivery or other document in connection
therewith or to take any other action incidental thereto, as the Person
conducting such sale shall deem appropriate in its discretion; and the Grantor
hereby irrevocably authorizes and directs any other Person to rely and act upon
the foregoing appointment and a certificate of the Person conducting such sale
that such Person is authorized to act hereunder. Nevertheless, upon the request
of such attorney‑in‑fact the Grantor shall promptly execute, acknowledge and
deliver any documentation which such attorney-in-fact may require for the
purpose of ratifying, confirming or effectuating the powers granted hereby or
any such conveyance, assignment, transfer or delivery by such attorney-in-fact.
(d)Any statement of fact or other recital made in any instrument referred to in
Section 5.05(c) given by the Person conducting any sale as to the nonpayment of
any Secured Obligation, the occurrence of any Event of Default, the amount of
the Secured Obligations due and payable, the request to the

F-23

--------------------------------------------------------------------------------



Beneficiary or the Trustee to sell, the notice of the time, place and terms of
sale and of the Trust Property to be sold having been duly given, the refusal,
failure or inability of the Beneficiary or the Trustee to act, the appointment
of any substitute or successor agent, any other act or thing having been duly
done by the Grantor, the Beneficiary, the Trustee or any other such Person,
shall be taken as conclusive and binding against all other Persons as evidence
of the truth of the facts so stated or recited. The Trustee or the substitute
trustee conducting any sale may appoint or delegate any other Person as agent to
perform any act necessary or incident to such sale, including the posting of
notices and the conduct of such sale, but in the name and on behalf of the
Person conducting such sale.
(e)The receipt by the Person conducting any sale of the purchase money paid at
such sale shall be sufficient discharge therefor to any purchaser of any Trust
Property sold, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price or any part thereof upon
or for any trust or purpose of this Deed of Trust or any Secured Agreement, or,
in any manner whatsoever, be answerable for any loss, misapplication or
nonapplication of any such purchase money or be bound to inquire as to the
authorization, necessity, expediency or regularity of such sale.
(f)Subject to mandatory provisions of applicable law, any sale shall operate to
divest all of the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of the Grantor in and to the Trust Property sold,
and shall be a perpetual bar both at law and in equity against the Grantor and
any and all Persons claiming such Trust Property or any interest therein by,
through or under the Grantor.
(g)At any sale, the Beneficiary may bid for and acquire the Trust Property sold
and, in lieu of paying cash therefor, may make settlement for the purchase price
by crediting or causing the Secured Parties to credit against the Secured
Obligations, including the expenses of the sale and the cost of any enforcement
proceeding hereunder, the amount of the bid made therefor to the extent
necessary to satisfy such bid.
(h)If the Grantor or any Person claiming by, through or under the Grantor shall
transfer or fail to surrender possession of the Trust Property, after the
exercise by the Beneficiary or the Trustee of the remedies under Section
5.02(a)(v) or after any sale of the Trust Property pursuant hereto, then the
Grantor or such Person shall be deemed a tenant at sufferance of the purchaser
at such sale, subject to eviction by means of summary process for possession of
land, or subject to any other right or remedy available hereunder or under
applicable law.

F-24

--------------------------------------------------------------------------------



(i)Upon any sale, it shall not be necessary for the Person conducting such sale
to have any Trust Property being sold present or constructively in its
possession.
(j)If a sale hereunder shall be commenced by the Beneficiary or the Trustee, the
Beneficiary or the Trustee may at any time before the sale abandon the sale, and
may institute suit for the collection of the Secured Obligations or for the
foreclosure of this Deed of Trust; or if the Beneficiary or the Trustee shall
institute a suit for collection of the Secured Obligations or the foreclosure of
this Deed of Trust, the Beneficiary or the Trustee may at any time before the
entry of final judgment in said suit dismiss the same and sell the Trust
Property in accordance with the provisions of this Deed of Trust.
Section 5.06. Proceeds.
(a)Subject to the mandatory provisions of applicable law, the Beneficiary shall
apply the proceeds of any sale of, or other disposition of, all or any part of
the Trust Property [VA: up to the Secured Loan Amount] whether made pursuant to
the power of sale hereunder or under any applicable provision of law, any
judicial proceeding or any judgment or decree of foreclosure or sale or
otherwise, in the order of priorities provided in Section 15 of the Security
Agreement.
(b)If at any time any portion of any monies collected or received by the
Beneficiary would, but for the provisions of this Section 5.06(b), be payable
pursuant to Section 5.06(a) in respect of a Contingent Secured Obligation, the
Beneficiary shall not apply any monies to pay such Contingent Secured Obligation
but instead shall request the holder thereof, at least 10 days before each
proposed distribution hereunder, to notify the Beneficiary as to the maximum
amount of such Contingent Secured Obligation if then ascertainable (e.g., in the
case of a letter of credit, the maximum amount available for subsequent drawings
thereunder). If the holder of such Contingent Secured Obligation does not notify
the Beneficiary of the maximum ascertainable amount thereof at least two
Business Days before such distribution, such holder will not be entitled to
share in such distribution. If such holder does so notify the Beneficiary as to
the maximum ascertainable amount thereof, the Beneficiary will allocate to such
holder a portion of the monies to be distributed in such distribution,
calculated as if such Contingent Secured Obligation were outstanding in such
maximum ascertainable amount. However, the Beneficiary shall not apply such
portion of such monies to pay such Contingent Secured Obligation, but instead
will hold such monies or invest such monies in Liquid Investments (as defined in
the Security Agreement). All such monies and Liquid Investments and all proceeds
thereof will constitute Trust Property hereunder, but will be subject to
distribution in accordance with this Section 5.06(b) rather than Section
5.06(a). The Beneficiary will hold all such monies and Liquid Investments and
the net

F-25

--------------------------------------------------------------------------------



proceeds thereof in trust until all or part of such Contingent Secured
Obligation becomes a Non-Contingent Secured Obligation, whereupon the
Beneficiary at the request of the relevant Secured Party will apply the amount
so held in trust to pay such Non-Contingent Secured Obligation; provided that,
if the other Secured Obligations theretofore paid pursuant to the same clause of
Section 5.06(a) (i.e., clause second or fourth) were not paid in full, the
Beneficiary will apply the amount so held in trust to pay the same percentage of
such Non-Contingent Secured Obligation as the percentage of such other Secured
Obligations theretofore paid pursuant to the same clause of Section 5.06(a). If
(i) the holder of such Contingent Secured Obligation shall advise the
Beneficiary that no portion thereof remains in the category of a Contingent
Secured Obligation and (ii) the Beneficiary still holds any amount held in trust
pursuant to this Section 5.06(b) in respect of such Contingent Secured
Obligation (after paying all amounts payable pursuant to the preceding sentence
with respect to any portions thereof that became Non-Contingent Secured
Obligations), such remaining amount will be applied by the Beneficiary in the
order of priorities set forth in Section 5.06(a).
(c)In making the payments and allocations required by this Section, the
Beneficiary may rely upon information supplied to it pursuant to Section 20 of
the Security Agreement. All distributions made by the Beneficiary pursuant to
this Section shall be final (except in the event of manifest error) and the
Beneficiary shall have no duty to inquire as to the application by any Secured
Party of any amount distributed to it.
Section 5.07. Assignment of Leases.
(a)Subject to paragraph (d) below, the assignment of the Leases and the Rents
pursuant to Granting Clauses V and VI are and shall be present, absolute and
irrevocable assignments by the Grantor to the Beneficiary and, subject to the
license to the Grantor under Section 5.07(b), the Beneficiary or a Receiver
appointed pursuant to Section 5.02(a)(iv) (whichever is the Person exercising
the rights under this Section) shall have the absolute, immediate and continuing
right to collect and receive all such Rents now or hereafter, including during
any period of redemption, accruing with respect to the Property. At the request
of the Beneficiary or such Receiver, the Grantor shall promptly execute,
acknowledge, deliver, record, register and file any additional general
assignment of the Leases or specific assignment of any Lease which the
Beneficiary or such Receiver may require from time to time (all in form and
substance satisfactory to the Beneficiary or such Receiver) to effectuate,
complete, perfect, continue or preserve the assignments of the Leases and the
Rents thereunder pursuant to Granting Clauses V and VI. Neither the acceptance
hereof nor the exercise of the rights and remedies hereunder nor any other
action on the part of the Beneficiary or any Person exercising the rights of the
Beneficiary hereunder shall be construed to obligate the Beneficiary or any such
Person to take any action under

F-26

--------------------------------------------------------------------------------



or with respect to the Leases or with respect to the Property, to incur any
expense or perform or discharge any duty or obligation under or with respect to
the Leases or with respect to the Property, to appear in or defend any action or
proceeding relating to the Leases or the Property, to constitute the Beneficiary
as a Beneficiary in possession (unless the assignee hereunder actually enters
and takes possession of the Property), or to be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Property
other than to the extent caused by the willful misconduct or gross negligence of
the Beneficiary or any Person exercising the rights of the Beneficiary
hereunder.
(b)The Grantor shall have a license granted hereby to collect and receive all
Rents under the Leases and apply the same subject to the provisions of the
Secured Agreements, such license to be terminable by the Beneficiary as provided
in Section 5.07(c).
(c)When an Event of Default has occurred and is continuing, the Beneficiary or a
Receiver appointed pursuant to Section 5.02(a)(iv) (whichever is the Person
exercising the rights under this Section) shall have the right to terminate the
license granted under Section 5.07(b) by notice to the Grantor and to exercise
the rights and remedies provided under Section 5.07(a), under Section 5.02(a)(v)
and (vi) or under applicable law. Upon demand by the Person exercising the
rights under this Section, the Grantor shall promptly pay to such Person all
security deposits under the Leases and all Rents thereunder allocable to any
period after such demand. Subject to Section 5.02(a)(v) and (vi) and any
applicable requirement of law, any Rents received hereunder by such Person shall
be promptly paid to the Beneficiary, and any Rents received hereunder by the
Beneficiary shall be deposited in the Collateral Proceeds Account, to be held,
applied and disbursed as provided in the Security Agreement, provided that,
subject to Section 5.02(a)(v) and (vi) and any applicable requirement of law,
any security deposits actually received by such Person shall be promptly paid to
the Beneficiary, and any security deposits actually received by the Beneficiary
shall be held, applied and disbursed as provided in the applicable Leases and
applicable law.
(d)Nothing herein shall be construed to be an assumption by the Person
exercising the rights under this Section, or otherwise to make such Person
liable for the performance, of any of the obligations of the Grantor under the
Leases, provided that such Person shall be accountable as provided in Section
5.07(c) for any Rents or security deposits actually received by such Person.
Section 5.08. Dealing with the Trust Property. The Beneficiary shall have the
right, subject to Section 7.01 and upon the delivery by the Grantor or the
Borrower of an Opinion of Counsel or officer’s certificate in form and substance
reasonably satisfactory to the Beneficiary, to, in its sole and reasonable
discretion (a) release any portion of the Trust Property; (ii) consent to the
granting of any

F-27

--------------------------------------------------------------------------------



Permitted Lien affecting any portion of the Property, (iii) subordinate the Lien
of this Deed of Trust to any Permitted Lien, (iv) grant non-disturbance
protection to a tenant under a lease constituting a Permitted Lien, and (v) to
otherwise deal with the Trust Property.
Section 5.09. Sales. Right of Entry. The Beneficiary and the representatives of
the Beneficiary shall have the right[, subject to any applicable U.S. Government
regulations and any Legal Requirements in effect at the time in the nature of
security regulations pertaining to the Grantor’s secure or classified activities
at the Property]7, (a) without notice, when an Event of Default has occurred and
is continuing, (b) with simultaneous notice, if any payment or performance is
necessary in the reasonable opinion of the Beneficiary to preserve the
Beneficiary’s rights under this Deed of Trust or with respect to the Trust
Property, or (c) after reasonable notice, in all other cases, to enter upon the
Property at reasonable times, and with reasonable frequency, to inspect the
Trust Property or, subject to the provisions hereof, to exercise any right,
power or remedy of the Beneficiary hereunder, provided that any Person so
entering the Property shall not unreasonably interfere with the ordinary conduct
of the Grantor’s business, and provided further that no such entry on the
Property, for the purpose of performing obligations under Section 5.10 or for
any other purpose, shall be construed to be (i) possession of the Property by
such Person or to constitute such Person as a beneficiary in possession, unless
such Person exercises its right to take possession of the Property under Section
5.02(a)(v), or (ii) a cure of any Default or waiver of any Default or Secured
Obligation. The expense of any inspection pursuant to clause (c) above shall be
borne by the Beneficiary unless an Event of Default shall have occurred and be
continuing at the time of such inspection, in which case the Grantor shall pay,
or reimburse the Beneficiary for, such expense.
Section 5.10. Right to Perform Obligations. If the Grantor fails to pay any
Imposition or premium under and Insurance Policy or perform any obligation to
remove any Lien other than Permitted Liens, after the expiration of any
applicable grace period, the Beneficiary and the representatives of the
Beneficiary shall have the right, to pay or perform such obligation, provided
that the Grantor is not contesting payment or performance in accordance with the
terms hereof and further provided that no such payment or performance shall be
construed to be a cure of any Default or waiver of any Default or Secured
Obligation. The Grantor shall reimburse the Beneficiary on demand for the
reasonable costs of performing any such obligations and any amounts not paid on
demand shall bear interest, payable on demand, for each day until paid at the
Post-Default Rate for such day.




___________________________
7    Insert bracketed language for Newport News Deed of Trust.

F-28

--------------------------------------------------------------------------------



Section 5.11. Concerning the Beneficiary.
(a)The provisions of Section 8 of the Credit Agreement and Section 19 of the
Security Agreement shall inure to the benefit of the Beneficiary in respect of
this Deed of Trust and shall be binding upon the parties to the Credit Agreement
and the other Secured Agreements in such respect. In furtherance and not in
derogation of the rights, privileges and immunities of the Beneficiary therein
set forth:
(i)The Beneficiary is authorized to take all such action as is provided to be
taken by it as Beneficiary hereunder and all other action incidental thereto.
(ii)The Beneficiary shall not be responsible for the existence, genuineness or
value of any of the Trust Property or for the validity, perfection, priority or
enforceability of the Lien of this Deed of Trust on any of the Trust Property,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder. The Beneficiary shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this Deed of
Trust by the Grantor.
(b)At any time or times, in order to comply with any Legal Requirement in any
jurisdiction, the Beneficiary may appoint another bank or trust company or one
or more other Persons, either to act as co‑agent or co‑agents, jointly with the
Beneficiary, or to act as separate agent or agents on behalf of the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and may be specified in the instrument of
appointment (which may, in the discretion of the Beneficiary, include provisions
for the protection of such co-agent or separate agent similar to the provisions
of this Section 5.11). References to the Beneficiary in Section 5.12 shall be
deemed to include any co-agent or separate agent appointed pursuant to this
Section 5.11.
ARTICLE 6
SECURITY AGREEMENT AND FIXTURE FILING
Section 6.01. Security Agreement. To the extent that the Trust Property
constitutes or includes tangible or intangible Collateral (as defined in the
Security Agreement), including ”equipment” (as defined in the UCC), “goods” (as
defined in the UCC) and other items of personal property which are or are to
become fixtures under applicable law (“Article 9 Collateral”), the Grantor
hereby grants to the Beneficiary a security interest therein and this Deed of
Trust shall also be construed as a pledge and a security agreement under the
UCC. Following the occurrence and during the continuance of an Event of Default,
the Beneficiary

F-29

--------------------------------------------------------------------------------



shall be entitled to exercise with respect to Article 9 Collateral all remedies
available under the Security Agreement, the UCC and all other remedies available
under applicable law. Without limiting the foregoing, upon an Event of Default,
any Article 9 Collateral may, at the Beneficiary’s option and, except as
otherwise required by applicable law, without the giving of notice, (i) be sold
hereunder, (ii) be sold pursuant to the UCC or (iii) be dealt with by the
Beneficiary in any other manner permitted under applicable law. The Beneficiary
may require the Grantor, after an Event of Default has occurred and is
continuing to assemble any Article 9 Collateral and make it available to the
Beneficiary at a place to be designated by the Beneficiary. Following the
occurrence and during the continuance of an Event of Default, the Beneficiary
shall be the attorney‑in‑fact of the Grantor with respect to any and all matters
pertaining to Article 9 Collateral with full power and authority to give
instructions with respect to the collection and remittance of payments, to
endorse checks, to enforce the rights and remedies of the Grantor and to execute
on behalf of the Grantor and in Grantor’s name any instruction, agreement or
other writing required therefor. The Grantor acknowledges and agrees that a
disposition of Article 9 Collateral in accordance with the Beneficiary’s rights
and remedies in respect of the Property under the Security Agreement and as
heretofore provided is a commercially reasonable disposition thereof.
Notwithstanding the foregoing, to the extent that the Trust Property includes
Article 9 Collateral covered by the Security Agreement the provisions of the
Security Agreement shall govern with respect to such Article 9 Collateral.
Section 6.02. Fixture Filing. To the extent that the Trust Property includes
equipment, goods or other items of personal property which are or are to become
Fixtures (as defined in the UCC) under applicable law, and to the extent
permitted under applicable law, the recording of this Deed of Trust in the real
estate records in the county in which the Trust Property is located shall also
operate from the time of filing as a fixture filing with respect to such Trust
Property pursuant to the terms of Sections 9-313 and 9-5028 of the UCC [as
enacted by Virginia Code Sections 8.9A-313 and 8.9A-502]. This filing remains in
effect as a fixture filing until this Deed of Trust is released or satisfied or
its effectiveness otherwise terminates as to the Trust Property. In that regard,
the following information is applicable for the purpose of such fixture filing,
to wit:
(a)Name and address of the debtor:
[Northrop Grumman Shipbuilding, Inc.]
c/o Huntington Ingalls Industries, Inc.
[4101 Washington Avenue
Newport News, Virginia 23607]






___________________________
8 Local counsel to confirm

F-30

--------------------------------------------------------------------------------



(b)Name and address of the secured party:
JPMorgan Chase Bank, N.A., as Collateral Agent
1111 Fannin, 8th Floor
Houston, Texas 77002


(c)This instrument covers goods or items of personal property which are or are
to become fixtures upon the Property.
(d)The name of the record owner of the real estate on which such fixtures are or
are to be located is Grantor.
(e)    The organizational identification number of the Grantor is 54-0318880.
ARTICLE 7MISCELLANEOUS
Section 7.01. Release of Trust Property.
(a)This Deed of Trust shall cease, terminate and thereafter be of no further
force or effect (except as provided in Section 4.03) when any or all of the
following may occur (i) when all of the Release Conditions have been satisfied,
(ii) if the Grantor’s Secured Guarantee is released pursuant to Section 2(c) of
the Security Agreement, or (iii) during a Collateral Suspension Period pursuant
to Section 9.16(a) of the Credit Agreement. Notwithstanding the foregoing, if,
after the termination of the Lien of this Deed of Trust in accordance with
clause (iii), the Collateral Reversion Date shall occur, the Grantor shall cause
a Deed of Trust in the form of this Deed of Trust to be recorded in order to
reinstate the Lien.
(b)At any time and from time to time before the Transaction Liens granted by the
Grantor terminate, the Beneficiary shall, in connection with a Transfer or other
disposition on permitted by the Credit Agreement or any other Secured Agreement,
and may, at the written request of the Borrower, release any Collateral (subject
to the Beneficiary’s receipt of any consent by the Secured Parties).
(c)Upon any termination of a Transaction Lien, release of Trust Property or any
termination pursuant to Section 7.01(a), the Beneficiary will, at the expense of
the Grantor, execute and deliver to the Grantor such documents as the Grantor
shall reasonably request to evidence the termination of the Transaction Lien or
the release of the Trust Property, as the case may be.

F-31

--------------------------------------------------------------------------------



(d)Upon any termination of a Transaction Lien or release of Collateral, the
Collateral Agent will, at the expense of the relevant Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be.
Section 7.02. Notices. All notices, approvals, requests, demands and other
communications hereunder shall be given in accordance with Section 9.01 of the
Credit Agreement.
Section 7.03. Amendments In Writing. No provision of this Deed of Trust shall be
modified, waived or terminated, and no consent to any departure by the Grantor
from any provision of this Deed of Trust shall be effective, unless the same
shall be by an instrument in writing, signed by the Grantor and the Beneficiary
in accordance with Section 9.02 of the Credit Agreement with any consent of
Secured Parties required under any Secured Agreement. Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
Section 7.04 Severability. All rights, powers and remedies provided in this Deed
of Trust may be exercised only to the extent that the exercise thereof does not
violate applicable law, and all the provisions of this Deed of Trust are
intended to be subject to all mandatory provisions of applicable law and to be
limited to the extent necessary so that they will not render this Deed of Trust
illegal, invalid, unenforceable or not entitled to be recorded, registered or
filed under applicable law. If any provision of this Deed of Trust or the
application thereof to any Person or circumstance shall, to any extent, be
illegal, invalid or unenforceable, or cause this Deed of Trust not to be
entitled to be recorded, registered or filed, the remaining provisions of this
Deed of Trust or the application of such provision to other Persons or
circumstances shall not be affected thereby, and each provision of this Deed of
Trust shall be valid and be enforced to the fullest extent permitted under
applicable law.
Section 7.05. Binding Effect.
(a)The provisions of this Deed of Trust shall be binding upon the Grantor and
its successors and assigns and inure to the benefit of the Trustee and
Beneficiary and their respective successors and/or assigns.
(b)To the fullest extent permitted under applicable law, the provisions of this
Deed of Trust binding upon the Grantor shall be deemed to be covenants which run
with the land.
Section 7.06. Governing Law. THIS DEED OF TRUST SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS

F-32

--------------------------------------------------------------------------------



OF THE STATE IN WHICH THE PROPERTY IS LOCATED WITHOUT REGARD TO SUCH STATE’S
CONFLICT OF LAW PRINCIPLES.
Section 7.07. Trustee.
(a)The Grantor hereby irrevocably appoints the Trustee to act in that capacity
hereunder and the Trustee hereby accepts such appointment. The Grantor hereby
irrevocably ratifies and confirms all acts which the Trustee shall lawfully take
in accordance with the provisions hereof.
(b)The Trustee may, at its option, resign as trustee hereunder by notice given
to the Beneficiary, and such resignation shall be effective on the earlier to
occur of (i) the date which is 30 days after the date on which the Trustee gives
such notice to the Beneficiary or (ii) the date on which a successor trustee is
appointed by the Beneficiary and accepts such appointment.
(c)The Beneficiary may, at its option, with or without cause or notice, remove
the Trustee, appoint a successor trustee or appoint an additional trustee or
trustees (including a separate trustee for each jurisdiction in which the Trust
Property is located) hereunder by an instrument in writing executed and
acknowledged by the Beneficiary and accepted by such successor or additional
trustee and recorded, registered or filed in the real estate records of the
jurisdiction in which the Trust Property affected by such instrument is located;
and, thereupon, without further act, deed or conveyance, such substitute or
additional trustee shall be fully vested with all estate, right, title and
interest of its predecessor or co‑trustee in, to, under or derived from the
Trust Property and all rights, powers, privileges and obligations of such
predecessor or co‑trustee, with the same effect as if such successor or
additional trustee had originally been named as trustee or co‑trustee hereunder.
The execution, acknowledgment and recording, registration or filing of such an
instrument shall be conclusive evidence against the Grantor and all other
Persons of the proper removal of the Trustee and substitution or addition of the
successor or additional trustee; and, if the Beneficiary or such successor or
additional trustee is a corporation, the execution and acknowledgment by an
officer of such corporation shall be conclusive evidence against all other
Persons of the due authorization, execution and delivery thereof by such
corporation.
(d)Notwithstanding anything herein to the contrary, the Trustee shall not
exercise or waive the exercise of any of its rights, powers or remedies
hereunder or otherwise act or refrain from acting hereunder unless directed to
do so by the Beneficiary, and the Trustee shall exercise or waive the exercise
of any of its rights, powers or remedies hereunder and otherwise act or refrain
from acting when and in the manner directed by the Beneficiary, provided that
the Trustee (i) shall not be required to follow any direction of the Beneficiary
if the Trustee has been advised by counsel that such action would violate
applicable

F-33

--------------------------------------------------------------------------------



law, (ii) shall not be required to expend or risk its own funds or otherwise
incur any financial liability in connection with such action if it has grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not assured to it, and (iii) shall be entitled to exercise
its rights under subsection (e) of this Section without such direction by the
Beneficiary.
(e)The Trustee shall be entitled to receive, and the Grantor shall pay,
reasonable and customary compensation to the Trustee for its services rendered
hereunder after any Default and reimbursement to the Trustee for its expenses
(including reasonable attorneys' fees and expenses) (to the extent supported by
back-up invoices and documentation) in connection herewith or the exercise of
any right, power or remedy hereunder.
(f)The Trustee shall not be liable with respect to any act taken or omitted by
it in good faith in accordance with any direction of the Beneficiary. Except for
willful misconduct or gross negligence, the Trustee shall not be liable (i) in
acting upon any direction, demand, request, notice, statement or other document
believed by it in good faith to be genuine and delivered by the Person empowered
to do so, (ii) for any error in judgment or mistake of fact or law made in good
faith, or (iii) for any action taken or omitted by it in accordance with the
provisions of this Deed of Trust. The Trustee shall not be responsible to see to
the recording, registration or filing of this Deed of Trust or any financing
statement relating hereto in any jurisdiction or for the payment of any fees,
charges or taxes in connection therewith. No co‑trustee hereunder shall be
liable for any act or omission of any other co‑trustee.
(g)All moneys received by the Trustee hereunder (other than amounts payable to
the Trustee pursuant to subsection (d) of this Section) shall be held by the
Trustee in trust for the purposes for which such moneys were received; and,
except as provided herein or under mandatory provisions of applicable law, the
Trustee need not segregate such moneys from any other moneys and shall have no
liability to pay interest thereon, except such interest as it may actually earn
thereon.
Section 7.08. Local Law Provisions. THE PROVISIONS SET FORTH IN APPENDIX A
HERETO ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN AND NOT
IN AN APPENDIX.
Section 7.09. Multisite Real Estate Transaction. The Grantor acknowledges that
this Deed of Trust is one of a number of mortgages, deeds of trust and other
security documents (“Other Deeds of Trust”) that secure the Secured Obligations.
Grantor agrees that the lien of this Deed of Trust shall be absolute and
unconditional and shall not in any manner be affected or impaired by any acts or
omissions whatsoever of Beneficiary, and without limiting the

F-34

--------------------------------------------------------------------------------



generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Beneficiary of any security for or guarantees of the Secured
Obligations, or by any failure, neglect or omission on the part of Beneficiary
to realize upon or protect any Secured Obligation or any collateral security
therefor including the Other Deeds of Trust. The lien hereof shall not in any
manner be impaired or affected by any release (except as to the property
released), sale, pledge, surrender, compromise, settlement, renewal, extension,
indulgence, alteration, changing, modification or disposition of any of the
Secured Obligations or of any of the collateral security therefor, including the
Other Deeds of Trust or of any guarantee thereof, and, to the fullest extent
permitted by applicable law, Beneficiary may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Deeds of Trust without first exercising or enforcing any
of its rights and remedies hereunder. Such exercise of Beneficiary’s rights and
remedies under any or all of the Other Deeds of Trust shall not in any manner
impair the indebtedness hereby secured or the lien of this Deed of Trust and any
exercise of the rights or remedies of Beneficiary hereunder shall not impair the
lien of any of the Other Deeds of Trust or any of Deed of Trust’s rights and
remedies thereunder. To the fullest extent permitted by applicable law, Grantor
specifically consents and agrees the Beneficiary may exercise its rights and
remedies hereunder and under the Other Deeds of Trust separately or concurrently
and in any order that it may deem appropriate and waives any rights of
subrogation.
Section 7.10. Subrogation to Rights of Prior Lienholder. If, and to the extent
that, the proceeds of the Loan are used to pay, satisfy or discharge any
obligation of the Borrower for the payment of money that is secured by a
pre-existing mortgage, deed of trust or other lien encumbering the Trust
Property (a “prior lien”), such loan proceeds shall be deemed to have been
advanced by the Lenders at the Borrower’s request, and the Beneficiary, on
behalf of the Lenders, shall automatically, and without further action on its
part, be subrogated to the rights, including lien priority, of the owner or
holder of the obligation secured by the prior lien, whether or not the prior
lien is released.
Section 7.11. Waiver of Jury Trial. GRANTOR AND BENEFICIARY EXPRESSLY AND
VOLUNTARILY WAIVE ANY AND ALL RIGHTS, WHETHER ARISING UNDER THE UNITED STATES OR
ANY STATE CONSTITUTION, ANY RULES OF CIVIL PROCEDURE, COMMON LAW OR OTHERWISE,
TO DEMAND A TRIAL BY JURY IN ANY ACTION, LAWSUIT, PROCEEDING, COUNTERCLAIM OR
ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF, THIS DEED OF TRUST
OR THE SECURITY DOCUMENTS, ANY AGREEMENTS ARISING UNDER OR RELATING TO THIS DEED
OF TRUST, ANY COLLATERAL SECURING THE OBLIGATIONS, OR THE DEALINGS OR
RELATIONSHIPS BETWEEN OR AMONG GRANTOR AND BENEFICIARY, OR ANY OF THEM. NEITHER
GRANTOR NOR

F-35

--------------------------------------------------------------------------------



BENEFICIARY, INCLUDING ANY ASSIGNEE OR SUCCESSOR OF GRANTOR OR BENEFICIARY SHALL
SEEK A JURY TRIAL IN ANY SUCH ACTION. NEITHER GRANTOR NOR BENEFICIARY SHALL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION WHEN A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
NEITHER GRANTOR NOR BENEFICIARY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

F-36

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Deed of Trust has been executed by the Grantor hereto
as of the day first set forth above.
Grantor:


[NORTHROP GRUMMAN SHIPBUILDING, INC. (f/k/a NEWPORT NEWS SHIPBUILDING AND DRY
DOCK COMPANY)]., a [Virginia] [corporation]
By:
 
 
Name:
Title:



 

F-37

--------------------------------------------------------------------------------



9 
STATE OF
)
 
)  ss
COUNTY OF
)



Before me, the undersigned, a Notary Public, on this day personally appeared
__________________, known by me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of the said Northrop Grumman Shipbuilding Inc., a Virginia corporation,
and that (s)he has executed the same as the act of such corporation for the
purposes and consideration therein expressed, and in the capacity therein
stated.
Given under my hand and seal of office this ___ day of ____________, 2011.
_________________________________
Notary Public, State of _______________


___________________________________
Printed Name of Notary
(Seal or Stamp)




















___________________________
9    Local counsel: please provide notary form for your jurisidiction.



F-38

--------------------------------------------------------------------------------





Exhibit A
LEGAL DESCRIPTION





F-39

--------------------------------------------------------------------------------



Appendix A
to Deed of Trust




Local Law Provisions10 
[MS:
1.    Section [5.05] (Sales) of the Deed of Trust is supplemented as follows:
Except as otherwise provided herein, to the fullest extent permitted under
applicable law, at the election of the Beneficiary, the following provisions
shall apply to any sale of the Trust Property hereunder, whether made pursuant
to the power of sale hereunder, any judicial proceeding or any judgment or
decree of foreclosure or sale or otherwise: In the event the Beneficiary directs
the Trustee to sell the Trust Property, or any part thereof, the Trustee shall
first give notice of the time, place and terms of sale by publication of a
notice of sale for three consecutive weeks preceding the sale and by posting one
notice at the courthouse of the county in which any land included in the Trust
Property is located, as required by Section 89-1-55 of the Mississippi Code of
1972, as amended. If the Trust Property is situated in two or more counties or
in two judicial districts of the same county or different counties, the Trustee
shall have full power to select in which county or judicial district the
advertisement and sale of all or any part of the Trust Property shall be made.
The Trustee shall have authority to fix the day, hour, terms and place of sale.
Grantor waives any provision of law which restricts or limits the right of the
Trustee to offer more than 160 acres at one time. In the event any portion of
the Trust Property is subject to the provisions of the UCC, the Trustee shall
have the same authority, rights and obligation with respect to such property as
to all other Trust Property or, the Beneficiary at its option may proceed
directly with respect to the Trust Property subject to the provisions of the
UCC. In the event the Beneficiary directs the Trustee to sell that portion of
the Trust Property which is subject to the UCC, the Trustee may elect to sell
such property separately subject to the provisions of the UCC, or the Trustee
may sell all Trust Property pursuant to the provisions of this Deed of Trust
relating to sales of real property. Ten (10) days prior written notice will be
deemed commercially reasonable notice for sales held by Trustee pursuant to the
UCC. The Trustee may sell real and personal property separately and in any order
or lots or coordinate the sales in any manner deemed advisable by the
Beneficiary. If the Beneficiary is proceeding to sell property subject to the
UCC, any sale held by






___________________________
10    Local counsel to comment and provide different or additional riders, as
necessary or recommended.



F-40

--------------------------------------------------------------------------------



Beneficiary may be held in conjunction with or separate from sales held by
Trustee.
2.    The following sentence shall be added to Section [7.01(c)] (Trustee): “The
right to appoint a successor or additional trustee shall be a continuing one and
shall not be exhausted by one or more appointments.”]
[VA:
1.    Notices.    All notices and communications delivered shall be effective in
accordance with the provisions of this Deed of Trust, provided, that service of
a notice required by § 1-206 of the Virginia Code, as amended, shall be
considered complete when the requirements of that statute are met.
2.    Acceleration Upon Transfer.    If any sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Trust Property prohibited under
the Secured Agreements occurs without Beneficiary's consent, then at
Beneficiary's sole option, Beneficiary may, by written notice to Grantor,
declare the Secured Obligations immediately due and payable. Without limiting
the generality of the foregoing, the following provision is set forth herein in
order to comply with the requirements of § 6.2-417 of the Code of Virginia, if
such requirements are applicable to the Trust Property: NOTICE - THE DEBT
SECURED HEREBY IS SUBJECT TO CALL IN FULL OR THE TERMS THEREOF BEING MODIFIED IN
THE EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.
3.    Rights and Remedies of Trustee.    Trustee may take possession of and sell
the Trust Property, or any part thereof requested by Beneficiary to be sold, and
in connection therewith Grantor hereby authorizes and empowers Trustee to take
possession of and sell (or in case of the default of any purchaser to resell)
the Trust Property, or any part thereof, all in accordance with the laws or
rules of court of the Commonwealth of Virginia relating to deeds of trust,
including any amendments thereof, or additions thereto, which do not materially
change or impair the remedy. In connection with any foreclosure, Beneficiary
and/or Trustee may (y) procure such title reports, surveys, tax histories and
appraisals as they deem necessary, and (z) make such repairs and additions to
the Trust Property as they deem advisable, all of which shall constitute
"Expenses" (hereinafter defined). In the case of any sale under this Deed of
Trust, by virtue of judicial proceedings or otherwise, the Trust Property may be
sold as an entirety or in parcels, by one sale or by several sales, and any
fixtures or other Trust Property encumbered by this Deed of Trust may be sold at
the same sale as the Trust Property or in one or more sales, as may be deemed by
Trustees to be appropriate and without regard to any right of Grantor or any
other person to the marshalling of assets, for cash, on credit or for other
property, for immediate or future delivery, and for such price or prices and on
such terms having first given

F-41

--------------------------------------------------------------------------------



such notice prior to the sale of such time, place and terms by publication in at
least one newspaper published or having general circulation in the city or
county in which the Trust Property is located or at such time or times as may be
required by the laws of the Commonwealth of Virginia or rule of court of the
Commonwealth of Virginia, and such other times and by such other methods, if
any, as Trustee, in its sole discretion, shall deem advantageous and proper.
"Expenses" means all costs and expenses of any nature whatsoever incurred at any
time and from time to time (whether before or after an Event of Default) by
Beneficiary or Trustee in exercising or enforcing any rights, powers and
remedies provided in this Deed of Trust or the Secured Agreements, including,
without limitation, attorney's fees, court costs, receiver's fees, management
fees and costs incurred in the repair, maintenance and operation of, or taking
possession of, or selling, the Property.
(a)    Any sale hereunder may be made at public auction, at such time or times,
at such place or places, and upon such terms and conditions and after such
previous public notice as trustee shall deem appropriate and advantageous and as
required by the laws of the Commonwealth of Virginia. The parties hereto agree
that the advertisement required is as follows: (1) if the advertisement is
inserted on a weekly basis, publication once a week for two (2) weeks shall be
sufficient; and (2) if the advertisement is inserted on a daily basis,
publication once a day for three (3) days, which may be consecutive days, shall
be sufficient.
(b)    Upon the terms of such sale being complied with, Trustee shall convey to,
and at the cost of, the purchaser or purchasers the interest of Grantor in the
Property so sold, free and discharged of and from all estate, title or interest
of Grantor, at law or in equity, such purchaser or purchasers being hereby
discharged from all liability to see to the application of the purchase money.
(c)    Beneficiary and any affiliate thereof may be a purchaser of the Trust
Property or of any part thereof or of any interest therein at any public sale
thereof, whether pursuant to foreclosure or power of sale or otherwise
hereunder, without forfeiting its right to collect any deficiency from Grantor;
and Beneficiary may apply upon the purchase price the Obligations secured hereby
owing to Beneficiary. Beneficiary, upon any such purchase shall acquire good
title to the properties so purchased, free of the lien of this Deed of Trust and
all rights of redemption in Grantor and free of all liens and encumbrances
subordinate to this Deed of Trust.
4.    Statutory Conditions.    This Deed of Trust is made under and pursuant to
the provisions of the Code of Virginia, Sections 55-58.1, 55-58.2, 55-59,
55-59.1 through 55-59.4 and 55-60, as amended, and shall be construed to impose
and confer upon the parties hereto and Beneficiary all the rights, duties

F-42

--------------------------------------------------------------------------------



and obligations prescribed by said Sections 55-58.1, 55-58.2 55-59, 55-59.1
through 55-59.4 and 55-60, as amended, except as herein otherwise restricted,
expanded or changed, including without limitation the following rights, duties
and obligations described in short form:
(a)    All exemptions are hereby waived.
(b)    Subject to all upon default.
(c)    Renewal, extension, or reinstatement permitted.
(d)    Substitution of trustees collectively or of any of them individually by
the beneficiary is permitted for any reason whatsoever, and any number of times
without exhaustion of the right to do so.
(e)    Advertisement required, as set forth in paragraph 4(a) of this Appendix A
in any newspaper of general circulation in the county or city in which the
Property is situated.
(f)    Any Trustee may act.
(g)    The Trustee may require a deposit in the amount of two percent (2%) of
the unpaid principal obligations then secured hereby or Fifty Thousand Dollars
($50,000.00), whichever is greater, to accompany each bid at foreclosure sale or
sale in lieu thereof.
5.    Application of Foreclosure Sale Proceeds. The proceeds of such sale or
sales of the Trust Property under this Deed of Trust, whether under the assent
to a decree, the power of sale, or by equitable foreclosure, shall be held by
Trustee and applied in accordance with Virginia law. In the event that the
proceeds of any such sale or sales, together with all other monies at the time
held by Trustees under this Deed of Trust, are insufficient to pay the foregoing
costs and expenses, Beneficiary may, at its sole option, advance such sums as
Beneficiary in its sole and absolute discretion shall determine for the purpose
of paying all or any part of such costs and expenses, and all such sums so
advanced shall be (A) lien against the Trust Property, (B) added to the amount
due under the Secured Obligations and secured by this Deed of Trust, and (C)
payable on demand with interest at the rate of interest applicable to the
principal balance of the Secured Obligation, from and including the date each
such advance is made. In any event, Grantor shall be liable to Beneficiary for
any deficiency to the full extent permissible under applicable law. Grantor
shall pay to Trustee a reasonable commission if the Trust Property is advertised
for sale under the provisions of this Deed of Trust and is not sold, and the
Grantor shall also pay or

F-43

--------------------------------------------------------------------------------



reimburse Trustees for all of Trustees' expenses and disbursements hereunder (to
the extent supported by back-up invoices and documentation) regardless of
whether the Trust Property is sold (the "Trustees' Commission").
[6.    Execution Under Seal. Trustee agrees that this Deed of Trust is executed
under seal. The designation "(SEAL)" on this Deed of Trust shall be as effective
as the affixing of a seal physically to this Deed of Trust.]
7.    Credit Line Deed of Trust. THIS IS A CREDIT LINE DEED OF TRUST WITHIN THE
MEANING OF Section 55-58.2 of the Code of Virginia (1950), as amended. For
purposes of and to the extent required by such Section, (i) the name of the
agent for the noteholders secured by this Deed of Trust is
[____________________] as Collateral Agent, (ii) the address at which
communications may be mailed or delivered to such noteholder is
[________________________________], and (iii) the maximum aggregate amount of
principal to be secured at any one time is $________________.
8.    Pursuant to Va. Code § 55-59(7), Beneficiary may inform the Trustee of an
event of default as necessary to empower the Trustee to sell the Trust
Property.]



F-44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Deed of Trust has been executed by the Grantor hereto
as of the day first set forth above.
Grantor:


[NORTHROP GRUMMAN SHIPBUILDING, INC. (f/k/a NEWPORT NEWS SHIPBUILDING AND DRY
DOCK COMPANY)]., a [Virginia] [corporation]
By:
 
 
Name:
Title:



 



--------------------------------------------------------------------------------



9 
STATE OF
)
 
)  ss
COUNTY OF
)



Before me, the undersigned, a Notary Public, on this day personally appeared
__________________, known by me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of the said Northrop Grumman Shipbuilding Inc., a Virginia corporation,
and that (s)he has executed the same as the act of such corporation for the
purposes and consideration therein expressed, and in the capacity therein
stated.
Given under my hand and seal of office this ___ day of ____________, 2011.
_________________________________
Notary Public, State of _______________


___________________________________
Printed Name of Notary
(Seal or Stamp)
___________________________
9    Local counsel: please provide notary form for your jurisidiction.





--------------------------------------------------------------------------------





Exhibit A
LEGAL DESCRIPTION







--------------------------------------------------------------------------------



Appendix A
to Deed of Trust




Local Law Provisions10 
[MS:
1.    Section [5.05] (Sales) of the Deed of Trust is supplemented as follows:
Except as otherwise provided herein, to the fullest extent permitted under
applicable law, at the election of the Beneficiary, the following provisions
shall apply to any sale of the Trust Property hereunder, whether made pursuant
to the power of sale hereunder, any judicial proceeding or any judgment or
decree of foreclosure or sale or otherwise: In the event the Beneficiary directs
the Trustee to sell the Trust Property, or any part thereof, the Trustee shall
first give notice of the time, place and terms of sale by publication of a
notice of sale for three consecutive weeks preceding the sale and by posting one
notice at the courthouse of the county in which any land included in the Trust
Property is located, as required by Section 89-1-55 of the Mississippi Code of
1972, as amended. If the Trust Property is situated in two or more counties or
in two judicial districts of the same county or different counties, the Trustee
shall have full power to select in which county or judicial district the
advertisement and sale of all or any part of the Trust Property shall be made.
The Trustee shall have authority to fix the day, hour, terms and place of sale.
Grantor waives any provision of law which restricts or limits the right of the
Trustee to offer more than 160 acres at one time. In the event any portion of
the Trust Property is subject to the provisions of the UCC, the Trustee shall
have the same authority, rights and obligation with respect to such property as
to all other Trust Property or, the Beneficiary at its option may proceed
directly with respect to the Trust Property subject to the provisions of the
UCC. In the event the Beneficiary directs the Trustee to sell that portion of
the Trust Property which is subject to the UCC, the Trustee may elect to sell
such property separately subject to the provisions of the UCC, or the Trustee
may sell all Trust Property pursuant to the provisions of this Deed of Trust
relating to sales of real property. Ten (10) days prior written notice will be
deemed commercially reasonable notice for sales held by Trustee pursuant to the
UCC. The Trustee may sell real and personal property separately and in any order
or lots or coordinate the sales in any manner deemed advisable by the
Beneficiary. If the Beneficiary is proceeding to sell property subject to the
UCC, any sale held by
___________________________
10    Local counsel to comment and provide different or additional riders, as
necessary or recommended.





--------------------------------------------------------------------------------



Beneficiary may be held in conjunction with or separate from sales held by
Trustee.
2.    The following sentence shall be added to Section [7.01(c)] (Trustee): “The
right to appoint a successor or additional trustee shall be a continuing one and
shall not be exhausted by one or more appointments.”]
[VA:
1.    Notices.    All notices and communications delivered shall be effective in
accordance with the provisions of this Deed of Trust, provided, that service of
a notice required by § 1-206 of the Virginia Code, as amended, shall be
considered complete when the requirements of that statute are met.
2.    Acceleration Upon Transfer.    If any sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Trust Property prohibited under
the Secured Agreements occurs without Beneficiary's consent, then at
Beneficiary's sole option, Beneficiary may, by written notice to Grantor,
declare the Secured Obligations immediately due and payable. Without limiting
the generality of the foregoing, the following provision is set forth herein in
order to comply with the requirements of § 6.2-417 of the Code of Virginia, if
such requirements are applicable to the Trust Property: NOTICE - THE DEBT
SECURED HEREBY IS SUBJECT TO CALL IN FULL OR THE TERMS THEREOF BEING MODIFIED IN
THE EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.
3.    Rights and Remedies of Trustee.    Trustee may take possession of and sell
the Trust Property, or any part thereof requested by Beneficiary to be sold, and
in connection therewith Grantor hereby authorizes and empowers Trustee to take
possession of and sell (or in case of the default of any purchaser to resell)
the Trust Property, or any part thereof, all in accordance with the laws or
rules of court of the Commonwealth of Virginia relating to deeds of trust,
including any amendments thereof, or additions thereto, which do not materially
change or impair the remedy. In connection with any foreclosure, Beneficiary
and/or Trustee may (y) procure such title reports, surveys, tax histories and
appraisals as they deem necessary, and (z) make such repairs and additions to
the Trust Property as they deem advisable, all of which shall constitute
"Expenses" (hereinafter defined). In the case of any sale under this Deed of
Trust, by virtue of judicial proceedings or otherwise, the Trust Property may be
sold as an entirety or in parcels, by one sale or by several sales, and any
fixtures or other Trust Property encumbered by this Deed of Trust may be sold at
the same sale as the Trust Property or in one or more sales, as may be deemed by
Trustees to be appropriate and without regard to any right of Grantor or any
other person to the marshalling of assets, for cash, on credit or for other
property, for immediate or future delivery, and for such price or prices and on
such terms having first given



--------------------------------------------------------------------------------



such notice prior to the sale of such time, place and terms by publication in at
least one newspaper published or having general circulation in the city or
county in which the Trust Property is located or at such time or times as may be
required by the laws of the Commonwealth of Virginia or rule of court of the
Commonwealth of Virginia, and such other times and by such other methods, if
any, as Trustee, in its sole discretion, shall deem advantageous and proper.
"Expenses" means all costs and expenses of any nature whatsoever incurred at any
time and from time to time (whether before or after an Event of Default) by
Beneficiary or Trustee in exercising or enforcing any rights, powers and
remedies provided in this Deed of Trust or the Secured Agreements, including,
without limitation, attorney's fees, court costs, receiver's fees, management
fees and costs incurred in the repair, maintenance and operation of, or taking
possession of, or selling, the Property.
(a)    Any sale hereunder may be made at public auction, at such time or times,
at such place or places, and upon such terms and conditions and after such
previous public notice as trustee shall deem appropriate and advantageous and as
required by the laws of the Commonwealth of Virginia. The parties hereto agree
that the advertisement required is as follows: (1) if the advertisement is
inserted on a weekly basis, publication once a week for two (2) weeks shall be
sufficient; and (2) if the advertisement is inserted on a daily basis,
publication once a day for three (3) days, which may be consecutive days, shall
be sufficient.
(b)    Upon the terms of such sale being complied with, Trustee shall convey to,
and at the cost of, the purchaser or purchasers the interest of Grantor in the
Property so sold, free and discharged of and from all estate, title or interest
of Grantor, at law or in equity, such purchaser or purchasers being hereby
discharged from all liability to see to the application of the purchase money.
(c)    Beneficiary and any affiliate thereof may be a purchaser of the Trust
Property or of any part thereof or of any interest therein at any public sale
thereof, whether pursuant to foreclosure or power of sale or otherwise
hereunder, without forfeiting its right to collect any deficiency from Grantor;
and Beneficiary may apply upon the purchase price the Obligations secured hereby
owing to Beneficiary. Beneficiary, upon any such purchase shall acquire good
title to the properties so purchased, free of the lien of this Deed of Trust and
all rights of redemption in Grantor and free of all liens and encumbrances
subordinate to this Deed of Trust.
4.    Statutory Conditions.    This Deed of Trust is made under and pursuant to
the provisions of the Code of Virginia, Sections 55-58.1, 55-58.2, 55-59,
55-59.1 through 55-59.4 and 55-60, as amended, and shall be construed to impose
and confer upon the parties hereto and Beneficiary all the rights, duties



--------------------------------------------------------------------------------



and obligations prescribed by said Sections 55-58.1, 55-58.2 55-59, 55-59.1
through 55-59.4 and 55-60, as amended, except as herein otherwise restricted,
expanded or changed, including without limitation the following rights, duties
and obligations described in short form:
(a)    All exemptions are hereby waived.
(b)    Subject to all upon default.
(c)    Renewal, extension, or reinstatement permitted.
(d)    Substitution of trustees collectively or of any of them individually by
the beneficiary is permitted for any reason whatsoever, and any number of times
without exhaustion of the right to do so.
(e)    Advertisement required, as set forth in paragraph 4(a) of this Appendix A
in any newspaper of general circulation in the county or city in which the
Property is situated.
(f)    Any Trustee may act.
(g)    The Trustee may require a deposit in the amount of two percent (2%) of
the unpaid principal obligations then secured hereby or Fifty Thousand Dollars
($50,000.00), whichever is greater, to accompany each bid at foreclosure sale or
sale in lieu thereof.
5.    Application of Foreclosure Sale Proceeds. The proceeds of such sale or
sales of the Trust Property under this Deed of Trust, whether under the assent
to a decree, the power of sale, or by equitable foreclosure, shall be held by
Trustee and applied in accordance with Virginia law. In the event that the
proceeds of any such sale or sales, together with all other monies at the time
held by Trustees under this Deed of Trust, are insufficient to pay the foregoing
costs and expenses, Beneficiary may, at its sole option, advance such sums as
Beneficiary in its sole and absolute discretion shall determine for the purpose
of paying all or any part of such costs and expenses, and all such sums so
advanced shall be (A) lien against the Trust Property, (B) added to the amount
due under the Secured Obligations and secured by this Deed of Trust, and (C)
payable on demand with interest at the rate of interest applicable to the
principal balance of the Secured Obligation, from and including the date each
such advance is made. In any event, Grantor shall be liable to Beneficiary for
any deficiency to the full extent permissible under applicable law. Grantor
shall pay to Trustee a reasonable commission if the Trust Property is advertised
for sale under the provisions of this Deed of Trust and is not sold, and the
Grantor shall also pay or



--------------------------------------------------------------------------------



reimburse Trustees for all of Trustees' expenses and disbursements hereunder (to
the extent supported by back-up invoices and documentation) regardless of
whether the Trust Property is sold (the "Trustees' Commission").
[6.    Execution Under Seal. Trustee agrees that this Deed of Trust is executed
under seal. The designation "(SEAL)" on this Deed of Trust shall be as effective
as the affixing of a seal physically to this Deed of Trust.]
7.    Credit Line Deed of Trust. THIS IS A CREDIT LINE DEED OF TRUST WITHIN THE
MEANING OF Section 55-58.2 of the Code of Virginia (1950), as amended. For
purposes of and to the extent required by such Section, (i) the name of the
agent for the noteholders secured by this Deed of Trust is
[____________________] as Collateral Agent, (ii) the address at which
communications may be mailed or delivered to such noteholder is
[________________________________], and (iii) the maximum aggregate amount of
principal to be secured at any one time is $________________.
8.    Pursuant to Va. Code § 55-59(7), Beneficiary may inform the Trustee of an
event of default as necessary to empower the Trustee to sell the Trust
Property.]





--------------------------------------------------------------------------------



EXHIBIT G



FORM OF COMPLIANCE CERTIFICATE
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 6, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Huntington
Ingalls Industries, Inc. (the “Borrower”), the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Issuing Bank and Swingline Lender and
Credit Suisse AG, as Swingline Lender. Under otherwise defined herein,
capitalized terms used herein have the meanings attributed thereto in the Credit
Agreement.
The undersigned Financial Officer of the Borrower hereby certifies to the
Administrative Agent on behalf of the Borrower as of the date hereof as follows:
1.
[Attached hereto as Annex A is the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries as of the end of and for [FISCAL
YEAR], setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, together with a customary “management discussion and analysis”
provision. [Also attached are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of any
Unrestricted Subsidiaries that constitute Significant Subsidiaries from such
consolidated financial statements.]1]2 

2.
[Attached hereto as Annex A is the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its consolidated Subsidiaries as of the end of and for [FISCAL QUARTER] and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year. These present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, together with a customary “management discussion and analysis”
provision. [Also attached are the related consolidating financial statements
reflecting the adjustments necessary to

_____________________________
1    If required.
2    To be included if accompanying annual financial statements only.

G-1

--------------------------------------------------------------------------------



eliminate the accounts of any Unrestricted Subsidiaries that constitute
Significant Subsidiaries from such consolidated financial statements.]3]4 
3.
[Attached hereto as Annex B is a detailed consolidated budget for [FISCAL YEAR]
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget).]5

4.
[Attached hereto as Annex C is a certificate of the accounting firm that
reported on the financial statements in Annex A stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default or Event of Default under Section 6.11 or 6.12 of the Credit
Agreement (which certificate may be limited to the extent required by accounting
rules or guidelines).]6 

5.
No Default or Event of Default has occurred. [If unable to provide the foregoing
certification, provide here a list of each such Default or Event of Default,
specifying the nature and extent thereof and any action taken or proposed to be
taken with respect thereto.]

6.
Attached hereto as Schedule 1 are the reasonably detailed calculations
demonstrating compliance with Section 6.10 of the Credit Agreement.

7.
Attached hereto as Schedule 2 are the reasonably detailed calculations
demonstrating compliance with Section 6.11 of the Credit Agreement.

8.
Attached hereto as Schedule 3 are the reasonably detailed calculations of the
Leverage Ratio.

9.
Attached hereto as Schedule 4 are the reasonably detailed calculations
demonstrating compliance with Section 6.12 of the Credit Agreement.

10.
[Attached hereto as Schedule 5 are the reasonably detailed calculations of
Excess Cash Flow.]7

11.
[Attached hereto as Schedule 6 are the reasonably detailed calculations of
Excess Cash Withheld Amount.]8 

12.
Attached hereto as Schedule 7 are the reasonably detailed calculations of the
Available Retained Basket Usage Amount and Available Retained Basket Amount.

_____________________________
3    If required.
4    To be included if accompanying quarterly financial statements only.
5    To be included if accompanying annual financial statements only.
6    To be included if accompanying annual financial statements only.
7 
To be included if accompanying annual financial statements only, commencing with
the fiscal year ended December 31, 2014.

8 
To be included if accompanying annual financial statements only, commencing with
the fiscal year ended December 31, 2014.


G-2

--------------------------------------------------------------------------------



13.
No change in GAAP or in the application thereof has occurred since December 31,
2012. [If unable to provide the foregoing certification, provide here a list of
each such change in GAAP or in the application thereof, specifying the effect of
such change on the financial statements in Annex A.]

[Remainder of page intentionally blank]



G-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate for
and on behalf of Huntington Ingalls Industries, Inc. and has caused this
certificate to be delivered this [ ] day of [    ], 201[ ].
HUNTINGTON INGALLS INDUSTRIES, INC.
By:
 
Name:
Title:




G-4

--------------------------------------------------------------------------------



ANNEX A
to the Compliance Certificate
FINANCIAL STATEMENTS
[See attached]

G-5

--------------------------------------------------------------------------------



ANNEX B
to the Compliance Certificate
DETAILED CONSOLIDATED BUDGET
[See attached]

G-6

--------------------------------------------------------------------------------



ANNEX C
to the Compliance Certificate
CERTIFICATE OF ACCOUNTING FIRM
[See attached]

G-7

--------------------------------------------------------------------------------



SCHEDULE 1
to Compliance Certificate
Capital Expenditures
I. Capital Expenditures
(a) the additions to property, plant and equipment and other capital
expenditures that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower and the Restricted Subsidiaries for such period
prepared in accordance with GAAP:
$
plus
(b) Capital Lease Obligations incurred by the Borrower and its consolidated
Restricted Subsidiaries during such period:
minus
 
(c) any such expenditure made to restore, replace or rebuild property to the
condition of such property (or its reasonable equivalent) immediately prior to
any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation:
$
Total
$
II. Amount of Total attributed to Capital Expenditures made with the portion, if
any, of the Available Retained Basket Amount pursuant to Section 6.10(i) of the
Credit Agreement:
$
III. Amount of Total attributed to the amount permitted pursuant to the table
listed in Section 6.10(ii) of the Credit Agreement:
$
IV. Amount of Total attributed to CapEx Rollover Amount, if any9:
$
V. Amount of Total attributed to CapEx Pull Forward Amount10:
$

_____________________________
9 
Such amount equals the unused Specified Permitted CapEx Amount for the
immediately preceding fiscal year. CapEx Rollover Amount may be used in any
fiscal year beginning with the fiscal year ended December 31, 2012 and only
after the Specified Permitted CapEx Amount for such fiscal year has been fully
used in such fiscal year.

10 
This amount not to exceed 50% of the amount of the Specified Permitted CapEx
Amount for the immediately succeeding year. This amount shall reduce on a
dollar-for-dollar basis the Specified Permitted CapEx Amount for the immediately
succeeding year.


G-8

--------------------------------------------------------------------------------



SCHEDULE 2
to Compliance Certificate
Interest Coverage Ratio (Consolidated EBITDA ÷ Consolidated Interest Expense)
I.  Consolidated EBITDA
 
Consolidated Net Income:
 
(i) net income or loss of the Borrower and the Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP:
$
less
 
(ii) the income of any Restricted Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by the Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary:
$
less
 
(iii) the income or loss of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
Restricted Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Restricted Subsidiary:
$
less
 
(iv) the income of any Person in which any other Person (other than the Borrower
or a Wholly Owned Restricted Subsidiary or any director holding qualifying
shares in accordance with applicable law) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or a Wholly Owned Restricted Subsidiary by such Person during such
period:
$
less
 

_____________________________
11
The Consolidated EBITDA of any Acquired Entity acquired by the Borrower or any
Restricted Subsidiary pursuant to a Permitted Acquisition during any period
shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period). The Consolidated EBITDA of any Person or line of business sold or
otherwise disposed of by the Borrower or any Restricted Subsidiary during any
period shall be excluded for such period (assuming the consummation of such sale
or other disposition and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period).


G-9

--------------------------------------------------------------------------------



(v) any gains attributable to sales of assets out of the ordinary course of
business:
$
Consolidated Net Income Total
$
plus
 
(a) the sum, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, of
 
(i) Consolidated Interest Expense :
 
(A) the interest expense (including without limitation imputed interest expense
in respect of Capital Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP:
$
plus
 
(B) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:
$
minus
 
(C) the interest income with respect to unrestricted cash and Permitted
Investments of the Borrower and the Restricted Subsidiaries earned during such
period in accordance with GAAP:
$
Consolidated Interest Expense Total
$
(ii) letters of credit fees (to the extent not included in Consolidated Interest
Expense):
$
(iii) consolidated income tax expense:
$
(iv) all amounts attributable to depreciation and amortization:
$
(v) any non-cash charges (other than the write-down of current assets, except
for work in progress):
$
(vi) any extraordinary charges:
$

_____________________________
12  
Interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary with respect to
interest rate Swap Contracts.






G-10

--------------------------------------------------------------------------------



(vii) any Incremental Spin-off Related Expenses1314:
$
(viii) any financing fees, financial and other advisory fees, accounting and
consulting fees and legal fees and related costs and expenses incurred during
such period in connection with acquisitions, investments and asset sales
permitted by the Credit Agreement:
$
(ix) any cash or non-cash charges or losses relating to the closing of the
shipyard in Avondale, Louisiana or the facilities in Waggaman, Louisiana, or
Tallulah, Louisiana, the construction of the LPD-23 Anchorage, the construction
of the LPD-25 Somerset or any restructuring or reorganization of the Borrower or
any of its Subsidiaries (including severance costs)15:
$
(x) Transaction Expenses16:
$
Sub-Total
$
minus
 
(b) the sum, without duplication, of:
 
(i) all cash payments made on account of reserves, restructuring charges and
other non-cash charges added to Consolidated Net Income pursuant to clause
(a)(v) above in a previous period:
$
(ii) to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income:
$
Sub-Total
$

_____________________________
13  
Incremental costs for procurement of material and/or services resulting from
renegotiation of pre-existing Intercompany Work Orders on an arm’s length basis
with Northrop Grumman and its subsidiaries.

14 
Not to exceed $40,000,000 in the aggregate over the term of the Original Credit
Agreement and the Credit Agreement or $20,000,000 in any fiscal year.

15 
Up to an aggregate amount for all such charges and losses of (A) for the 2011
fiscal year, $50,000,000, (B) for the 2012 fiscal year, $35,000,000 and (C) for
any fiscal year thereafter, $25,000,000.

16 
All legal fees, auditors fees and other fees or expenses incurred by the
Borrower and the Restricted Subsidiaries in connection with the Transactions (as
defined in the Credit Agreement) (including, without limitation, the Amendment
Transactions, as defined in the Credit Agreement) (including without limitation,
financing fees, financial and other advisory fees, accounting and consulting
fees and legal fees and related costs and expenses).


G-11

--------------------------------------------------------------------------------



plus / minus
 
(c) unrealized losses/gains in respect of Swap Contracts, all determined on a
consolidated basis in accordance with GAAP:
$
Sub-Total
$
Consolidated EBITDA (Consolidated Net Income Total + Sub-Total for (a) –
Sub-Total for (b) +/- Sub-Total for (c))
$
II. Consolidated Interest Expense
$
Interest Coverage Ratio (Consolidated EBITDA ÷ Consolidated Interest Expense)
__ to 1:00




G-12

--------------------------------------------------------------------------------



SCHEDULE 3
to Compliance Certificate
Leverage Ratio (Total Debt ÷ Consolidated EBITDA17)
I.  Total Debt
 
(a) all obligations of the Borrower and the Restricted Subsidiaries for borrowed
money:
$
(b) all obligations of the Borrower and the Restricted Subsidiaries evidenced by
bonds, debentures, notes or similar instruments:
$
(c) all obligations of the Borrower and the Restricted Subsidiaries under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person:
$
(d) all obligations of the Borrower and the Restricted Subsidiaries issued or
assumed as the deferred purchase price of property or services (excluding trade
and other current accounts payable and accrued obligations incurred in the
ordinary course of business) :
$
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by the Borrower and the Restricted
Subsidiaries, whether or not the obligations secured thereby have been assumed
(but to the extent such Lien does not extend to any other property of the
Borrower and the Restricted Subsidiaries and is otherwise non-recourse against
the Borrower and the Restricted Subsidiaries, limited to the fair market value
of such property):
$
(f) all Guarantees by the Borrower and the Restricted Subsidiaries of
Indebtedness of others (excluding from this calculation, for the avoidance of
doubt, guarantee obligations in respect of Secured Swap Agreements):
$
(g) all Capital Lease Obligations of the Borrower and the Restricted
Subsidiaries:
$
(h) all obligations of the Borrower and the Restricted Subsidiaries as an
account party in respect of letters of credit (only to the extent of any
unreimbursed drawings thereunder):
$
(i) all obligations of the Borrower and the Restricted Subsidiaries in respect
of bankers’ acceptances (only to the extent of any unreimbursed drawings
thereunder):
$
Total
$
II.  Consolidated EBITDA
$
Leverage Ratio (Total Debt ÷ Consolidated EBITDA)
__ to 1:00

_____________________________
17 For the period of four consecutive fiscal quarters most recently ended on or
prior to such date.





G-13

--------------------------------------------------------------------------------



SCHEDULE 4
to Compliance Certificate
Net Leverage Ratio (Total Net Debt ÷ Consolidated EBITDA18)
I. Total Debt
$
II. unrestricted cash and Permitted Investments of the Borrower and the
Restricted Subsidiaries19
$
III. Total Net Debt (Total Debt – unrestricted cash and Permitted Investments)
$
IV.  Consolidated EBITDA
$
Net Leverage Ratio (Total Net Debt ÷ Consolidated EBITDA)
__ to 1:00

_____________________________
18 
For the period of four consecutive fiscal quarters most recently ended on or
prior to such date.

19 
Up to $250,000,000 of unrestricted cash and Permitted Investments to the extent
(x) free of Liens (other than Liens securing the Obligations) and (y) the use
thereof for the application to the payment of Indebtedness is not prohibited by
law or any contract to which the Borrower or any Subsidiary is a party.




G-14

--------------------------------------------------------------------------------



SCHEDULE 5
to Compliance Certificate
Excess Cash Flow20
 
the excess of
 
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income for such fiscal year:
$
(ii) reductions to noncash working capital of the Borrower and the Restricted
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year):
$
(iii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income:
$
(iv) an amount equal to the aggregate net non-cash loss on the disposition of
property by the Borrower and the Restricted Subsidiaries during such fiscal
year, to the extent deducted in arriving at such Consolidated Net Income:
$
(v) the amount of income tax expense deducted in determining Consolidated Net
Income for such period:
$
(vi) Consolidated Interest Expense for such period:
$
Total
$
over
 
(b) the sum, without duplication, of:
 
(i) the amount of any income taxes payable in cash by the Borrower and the
Restricted Subsidiaries with respect to such fiscal year:
$
(ii) Consolidated Interest Expense for such fiscal year paid in cash plus, to
the extent deducted from the calculation thereof, cash interest income during
such fiscal year:
$
(iii) Capital Expenditures and Permitted Acquisitions made in cash in accordance
with Section 6.10 and Section 6.04(g), respectively, of the Credit Agreement
during such fiscal year, in each case to the extent financed with internally
generated funds and not by utilizing the Available Retained Basket Amount:
$

_____________________________
20     Commencing with the fiscal year ending December 31, 2014.



G-15

--------------------------------------------------------------------------------



(iv) cash or in-kind investments made during such fiscal year pursuant to
Section 6.04(p) or Section 6.04(q) of the Credit Agreement, and cash fees and
expenses paid during such fiscal year in connection with any Investment
permitted under Section 6.04 of the Credit Agreement, in each case to the extent
financed with internally generated funds (other than in the case of any in-kind
investment) and not by utilizing the Available Retained Basket Amount:
$
(v) permanent repayments of Indebtedness (other than mandatory prepayments of
Term Loans under Section 2.12 of the Credit Agreement and voluntary prepayments
of Term Loans under Section 2.11 of the Credit Agreement) made in cash by the
Borrower and the Restricted Subsidiaries during such fiscal year, but only to
the extent that the Indebtedness so prepaid by its terms cannot be reborrowed or
redrawn, such prepayments do not occur in connection with a refinancing of all
or any portion of such Indebtedness and such prepayments are not financed with
the Available Retained Basket Amount:
$
(vi) additions to noncash working capital for such fiscal year (i.e. the
increase, if any, in Current Assets minus  Current Liabilities21 from the
beginning to the end of such fiscal year):
$
(vii) an amount equal to the aggregate net non-cash gain on the disposition of
property by the Borrower and the Restricted Subsidiaries during such fiscal
year, to the extent included in arriving at such Consolidated Net Income:
$
(viii) cash payments during such fiscal year in respect of long-term liabilities
other than Indebtedness and that were made with internally generated funds and
were not deducted or excluded in calculating Consolidated Net Income:
$
(ix) Excess Cash Withheld Amount22 for such fiscal year:
$
Total
$
Excess Cash Flow (Total for (a) – Total for (b))
$

_____________________________
21 
At any time, the consolidated current liabilities of the Borrower and the
Restricted Subsidiaries at such time, but excluding, without duplication, (a)
the current portion of any long-term Indebtedness and (b) outstanding Revolving
Loans and Swingline Loans.

22 
As certified in reasonable detail in a certificate signed by a Financial Officer
and delivered to the Administrative Agent contemporaneously with the delivery of
the Compliance Certificate for such fiscal year.




G-16

--------------------------------------------------------------------------------



SCHEDULE 6
to Compliance Certificate
Excess Cash Withheld Amount
[See attached]

G-17

--------------------------------------------------------------------------------



SCHEDULE 7
to Compliance Certificate


Available Retained Basket Usage Amount
 
the sum of
 
(a) the amount of Investments made on or after the Restatement Effective Date
but prior to the end of the current fiscal quarter pursuant to Section 6.04(n)
of the Credit Agreement
$
(b) the amount of Restricted Payments made on or after the Restatement Effective
Date but prior to the end of the current fiscal quarter pursuant to Section
6.06(a)(iii) of the Credit Agreement
$
(c) the amount of Restricted Payments made on or after the Restatement Effective
Date but prior to the end of the current fiscal quarter pursuant to Section
6.06(a)(vi) of the Credit Agreement
$
(d) the amount of Restricted Payments made on or after the Restatement Effective
Date but prior to the end of the current fiscal quarter pursuant to Section
6.06(a)(vii) of the Credit Agreement
$
(e) the amount of Restricted Prepayments made on or after the Restatement
Effective Date but prior to the end of the current fiscal quarter pursuant to
Section 6.09(b)(iii) of the Credit Agreement
$
(f) the amount of Restricted Prepayments made on or after the Restatement
Effective Date but prior to the end of the current fiscal quarter pursuant to
Section 6.09(b)(iv) of the Credit Agreement
$
(g) the amount of Capital Expenditures made on or after the Restatement
Effective Date but prior to the end of the current fiscal quarter pursuant to
Section 6.10(i) of the Credit Agreement
$
Available Retained Basket Usage Amount
$




G-18

--------------------------------------------------------------------------------



Available Retained Basket Amount
 
the sum of
 
(a) $27,400,000
$27,400,000
plus
 
(b) (i) the cumulative amount of Excess Cash Flow
$
   plus
 
   (ii) any Unused Withheld Amount from the prior fiscal years
$
   plus
 
   (iii) any amount by which the Excess Cash Withheld Amount is reduced in
accordance with Section 2.12(d) of the Credit Agreement
$
   minus
 
   (iv) the portion of such Excess Cash Flow that has been (or is required to
be) applied to the prepayment of Term Loans in accordance with Sections 2.12(c),
2.12(d) and 2.12(e) of the Credit Agreement
$
Total for (b)
$
plus
 
(c) the cumulative amount of cash returned to the Borrower and its Restricted
Subsidiaries in respect of, or on account of, Investments made pursuant to
Section 6.04(n) of the Credit Agreement with the Available Retained Basket
Amount
$
plus
 

_____________________________
23 
Commencing with the fiscal year ending December 31, 2014.

24 
Such amount shall be added only after the Applicable ECF Percentage of such
amount has been paid to the Term Lenders in accordance with Section 2.12(e) of
the Credit Agreement.

25 
Such amount shall be added only after the Applicable ECF Percentage of such
amount has been paid to the Term Lenders in accordance with Section 2.12(d) of
the Credit Agreement.




G-19

--------------------------------------------------------------------------------



(d) the cumulative amount of Net Cash Proceeds from the issuance from time to
time of Qualified Capital Stock of the Borrower after the Restatement Effective
Date, other than issuances to any Restricted Subsidiary
$
minus
 
(e) the cumulative aggregate, for each reduction in the Gross ECF Overpayment
Amount pursuant to Section 2.12(c) of the Credit Agreement at or prior to such
time, of the product of (x) the associated Underestimated Amount giving rise to
the portion of the Excess Cash Adjustment Amount so reduced, and (y) 1.00 less
the applicable Applicable ECF Percentage
$
minus
 
(f) Available Retained Basket Usage Amount at the end of such fiscal quarter
$
Available Retained Basket Amount
$




G-20

--------------------------------------------------------------------------------



EXHIBIT H



FORM OF CONFIDENTIALITY AGREEMENT


This Confidentiality Agreement, dated as of ________________, is executed by the
undersigned in its capacity as an actual or prospective assignee or participant
under that certain Credit Agreement dated as of March 11, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Huntington Ingalls Industries, Inc., the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, an
Issuing Bank and a Swingline Lender, and Credit Suisse AG, as Swingline Lender,
or as an actual or prospective counterparty (or an advisor thereto) to a swap or
derivative transaction relating to the Borrower. Terms used herein and not
defined have the meanings assigned to them in the Credit Agreement.
The documents furnished to Recipient (as defined below) MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION concerning the Borrower, its affiliates or any party
related thereto (collectively, “Borrower Parties”) or securities thereof.
By executing this Confidentiality Agreement, you and your institution
(collectively, “you” or the “Recipient”) agree, for the benefit of the Borrower
Parties and the Administrative Agent, to be bound by the terms of this notice
and the undertakings set forth herein.
I.    Confidentiality
As used herein: (a) “Information” means the information that may be provided to
you (whether prepared or communicated by the Administrative Agent or the Loan
Parties, their respective advisors or otherwise) relating to the Loan Parties,
any of their respective businesses or securities other than any such information
that is available on a nonconfidential basis prior to disclosure by the Borrower
and (b) “Internal Evaluation Material” means all memoranda, notes, and other
documents and analyses developed by the Recipient using any Information.
The Recipient agrees to use all Information in accordance with the Recipient’s
compliance policies and the terms of this Confidentiality Agreement.
The Recipient agrees that upon its becoming a Secured Party (as defined in the
Credit Agreement), the Administrative Agent and/or Borrower will provide
syndicate-level information (which may contain material non-public information)
in connection with the Credit Agreement to the credit contacts identified on
your Administrative Questionnaire, which credit contacts shall be your
Representatives (as defined below) for purposes hereof. Such credit contacts
shall be able to receive and use syndicate-level information in accordance with
your compliance policies and the terms of this Confidentiality Agreement.
The Recipient acknowledges that the Borrower considers the Information to
include confidential, sensitive or proprietary information and agrees that it
shall maintain the confidentiality of the Information; provided that (i) it may
disclose such information to which the Borrower gives its prior written consent
and (ii) such Information may be disclosed to it, its affiliates and their
respective partners, directors, officers, employees, agents, advisors and other
representatives (collectively, “Representatives”) (provided that such
Representatives shall be informed by the Recipient of the confidential nature of
such information prior to the disclosure and shall be directed to treat such

H-1


--------------------------------------------------------------------------------



information in accordance with the terms hereof). The Recipient agrees to be
responsible for any breach of this Confidentiality Agreement by its
Representatives.
The foregoing confidentiality requirements do not apply to (i) any information
that is or becomes generally available to the public other than by a breach
hereof, (ii) any information available to Recipient on a nonconfidential basis
from a source other than the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders or their respective agents, or (iii) any
disclosure required by law, regulation or administrative or other legal process
or requested by regulatory or governmental authorities. The Recipient agrees
that it will notify the Borrower and the Administrative Agent as soon as
practical in the event of any disclosure pursuant to the aforementioned clause
(iii) unless such notification shall be prohibited by applicable law or legal
process.
If the Recipient decides not to become an assignee or participant under the
Credit Agreement or a counterparty to any swap or derivative transaction
relating to the Borrower, then upon request of the Administrative Agent or the
Borrower, the Recipient shall as soon as practicable return all written
Information (other than Internal Evaluation Material) to the Borrower or
represent in writing to the Borrower and the Administrative Agent that the
Recipient has destroyed all copies of the written Information (other than
Internal Evaluation Material) unless prohibited from doing so by law, regulation
or the Recipient's internal policies and procedures.
The terms and conditions of Part I of this Confidentiality Agreement shall apply
until you become a party to the Credit Agreement and thereafter the provisions
relating to confidentiality contained in such agreements shall supersede the
provisions hereof. If you do not enter into the Credit Agreement, this
Confidentiality Agreement shall terminate on the date falling two years after
the date hereof.
II.     Information
The Recipient acknowledges and agrees that (i) the Administrative Agent received
the Information (other than certain administrative materials provided by the
Administrative Agent) from third party sources (including the Borrower) and it
is provided to the Recipient for informational purposes, (ii) the Administrative
Agent and its affiliates have no responsibility, and shall not be liable, for
the accuracy or completeness or lack thereof of the Information or any
information contained therein, (iii) no representation regarding the Information
is made by the Administrative Agent or its affiliates, (iv) neither the
Administrative Agent nor their affiliates have made any independent verification
as to the accuracy or completeness of the Information and (v) the Administrative
Agent and their affiliates shall have no obligation to update or supplement any
Information or otherwise provide additional information.
The Information has been prepared to assist the Recipient in making its own
evaluation of the Borrower and the Credit Agreement and does not purport to be
all-inclusive or to contain all of the information that such Recipient may
consider material or desirable with respect to the Borrower or the Credit
Agreement. Each Recipient of the information contained herein should take such
steps as it deems necessary to assure that it has the information it considers
material or desirable with respect to the Borrower or the Credit Agreement and
should perform its own independent investigation and analysis of the Credit
Agreement or the transactions contemplated thereby and

H-2


--------------------------------------------------------------------------------



the creditworthiness of the Borrower. The Recipient represents that it is
sophisticated and experienced in extending credit to entities similar to the
Borrower. The information contained herein are not a substitute for Recipient's
independent evaluation and analysis and should not be considered as a
recommendation by the Administrative Agent or any of its affiliates that any
Recipient become a lender, assignee or participant under the Credit Agreement or
a counterparty to any swap or derivative transaction relating to the Borrower or
any of its subsidiaries.
II.     General
Recipient agrees that money damages would not be a sufficient remedy for breach
of this Confidentiality Agreement, and that in addition to all other remedies
available at law or in equity, Borrower and the Administrative Agent shall be
entitled to equitable relief, including injunction and specific performance,
without proof of actual damages.
This Confidentiality Agreement shall be governed by and construed in accordance
with the law of the State of New York, without regard to principles of conflicts
of law (except Section 5-1401 of the New York General Obligation Law to the
extent that it provides that the law of the State of New York shall govern).




[RECIPIENT]
By:
 
Name:
Title:






H-3


--------------------------------------------------------------------------------



EXHIBIT I



FORM OF U.S. TAX CERTIFICATE


EXHIBIT I-1
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 11, 2011 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among [ ], and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments in question are not effectively
connected with the undersigned's conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]



I-1


--------------------------------------------------------------------------------



EXHIBIT I-2


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 11, 2011 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among [ ], and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments in question are not effectively
connected with the undersigned's or its partners/members' conduct of a U.S.
trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]

I-2


--------------------------------------------------------------------------------



EXHIBIT I-3


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 11, 2011 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among [ ], and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]





I-3


--------------------------------------------------------------------------------



EXHIBIT I-4


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 11, 2011 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among [ ], and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]



I-4
